Topical and urgent debate (objections)
The next item is the vote on objections concerning the debate on topical and urgent subjects of major importance (Rule 47).
On Item II, Nuclear Waste:
Mr President, I am surprised that you have allowed the objection in the topical and urgent debate pursuant to Rule 47, i.e. to switch the question of the transporting of atomic waste with the subject of elections in Bosnia. I am referring to Rule 47, which says that a motion for a resolution tabled in accordance with paragraph 1 cannot be included on the agenda for a debate on topical and urgent subjects etc. etc.... if the subject covered by this motion is already on the agenda for that part-session.
Now there is absolutely no doubt, Mr Hänsch, that the subjects of the former Yugoslavia, Bosnia and elections are already on the agenda, since they feature in several reports that are to be debated this afternoon. The reports by Mr Alavanos, Mr Mendiluce Pereiro, Mr Giansily, Mr Titley and Mr Pex are of course concerned with this subject. I am very surprised that you should ever have allowed the motion by the Group of the European People's Party. In doing so you have created a precedent! I am therefore requesting that the matter should be discussed again this afternoon, at the Conference of Presidents, because up to now it has always been argued, in practice, that subjects for topical and urgent debate are not allowed if the subject is already being dealt with in other debates.
Mrs Roth, we shall discuss the matter at the Conference of Presidents this afternoon, as you wish, but as far as this morning and the topical and urgent debate are concerned, Parliament has taken its decision and will abide by that decision.
European Council in Florence - IGC
The next item is the joint debate on:
the statements by the Council and Commission on the preparation for the European Council meeting in Florence on 21 and 22 June; -the oral questions by Mr Morán López, on behalf of the Committee on Institutional Affairs, to the Council (B40444/96-0-0115/96) and to the Commission (B4-0445/96-0-0116/96) on the progress of the IGC.I have just discovered that the Italian Minister for Foreign Affairs is still on his way here. He has not yet arrived, so I propose that we should follow a procedure that is somewhat different from our normal one, and begin the debate with the Commission's statement, so as not to waste any time. I have also arranged for the Italian Minister for Foreign Affairs to be informed of this. The President of the Commission, Mr Santer, is prepared to open today's debate by giving his statement. Mr Santer, please take the floor.
Mr President, ladies and gentlemen, the European Council to be held in Florence in two days' time is of special significance for the future of our Union.
I am therefore pleased to have this opportunity of letting you know the Commission's position on what it considers to be the priority items on the European Council's agenda. Before doing so, however, I would first like to congratulate the Italian presidency on the work accomplished during the last six months, of which Florence will be the crowning achievement.
The task has not been easy. The problems confronting the Union have been numerous and difficult, and the internal political situation in Italy can hardly have failed to add to the worries of Mr Dini and his colleagues. In spite of that, they have succeeded in driving forward the European ship by keeping the Union as one of their foremost priorities. They have held to the course identified at the Madrid European Council despite all the Cassandras and siren voices that could have deflected them from the direct route to the achievement of our objectives. I should like to offer my sincere thanks to the Italian authorities, and more particularly to Mr Dini for his dynamic and enthusiastic contribution as President of the European Council and of the General Affairs Council.
Mr Dini will shortly be giving you a complete survey of the European Council's Florence agenda. It is still the business of the presidency to decide on this agenda, so that I can restrict myself to dealing with the Commission's major priorities.
The Commission is seeking a new impetus both in the fight against unemployment and in the work of the IGC, and it would like the European Council to restore calm in our institutions, which are being seriously disturbed by the so-called 'mad cow' crisis.
As has often been said, employment is our first priority. It is this conviction which led me to propose a Confidence Pact for jobs and it is this same conviction which was the basis of the communication from the Commission I presented to you on 5 June in Brussels under the title 'Action for jobs - a Confidence Pact' . I will not repeat the details of this communication here, but will simply remind you that our aim is to launch a collective approach, involving public authorities and the social partners, by defining their respective commitments, in a coordinated global strategy. Everybody should shoulder their responsibilities and everybody should take on concrete commitments at their own level.
The foundations of the strategy for jobs now exist and are sound. Since the adoption of the White Paper 'Growth, Competitiveness, Employment' in 1993, the fifteen Member States have been united in the same basic choice of macro-economic and structural policies which have been reinforced during successive European Councils. Moreover, my tour of European capitals has confirmed to me that all the governments and all the social partners are more than ever aware that the highest priority must be given to the fight against unemployment.
The approach outlined in my proposal for the Confidence Pact has been welcomed in the great majority of capitals. The panel of social partners has stressed its importance and urgency, and the tripartite conference held in Rome last weekend gave it wide support. The conclusions of this conference totally agree with the Commission's communication and correspond exactly to the spirit of my proposal, seeking a mobilization of all those involved and an assumption of responsibility at all levels. I hope the European Council in Florence will follow the same line and that the Heads of State and Government will build on the foundation of the support recorded for the Pact.
Thus, Florence could be for employment what Madrid was for the single currency: namely, a confirmation of the political will and an instruction to the Council of Ministers to take short-term decisions and to start work leading to later decisions.
The Confidence Pact is not something that can be achieved overnight. It is a matter, as I have just said, of determining responsibilities, mobilizing all those involved, creating synergies, energizing all the elements which can help to create jobs, whether it be the internal market, the macro-economic policy, or anything else. This must be done as a matter of urgency and to the greatest possible extent. Something concrete must be achieved in the short term.
This is the approach adopted by the Commission in its communication on the Confidence Pact and I hope the European Council will follow our lead by declaring itself in favour of the Pact and by confirming the main lines of action defined in our communication: namely, firstly, the creation of a favourable macro-economic framework with sustainable growth, based on monetary stability and a sound financial policy. Secondly, full exploitation of the potential of the internal market. Some real progress must be made before the end of the year in order to complete and improve it. Our competitiveness must be strengthened, small and medium-sized enterprises must be helped and our access to world markets must be opened up.
One aspect particularly close to my heart is the construction of trans-European networks. These are an indispensable element in the infrastructure and without them the potential of the internal market cannot be fully realized. The European Council has expressed its own wishes in calling for trans-European networks. It should now, this time once and for all, decide on the resources to be made available for their construction. The Commission has made its proposal in line with this reasoning and I ask the European Council to be faithful to the same reasoning, which in any case follows from its previous decisions.
The third line of action to be followed is to speed up reform of the system of employment through closer monitoring of the implementation of the Essen priorities, by activating national employment policies and opening up large sites for future employment. Fourthly, as a matter of priority, using European structural policies for job creation in allocating the uncommitted ECU billions available up to 1999.
That, Mr President, ladies and gentlemen, is our first priority for the European Council.
The message from the Heads of State and Government should be one of confidence. In that way they can show citizens that Europe is a force, a force for a large-scale mobilization in the battle against unemployment, a force that will bring about the convergence of national policies and that will create the added value necessary to rescue us from the jobs crisis. A message of confidence, I also hope, for the second major item on the Florence agenda: the Intergovernmental Conference.
Ladies and gentlemen, let us be frank. The situation at the moment does not fill us with enthusiasm. The Italian presidency has started work with a great deal of commitment, and it is not their fault if their work lacks dynamism. We have to recognize that negotiations have not really started. Let us not make the mistake of thinking we have plenty of time or that we can calmly await clarification of the political situation in this or that Member State. The problems to be solved are numerous and complex. Their solution is urgent if we seriously wish to prepare the Union for enlargement, as already decided in principle, if we wish to convince citizens that the Union is a project with which they can identify, and if we wish to avoid the mistakes of the past by creating the margin of time necessary for democratic debate before, and not after, negotiations.
Do the negotiators fully understand this urgency? Have they a clear vision of the aims of the Intergovernmental Conference? I am not alone in asking myself these questions. I heard them from many delegations during the conference which has just been held in Rome. I conclude from this that there is an awareness among Member States that something has to change. This awareness must be transformed into a new impetus that the European Council should give to the work. The political will expressed at the opening of the Intergovernmental Conference in Turin on 29 March must be confirmed.
We must change into a higher gear. We must fully commit ourselves to negotiation, and do so at a level worthy of the high ambitions for the future of an enlarged, more securely based and efficient Union.
Mr President, Mr President-in-Office, ladies and gentlemen, the third important subject for the European Council in Florence is the so-called 'mad cow' crisis that has shaken the Union over the last few months.
Our farmers throughout the Union have suffered serious financial losses, consumer confidence has been undermined, our institutions have been paralysed and the damage caused by the crisis is severe. The European Council offers the chance of a turning point, a chance that must be seized.
Yesterday evening, the European Commission set out its position, which it will formulate in a document for Florence at the request of the General Affairs Council. One principle is essential for the Commission. All our actions must be based on, and inspired by, the absolute and sole imperative of protecting the health of our citizens.
Lifting the ban on British exports is therefore strictly conditional upon the eradication of BSE. Since the source of this disease is in the United Kingdom, it is the British authorities who must put into effect the eradication measures required for the ban to be lifted. This has been the constant position of the Commission ever since the beginning of the crisis on 21 March, and it will remain its position until the end of the crisis. It will not be affected by political pressure, by blocking moves, even by the use of the veto. The biggest mistake that could be made would be to turn the crisis into a politicians' issue. We cannot play around with health!
(Applause) And in respecting this principle, it should be possible to come to an agreement in Florence about preconditions, about the stages and procedures that will allow us to consider, step by step, the normalization of the beef trade with the United Kingdom, but any decisions will have to be based on the best and most recent scientific knowledge available. Any decision will necessarily have to pass through the normal procedures, with the full participation of veterinary and scientific experts from Member States, and any decision will have to be subject to rigorous monitoring, prior to its implementation, before the ban can really be relaxed. There will be no blank cheque!
The Commission for its part will contribute fully to the search for a solution to the crisis. It expects the United Kingdom to do the same, not only by taking all the steps necessary to restore consumer confidence and to stabilize the market, but also to enable the institutions to function normally. To put it bluntly, the Commission expects the policy of non-cooperation to end. Without this commitment, there will be no agreement in Florence!
(Applause) Mr President, ladies and gentlemen, I have restricted myself to the three topics that in my opinion are matters of priority for Florence, but I also express the hope that the European Council will ensure that everything is in place so that, at its next meeting, it can take the decisions necessary, according to the agreed programme, to move towards the introduction of the single currency.
I also hope that, as a result of the commitments entered into at its meeting in Cannes, the European Council can finally lift the blocking of Europol, thus making it possible to increase the cooperation essential for strengthening the internal security of the Union.
Here then, Mr President, ladies and gentlemen, are the hopes and expectations that I wish to express on the eve of the European Council in Florence and, as I already know, are yours also.
(Loud applause)
Thank you Mr President of the Commission. The Italian Minister for Foreign Affairs and Presidentin-Office of the Council of the European Union, Mr Dini, is also here now. I should like to welcome him most warmly, and ask him to speak straightaway. Mr President-in-Office, please take the floor.
Mr President, ladies and gentlemen, the Florence European Council will be the culmination of the Italian presidency's term and the government of my country is approaching this important appointment in full awareness of the responsibility facing us, but also of the significance and value of the work that has been done since last January.
The European Council must set itself a dual objective: evaluation of the results obtained over these six months, and suggestions, guidelines and momentum for the Council and Commission to follow up the most urgent and controversial issues. The decisions of the European Council are the traditional inheritance of the incoming presidency and here I want to stress how much our activities have been assisted by the guidelines agreed in Cannes and Madrid thanks to the work of the countries which preceded us in leading the Council of Ministers.
The Florence Council will mark an important stage in the approach to and preparation for the great deadlines that await the Union. It is well-known that these relate to the reform of the treaties, respect for the criteria and the timetables leading to economic and monetary union, and the preparation and adaptation of policies and financial instruments designed to welcome the countries which have applied for membership into the Union. These binding deadlines can only be respected if the Union is able to respond to a growing imperative: the involvement and participation of citizens in the European project, and its image must not be artificial, legalistic and institutional, it must become capable of providing adequate and visible responses to the concerns of societies as increasingly complex, interconnected and riven with stress and anxiety as ours.
I think the European Parliament is in a better position than any other European Union institution to interpret the citizens' need to understand the opportunities and limits of the process of integration more fully, and mobilize the consensus needed to achieve the progress and deepening which can allow our countries to consolidate the advantages obtained in this half-century of democracy, peace, stability and widespread prosperity.
From this viewpoint, the revision of the Treaty is a priority. The Turin European Council, a crucial episode in the Italian presidency's term, set an agenda for the work of the Intergovernmental Conference. At Florence the initial stages of the negotiations need to be evaluated and, in particular, the trains of thought being pursued must be more precisely defined so that the necessary compromises can be found on some of the more controversial issues, such as the definition of fundamental rights and rights of citizenship, the adaptation of the institutional system with a view to the future enlargements, the possibility of introducing strengthened forms of cooperation into the Treaty, the inclusion of a specific chapter on employment, radical improvement of European action on justice and home affairs, a more coherent, solid and effective structure for foreign and security policy, and simplification of the Treaty to make it easier to understand, giving due emphasis to the principles of subsidiarity and transparency.
The first stages of the work of the conference have confirmed that Member States continue to have differing priorities and visions, and highlighted the need for a constructive approach to the Turin commitment to conclude the negotiations within a year. I was able to verify this last Monday in Rome, when the Foreign Ministers met informally to make a joint evaluation of the Intergovernmental Conference and the progress of its work, and I want to take this opportunity to thank President Hänsch once again for his contribution to that meeting and to the other meetings of the Conference.
In Rome we jointly recognized that one stage of the Conference was completed, and another - the real negotiations - must now begin. With this in view, while every item on the Conference agenda is of equal importance, the fact is that we have more hope of concrete results on some than on others. I am especially thinking of the third pillar, where Union citizens expect a specific response in terms of guarantees of their security and respect of their rights. But I am also thinking of the chapter on the common foreign and security policy, which must also make progress as part of the new prospects opened up for European defence by the NATO ministerial meeting in Berlin. The understanding reached at this very important meeting, on the possibility of the Western European Union using NATO resources for its own peacekeeping operations, constitutes further confirmation that the concept of a European security and defence identity is complementary to the essential transatlantic link which must be seen as part of a coherent plan for stability and security in Europe.
It is now up to the conference to draw the consequences for the European Union of its relationship with the Western European Union.
In its conclusions the Turin European Council agreed the methods for associating the European Parliament with the work of the conference in terms less ambitious than the presidency had hoped, certainly, but nevertheless representing significant progress compared with the position the last time reform of the Treaty was negotiated. Italy has sought a broad interpretation of the formula for associating the European Parliament with the Intergovernmental Conference, and has arranged for all the conference working documents to be sent to you. I would also like to express my personal thanks to Mrs Guigou and Mr Brok for the quality of their contributions to the debate, at both ministerial and representative levels, and for demonstrating the utmost integrity in the search for better solutions for real and advantageous implementation of the Turin agreement.
We take responsibility for passing on to the future Irish presidency an interim report summarizing the work done so far and setting out the progress achieved. But from the discussions in Florence must above all emerge a firm and unequivocal sign that the pace of the work is accelerating and the stage of mere repetition of national positions in which some delegations still unfortunately indulge is over.
The slowdown in economic growth at the end of 1995 and the start of this year have made the fight against unemployment even more dramatic, if that were possible. The Italian presidency has been able to avail itself of the quality and quantity of the work carried out by the Commission, and in particular of President Santer's proposal for an employment confidence pact aimed at giving this issue maximum priority at the Florence European Council. The dramatic nature of the employment problem scarcely needs underlining. It is not just an economic problem, it is also a social tragedy tearing our countries apart, causing growing social exclusion, making part of the population feel inexorably surplus or supernumerary which is entirely alien to the very idea of European citizenship.
In the face of this disturbing situation, there is a clear awareness that no miracle answers exist and direct responsibility for dealing with the problem still remains at the national level. But this does not justify failure to act or lack of initiative at Union level. The message to the European Council on this is extremely clear. At the tripartite meeting in Rome, which we regard with a certain amount of pride as one of the outstanding moments of our presidency, the social partners indicated certain common objectives which should be taken fully into account by the European Council and the institutions of the Union.
The necessary efforts all the Member States are making to improve their finances both with a view to economic and monetary union and to avoid being penalized by markets and international investors, must now be accompanied by strict budgetary discipline at Union level too. But the allocation of available resources must also take account of the political priorities and that is the spirit in which Florence should discuss how to make the aim of prioritizing sectors with higher employment potential more effectively visible, by completing the great trans-European networks, developing the research programmes, and supporting small and medium-sized businesses.
The rationalization of expenditure must take place in a general framework which naturally promotes the search for competitiveness, through the completion and consolidation of the single market, the liberalization of services, wage flexibility and moderation, the development of active employment and training policies, and taking full advantage of joint planning by the social partners.
The Madrid European Council specified the route to achieving economic and monetary union, based on the criteria and timetables laid down in the Treaty. During our presidency, preparations for the move to the single currency have continued, both through the now tested procedures of macro-economic guidance and multilateral surveillance, and through deeper examination of the delicate issues involved in strengthening budgetary discipline during the third stage of monetary union and relations between the Euro and the currencies of Member States not in a position to participate in stage 3 on 1 January 1999. I believe significant progress has been made on these points and the European Council will be in a position to outline approaches which support the need to protect the single market by preventing excessive monetary fluctuations, preserving monetary stability, and fully respecting the procedures and institutional mechanisms in case of adoption of stricter criteria to ensure the necessary strength of the future single currency.
I think it is also positive to highlight the total unanimity which exists between us on the need to continue to work for healthy national finances and to make every effort to make the most of the advantages and opportunities which the single currency will offer to each of the Member States. It is no accident that not one Member State has called for the debate on economic and monetary union to be re-opened in the process of reforming the Treaty.
I need not waste many words reminding you that cooperation in justice and home affairs is a strategic factor for the future of the integration process. It is now well-known that in this area the ambitions of the majority of the Member States and the gravity of the transnational phenomenon we face are in increasingly strident contrast with the institutional tools we have available. The European Council will essentially be called on to discuss the outstanding issues of extradition and EUROPOL. The Italian presidency has made every effort to meet the deadline of 30 June set in Cannes for resolving the problem of the Court of Justice's powers under the EUROPOL Convention.
The continued opposition of one delegation to every compromise proposal formulated has prevented the Justice and Home Affairs Council from reaching agreement. So the matter must be discussed at the European Council, when the presidency intends to emphasize once again the serious political damage done to the Union as a whole by a lack of decision-making capacity.
In Florence there will also be discussion of the proposal to create a European observatory for racism and xenophobia. This is an initiative to which we attach great significance in the context of the fight against all forms of intolerance likely to endanger the fundamentally distinctive character of our democratic societies.
When it decided to create a consultative committee on racism and xenophobia, the European Council made clear its intention to take energetic action to counter the spread of racist attitudes and prejudices which are insinuating themselves into many of our countries, often by stealth, and especially corrupting less advantaged groups of young people.
The reform of the current mechanism for the third pillar will be one of the surest measurements for evaluating the results of the conference. Certain subject areas still restricted at present to cooperation of the predominately intergovernmental type, and therefore bound by the need for unanimity, should be progressively brought into the Community sphere. This route will make it easier to resolve some serious outstanding problems like free movement of persons. Despite the best efforts of the Italian presidency, the package of three directives on free movement presented by Commissioner Monti remain the subject of numerous reservations, many of which are due to the uncertainty of the legal bases and the distribution of powers between the Community and intergovernmental spheres.
The progress of the Council's activities has been greatly disturbed in the last few weeks by the attitude of the British government over the mad cow crisis, which President Santer has described. In handling this crisis situation the presidency has been inspired by three considerations. The first is solidarity with the British government, which is facing a delicate situation likewise affecting every other Member State of the Union and which presents complex political, financial and veterinary implications. We have demonstrated this spirit of solidarity both at the Turin Council and at various meetings of the Agriculture Council devoted to this issue.
The second consideration is the responsible handling of issues involving consumer protection and public health. The sole objective of the decision to impose a ban on exports of beef and beef derivatives from the United Kingdom, taken in full respect of tested Community mechanisms and procedures, was containment of the epidemic, allowing all the necessary scientific investigations to be carried out in the meantime and a start to be made on the definition, implementation and control of plans for the eradication of the disease. The decision to raise the ban on certain by-products taken by the Commission a few days ago, is confirmation that there is no intent to persecute or excess of zeal in the way this crisis is being handled. Intense work is going on between the United Kingdom government and the Commission to finalize a step-by-step plan, to be submitted to the Florence Council, which will lead to drastic containment of the epidemic and progressive lifting of the ban on the export of the products concerned. All this must occur under two very specific and strict conditions: close control by the Commission of the whole agreed plan and scientific evaluation by the relevant committees of all the measures to be implemented. Respect for these conditions is indispensable to restoring order and certainty to the beef market.
The third consideration is that the United Kingdom's attitude of non-cooperation taken by the United Kingdom is extremely regrettable because it breaks the duty of loyalty under Article 5 of the Treaty, whereby Member States 'shall abstain from any measure which could jeopardize the attainment of the objectives of this Treaty' .
I would further point out that the decision of the United Kingdom to prevent the approval of measures totally unconnected with the BSE crisis has turned out to be counterproductive, giving rise to the impression in some Member States and sectors of public opinion that there is a desire to use political pressure to resolve issues which actually require measures based on strictly technical and scientific evidence, as only these are credible and effective. We hope the Florence Council will help bring calm to the situation and that the British government will abandon its policy of non-cooperation, given that the ban has already been partially lifted and that there are indications of the way forward to gradual elimination of the ban, within such periods as prove necessary in the assessment of the technical committees.
I want to reiterate the points I made to you the day after the Turin European Council on some useful lessons the BSE crisis has taught us. Subsidiarity, deregulation, and simplification of rules are key themes for the balanced development of the Union, upgrading local and individual initiatives and eliminating unnecessary burdens on firms and citizens.
The Florence Council will also be required to comment on the progress made by the Union in the sectors of telecommunications, energy - the council concerned will try to reach agreement tomorrow on the highly important directive relating to the single market in electricity - social policy, environmental policy and agriculture. The decision reached on 17 June by the Transport Council on the major networks is particularly significant.
A substantial part of the European Council's work will be devoted to the external relations of the Union. Too often - and often rightly - the Union is criticized for a structural incapacity to act consistently on the international scene. The objective limits to affirming the European identity may only be finally overcome in the medium and long term through incisive innovations introduced by the Intergovernmental Conference and the revision of the current institutional basis. The ultimate aim is to project a reliable and coherent image of Europe outside and inside the Union, injecting real substance and content into its international role.
Developments in former Yugoslavia will be in the foreground at Florence. The Italian presidency has sought to keep a high European profile in implementing the peace agreements, and establishing a regional approach to the consolidation of the peace and the future stability of the entire area. The Ministerial Conference which took place in Florence on 13 and 14 June was a high point in the international community's action on Bosnia in terms of taking stock of the initiatives so far introduced and relaunching the action for the crucial months ahead. It was also an occasion to seek greater commitment from the parties implementing the Dayton agreements. In particular we succeeded in concluding the understanding on arms control and reduction at subregional level, which had not been possible in the preceding weeks and which was signed by the Bosnian parties, Croatia and the Federal Republic of Yugoslavia, and by six 'witness' countries. We can also count among the positive results the setting of a precise date for the Bosnian elections within the Dayton deadline, the reaffirmation of the international commitment to restructuring, and the reaffirmation of the importance of the chapter on human rights and minorities, including the problems of Kosovo and eastern Slavonia.
The Florence European Council will also be called upon to recognize the importance, on the one hand, of adopting the action plan for Russia and, on the other, of the contribution made to the development of the premembership strategy for the CEECs, which has proved more visible, more intelligible and more flexible than structured dialogue.
Here it is surely significant that the presence of the Slovenian representatives in Florence, the signature of the Europe-Slovenia association agreement on 10 June last in Luxembourg, and the presentation to the European Union of the membership application from Ljubljana have been highlights of the Italian presidency. So a fundamental step has been taken to progress the membership process for Slovenia, which now stands alongside Cyprus and Malta and the other new CEECs, as a beneficiary of the pre-membership strategy and a convincing candidate for early membership.
Amongst other important items on the Florence agenda is the ceremonial signing of the European Union-Chile framework agreement and the partnership and cooperation agreement between the European Union and Uzbekistan, at which Chilean President Frei and Uzbeki President Karimov are expected to be present.
Florence will also take stock of the European contribution to the Middle East peace process, particularly stressing the Union's role in monitoring and coordinating the Palestinian elections of 20 January, the importance of the informal meeting of Union Foreign Ministers in Palermo, and several visits by the political troika to the principal Middle Eastern capitals. The European Union troika also played an active part in the Sharm-al-Sheikh meeting and the follow-up to it, seeking a balanced and global approach to the problem of combatting terrorism with a view to sustaining the peace process. At Florence the importance Europe attaches to the continuation of the peace process must be reiterated and an urgent appeal along these lines sent to all the parties involved.
Special emphasis will also be laid on the great progress achieved in these six months in the construction of the Euro-Mediterranean partenariat, agreed at Barcelona. This progress reflects our conviction that no project for political and economic synergy between the two shores of the Mediterranean can develop profitably without the creation of a dense network of relationships and common interests between the two societies.
In this context we cannot underestimate the grave damage done to this process and to the international credibility of the Union by the failure to approve the new MEDA regulation on which the technical and financial assistance provided by the Union to Mediterranean third countries depends. The Italian presidency has done its utmost to find a compromise formula or mediation approach which would break the deadlock currently holding up the progress of the regulation. But we are pursuing this with maximum determination, while respecting Community solidarity and understanding the extremely delicate implications of this negotiation, in particular for one Member State.
Closely connected with this the issue are relations with Turkey, one of the most delicate problems the Union has had to deal with in the course of this six months: in addition to the total blocking of financial cooperation, we have had to recognize that it is impossible to organize the planned meeting of the Europe-Turkey Association Council. We are hoping for positive developments in the next few days, and the Turkish premier has been invited to a meeting in Florence, testifying to the presidency's commitment to pursue, through very serious difficulties, the objective of strengthening Euro-Turkish relations.
As regards transatlantic relations, we have tried to implement the new transatlantic agenda, approved on 3 December in Madrid. During the Europe-United States Summit in Washington on the 12th of this month, we took stock of the progress made, establishing the premises for achieving the other objectives of the action plan and thus setting the priorities for the next six months. However, the broadly positive context of this dialogue was weakened by the tensions which have been accumulating over the last few days around the Helms-Burton Act and the analogous laws on Libya and Iran currently being debated in the United States Congress. The consequences of these measures on Community economic operators and the disruption they might bring to the multilateral trading system are causing great concern in the Union. The Florence Council will reflect these concerns, sending a clear political signal to Washington that the Union's intends to confront future developments in this matter with determination.
Finally, the results achieved at the Europe-Asia meeting in Bangkok, introducing a novel element into EuroAsian relations, must be given due prominence at Florence.
On that note I will close. Thank you for your attention.
(Applause)
Thank you very much, Mr Dini.
I shall now call upon the author of the oral questions, Mr Morán López, to speak.
Mr President, Mr President-inOffice of the Council, Mr President of the Commission, I should firstly like to thank you for the clear and detailed information you have given.
The responsibility for organizing the launch of the Intergovernmental Conference has fallen to the Italian presidency. It is not necessary to remind the House that, at this stage of the process of European integration, the work of this conference is crucial. On the one hand, it must strengthen and consolidate Europe's institutions; and, on the other, it must fine-tune them with a view to the enlargement of the Union.
We should remember and applaud the fact, in this context, that when the Italian presidency addressed the issue of the participation of Parliament in the Intergovernmental Conference, it took a positive line. The stance adopted by certain other Member States, on the other hand, will prevent Parliament from participating to the extent that it was involved - and with good results, I believe - in the Reflection Group. Nevertheless, it should be recognized that the degree of Parliament's - and, by extension, the European public's - involvement in the Intergovernmental Conference will be far greater than it was at the time of the negotiation of the Maastricht Treaty.
There is therefore a need to recognize this and address the important issues with which the conference will deal from the perspective of Parliament and the Committee on Institutional Affairs.
We know that in its initial stages, under the Italian presidency, the conference has identified the Member States' positions as regards the issues involved in the revision of the Treaties. And we cannot fail to be concerned at the fact that certain Member States are resisting both the extension of codecision to all legislative acts and the institution of qualified majority voting in the Council as the general rule.
As things stand, there is a risk of the conference becoming bogged down or leading to only minimal revisions, thereby defining a European Union which is inadequate in terms of the challenges which we are facing and the demands of European public opinion which can clearly be discerned, in a process which ultimately provides the Union with its legitimacy.
The European public - and Parliament as its representative in our contacts with intergovernmental and nongovernmental organizations - have set out a series of demands which Europe's institutions have to meet in order for a new process of social legitimation to take place.
Firstly, there is the strengthening of European citizenship, as well as effective cooperation in the fields of justice and home affairs, especially as regards the bringing of certain third-pillar matters into the Community domain and the stepping-up of cooperation on others, including the improvement of internal security and the effective combating of terrorism and organized crime, with all the consequences that derive from this, not least as regards the Treaties.
With regard to employment and social protection, the European public wishes them to be dealt with in a separate Treaty chapter. I welcome Mr Santer's words and initiatives in this respect. On the basis of what Mr Dini said, I am confident that the Italian presidency supports this approach, and I would urge both the presidency and the Commission to continue along these lines, since without the degree of social integration represented by full employment and adequate social protection, the Union will be deprived of its legitimacy.
The Union's institutions must be more effective, more democratic and more transparent. We know that at the current stage of the conference, issues such as the weighting of votes, the extension of qualified majority voting and the simplification of legislative procedures have not yet achieved a minimum consensus. All this gives rise to hope and concern: hope in the work of the Italian presidency; concern at the existing problems and the UK Government's blocking of the Community process. Consequently, the committee of which I am chairman is calling for an effort from the Italian presidency, and asks the President-in-Office what measures, what initiatives, the presidency intends to take to ensure that the Florence summit is the success we wish it to be.
Mr President, I should like to begin by thanking both Mr Santer and Mr Dini for their speeches this morning. The detail of much of what they have said will be taken up by colleagues from my group who will speak later in this debate. As leader of the Socialist Group, I want to concentrate on the major political issue which currently confronts the Union. My group today wants to make it entirely clear that we utterly condemn the aggressive and offensive campaign waged by Conservative politicians and some of the media in the United Kingdom against our partners in the rest of Europe.
We want to express our shared horror at the apparent ease with which connotations of war, the language of hate and the symbols of intolerance have so readily been invoked in the United Kingdom. The British Government has chosen a policy of non-cooperation with its partners in Europe. They have chosen to veto European actions across a wide spectrum. They have been responsible for preventing action, for example, to fight fraud in Europe and to deal with insolvency by which so many companies in Europe are affected. Unbelievably, they have refused to allow 1997 to be designated European Year against Racism. These, amongst approximately 70 other EU actions, are all vetoed.
I ask myself: is this an appropriate, reasonable or coherent way to make friends and influence people? Is this the way to solve a crisis of consumer confidence? Will it deal with the real public health fears of Europe's people? The answer has to be no. Perhaps the British Government has cause to bring the European Union to its most serious decision-making crisis ever. Have I missed something? Was BSE exported to Britain by another Member State of the Union? Of course not! The British Government's inept handling of the British-generated BSE crisis has led to collapsing beef sales all across Europe. All the European Union's industry is paying the price for one government's incompetence. This Friday and Saturday in Florence our fifteen prime ministers have a job to do. They must take real action to fight the scourge of unemployment in Europe which Mr Santer so eloquently described.
For my group it is entirely unacceptable and unforgivable for one government to prevent action on measures to create jobs when that same government has in its own hands the resolution to this institutional crisis. Every Member of this House wants to see the ban on British beef lifted, but every Member recognizes the need for substantive scientific evidence to determine the resolution to this crisis and every Member recognizes the concern of their own citizens. Abandonment in Britain of government control has allowed free rein to an industry responsible for contaminating massive swathes of its own country's dairy and beef herds. When action was finally taken to ban the use of such foodstuffs in the domestic market, that same industry had absolutely no scruples of conscience about selling potentially infected foodstuffs to feed the herds in the rest of Europe. Where is the morality in that? Where is the sense of decency and where is any modicum of acceptable business ethics. In the view of my group this is the political reality of ill-considered, ideologically motivated deregulation of the Thatcher sort.
Yesterday the Commission adopted a framework agreement for dealing with BSE which is designed to come into being simultaneously with the abandonment of the British Government of its policy of non-cooperation. We welcome that positive signal from the Commission but there can be no half measures. The Conservative Government in Britain must abandon its non-cooperation policy fully and immediately and the framework agreement must be posited on substantiated scientific data. I am a Londoner, I am British and I am European. I am proud to be all of these. I call on the British Government to respond in the spirit of the Treaty and allow Europe to function for the good of all.
Mr President, ladies and gentlemen, Mr President-in-Office, Mr President of the Commission, I think we all agree that the European Union is going through a severe crisis, for two reasons. The first is the risk which looms of a crisis of public confidence in Europe's ability to safeguard something as essential as public health. It would be paradoxical if the European idea were to founder in a crisis of confidence over contaminated animal feed and the risks of the disease being transferred to humans. For this reason the Commission must draw up a plan with the aid of independent experts and get this disease eradicated. I think the most important need now is to restore confidence. Some Member States have had the courage to tackle this in the past. In my country amongst others we eradicated swine fever with help from the European Union. And the crisis is extremely acute because the fundamental rules of the European Union are being challenged. We live and work in a legally constituted community which is based on fundamental rules of law. These include, for example, Article 5 of the Treaty, and I quote Article 5(2) of the Treaty which says that Member States &#x02BC;shall abstain from any measure which could jeopardize the attainment of the objectives of this Treaty'. Respect for Community law, and respect for Article 5 of the Treaty, means that a Member State cannot place itself outside the European system of law by deliberately blocking the normal working of the European Union. So the UK Government's policy of non-cooperation has consequences, for public opinion, and for ourselves too. This policy of non-cooperation has done more than anything else to highlight the need, the urgent need for more widespread majority decision-making in the Council. These, then, are the two fundamental problems facing the Florence European Council. There is no doubt, Mr President-in-Office, that the meeting will be dominated by these two fundamental questions. We hope a solution will be found to them.
In recent months Parliament has been accused of being too long-suffering, has been criticized for that. It is true that we have spent much time and effort on efforts amongst the big groups to talk and to seek a solution. Without success, unfortunately. This is why the resolution put down by various groups of people from the various political groups is particularly clear and particularly critical. I hope the European Council will take this resolution seriously.
We had hoped that the Florence Council would be a Council for jobs. We need to talk about the IGC, of course, about foreign policy, but the major objective was jobs. The most original feature of this debate, I think, was the promise you made on jobs, Mr President of the Commission. You called to mind a number of essential things. For example the fact that the existence of a single market and a single currency, so characteristic of the American economy, enables that economy to develop new activities and create new jobs. But your statement, your ambition to establish the social dialogue, your ambition to find new ways and means of solving the enormous social problem of unemployment, are especially original and promising. They are a sign of hope. I sincerely trust that the Florence Council will not degenerate into squabbles over mad cow disease, but that it will produce a sign of hope that social dialogue, the originality of your proposal, of your pact of confidence, will prevail over squabbles which threaten to damage public confidence in the European idea.
Mr President, the Florence European Council provides an opportunity, not to be lost, to put a positive stamp on this six months which frankly, up to now, has not produced the expected results. True, the presidency's work was made more difficult by the national elections and the crisis in relations between Great Britain and the European Union. On that point let us hope that by keeping to the course it was right to adopt the Italian presidency can succeed in saving the Florence summit, which British intransigence has put at risk.
We hope the summit can produce positive results on the fundamental issue of unemployment which you yourself described, President Dini, when you inaugurated the Italian term, as the most urgent problem to be dealt with, and you confirmed that position today in this Chamber. So we ask you to speed up the initiation of a policy to stem the tide of unemployment and commit your successor to continue the battle against this great European evil. 18 million unemployed bring shame on the Union.
Here the question of the single currency also needs to be clarified. We are firmly convinced that if the Euro is to become the currency of all the Member States, it should be introduced with the simultaneous participation of all. A currency that divides cannot fulfil the role of bridge to political union, with a common foreign and security policy which needs to have its bases strengthened in Florence. We want the Italian presidency to leave a strong impact for the Irish presidency to inherit, but so far the presence we are asking for has not been sufficiently felt in the crises involving former Yugoslavia, Israel and Lebanon, or in the Mediterranean. Europe cannot look eastward only, it must also turn its spotlight on the South.
Emigration, transport, agriculture and fisheries are all Mediterranean issues which need to be examined more closely in the last moments of this six months than has been the case up to now.
Finally, a word on Slovenia: as an Italian, I call for real guarantees and protection for our citizens who have suffered economic damage caused by former Yugoslavia. The Italian presidency now has a good card to play on the Council table to recover lost time. It is up to you, Mr President-in-Office, spurred on by playing at home in your own Florence, to demonstrate that you have the political determination and initiative necessary to ensure that the judgement on the Italian six months is positive.
Mr President, paradoxically there is a useful side to the otherwise unjustifiable blocking of European Union decisions by Great Britain. In fact it demonstrates to the full the fragility of the Union's present institutional mechanism. Intergovernmental cooperation is a cumbersome and inadequate instrument: that has been seen and is still seen in the European Union's lack of presence in foreign policy, as witness Yugoslavia. It is a real contradiction to have a common currency, but no common economic, fiscal, or employment policy, no common foreign policy, and no common justice policy.
The Group of the European Liberal, Democratic and Reformist Party hopes that contradiction will be resolved in a positive way and that Europe will take the path of federalism. The Intergovernmental Conference is certainly not moving in that direction, at least not so far, and President Santer was right to state that clearly. When the Council opens in Florence, I hope the Italian government will recognize all this frankly, and make it no routine meeting but a turning point in the political history of European integration.
Mr President, on behalf of my group, the European United Left, I should like to make three comments which reflect three general but deep concerns.
The first is the impression that the Intergovernmental Conference is becoming dissipated and stagnating, with the added problem of the BSE crisis. It could be said that the conference has begun to lack intensity and substance. We wish the conference to be consolidated. We wish to see fresh impetus given, and decisions taken at the Florence summit which signify that the IGC exists and is meeting with a response from the European public.
The second concern is the role of the European Parliament. Despite the efforts of our representatives, starting with the President of Parliament, it must be said that Parliament does not have the necessary weight in the Union's democratic balance, at a time when there is a call for greater democracy, transparency and representativeness in Europe's democratic fabric. At times, Mr Dini and Mr Santer, Parliament seems to be playing a role similar to that played by the government of a country which is not yet a Member State but which wishes to join the European Union: it has a presence, it can speak, but it takes little part in decision-making. We are calling for the requirement of Parliament's assent for any revision of the Treaties to be recognized swiftly and written into the Treaty.
And the third concern is European society and unemployment. You have never struck us as being a dogmatic politician or economist, Mr Dini. You will therefore understand that in the eyes of many European citizens, the urgency and rigidity of the conditions for achieving the single currency in accordance with the German conservative model are serving to legitimize policies which are sometimes anti-social and, to a large extent, discourage public investment in the Member States. They do not, therefore, promote employment. Our group does not give much credence to the stability pact, or indeed the confidence pact. We need different macroeconomic policies which generate employment. And we do not wish to be told, a few months or years from now, Mr President-in-Office, Mr President of the Commission, what Chancellor Kohl was told by German demonstrators in Bonn with a large banner: ' You, the European Union, are not combating unemployment, you are combating the unemployed' .
Mr President, Mr President-in-Office, Mr President of the Commission, the Greens feel bound to express our deep concern about the future of the European Union, because while we are discussing the Intergovernmental Conference which has opened in Turin, events external to that Conference are undermining Europe's prospects. What has happened with the mad cow crisis and the United Kingdom's decision to block business shows that there is lack of respect for Article 5 of the Treaty, and that the existing Treaty is no longer tenable and would be even less so should there be enlargement. Given this situation I believe we must vigorously confirm, the European Union must vigorously confirm that an effort is needed within the Intergovernmental Conference to achieve greater internal democracy and establish the conditions necessary for enlargement to go ahead safely. And that is why it may be important - and I say this particularly to representatives of the European Socialist Party - for the European Union, under attack from the United Kingdom and faced with these blocking tactics, to act as fourteen countries for the time being, because by its obstruction the United Kingdom has de facto withdrawn from joint decisions.
We must be in a position to move forward, above all reassuring consumers about BSE, all European consumers, starting with British consumers who face difficulties as a result of their government's decisions. We must work harder all round, in every sense, starting with the Florence Summit.
On employment, the Greens are not at all satisfied to be told yet again that the only alternative is to reiterate the need for major infrastructure projects, and that the agreement obtained on the trans-European transport network is a great result. Here too we have seen a debate about the prerogatives of the European Parliament and an attack on the Maastricht agreements, with Parliament prevented from discussing fourteen projects on the pretext that the decisions had already been taken, which meant Parliament was denied the opportunity of co-decision. Such attacks call into question and threaten the future of Europe, and they do not augur well for good progress at the Intergovernmental Conference. It does not solve the employment problem if the most we can do is offer firms new profit margins, which provides no guarantee of employment, and also damages the environment and social security.
Nor are we satisfied with what we have heard on foreign policy. We have heard nothing about Albania. We have heard that the Turkish premier will be present in Florence despite was is going on in Turkey internally and externally, and we do not have a commitment to MEDA. But we are satisfied that this administration has finally made an agreement with Slovenia.
Mr President, Mr President of the Commission, Mr President-in-Office, it is a real shame, President Dini, that you arrived late this morning at the debate on preparations for the Florence European Council, as you would have been able to hear President Santer's speech which brought some politics into this debate rather than simply presenting us with a list of expenditure as you have done: frankly that could probably have been circulated as a working document.
Allow me to draw your attention to some of the points made by the President of the Commission: on the IGC, President Santer confirmed that the record so far is hardly exciting, and we all know President Santer is a byword for prudence so I think that says it all. The Italian presidency, the government you led earlier, and the present government, chose not to give the negotiating group the necessary political profile and substantially the result is that not one step forward has been taken in six months.
President Santer has taken a clear, firm and consistent position on the British crisis, without any pretence of mediating on everything and between everyone, based on the health of European citizens and consumers, and that came through in his speech. Will the Italian presidency support these priorities? Will it confirm that the ban will only be lifted when the disease has been eradicated? Will the Italian presidency do everything in its power to make the British government face up to its responsibilities on BSE and the intolerable paralysis of the institutions, which, incredibly, you seem to regard merely as a source of regret? Does the Italian presidency confirm that any decision on the subject will be based first and foremost on the most precise scientific evidence possible? True, the presidency has cleared the way for the agreement with Slovenia, overturning the position of the Dini government on that, and will sign the agreement on Uzbekistan: a drop in the ocean, in my view.
Mr President, I was rather surprised and pleased by Mr Santer's words on taking up his office: less and better. In 1993, there were 17 000 EU rules, so a clear-out was needed in the mass of legislation. Now the subsidiarity principle was to be applied: let the Member States take care of those matters which cannot be dealt with better in Brussels. It was the right approach, but unfortunately Mr Santer has not been able to deliver the goods. There are now 21 392 regulations, directives and other laws. The quantity of legislation has increased elevenfold in 22 years. But instead of a clear-out, it is now planned to press on regardless with majority decision-making and hence more government from Brussels.
We propose a different approach. The limits of the EU's powers should be defined, so that it deals with international topics. EU legislation should begin and end in national parliaments, so our citizens are able to keep track of it. The Commission should only put forward proposals if asked to do so by the national parliaments. The EU should only be able to adopt common minimum rules, and standards should become a voluntary means of assistance instead of a centralized dictatorship. It is all very well for a fruit wholesaler to be able to refer to common standards on the size of strawberries in international trade, but my mother-in-law does not need any EU rules to sell the freshly picked strawberries from her garden to people who can see the fruit. It is all very well to have common minimum rules on the employment of children, but my wife and I do not need an EU directive to decide whether our son should deliver newspapers. It is all very well to have common rules on what kind of toxic substances can be deposited in groundwater, but it is worse than mad cow disease when a majority in the Commission in Brussels is ready to stop a local authority setting tougher limits on the pollution of groundwater, which is not an international commodity...
(The President interrupted the speaker) ... and I would not least suggest to the President of the Commission that he should open the Florence summit by putting forward a long list of proposals to abolish...
(The President cut the speaker off)
Mr President, you have mentioned the achievements of the preceding six months, and you have listed the goals to be achieved in the next six months, but we have really heard very little of the results obtained in the Italian six months. Perhaps you took out those pages, but I cannot believe there were any extra pages, because everyone knows the standard times for speeches in this Chamber, you more than anyone.
I do not think Italy has brought any honour upon itself with its lax attitude to Slovenia over property taken from Italians and not yet restored. Nor is it to the credit of our presidency that there has been no reference to human rights in countries we import from, countries which use child labour and where social security is totally lacking. We ought to be trying to protect the physical and moral health of these people, and protect our economy.
As regards the grave embarrassment of the British government and the economic damage, it might have been avoided if something had been done earlier. I remember asking the Commission a question a year and a half ago, and the reply was that everything was under control. So much under control that we are where we are today!
We are delighted with the initiative to create a European Observatory for Racism and Xenophobia and we would modestly suggest a home for it. We see Mantua as the home for this agency, because that is where the pilot project saw the light of day, establishing how and when the phenomenon of racism and xenophobia arises, if only inside Italy.
As we live through the final days of the Italian presidency and approach the Florence Summit, I would like to remind everyone here of the need to return finally to the aims of the founding fathers of the European Union. We talk too much about money and economics these days and never about the deeper political union which is the indispensable prelude, the sine qua non , for achieving economic union, the single currency and a minimum of welfare. It is impossible, inconceivable, that the unemployment afflicting 20 million citizens in Europe can be eliminated if we do not achieve the political union that will give impetus and power to economic union.
There will certainly be interests, outside Europe too, seeking to impede the achievement of this union, but we are ready to fight for it in the knowledge that despite different cultural and political origins there are people in this Parliament who stand by political union, because they know that is where the future lies, and the alternative is war between poor people. If political union is not achieved first - I wish the Italian presidency would commit itself to this - enlargement will only lead to massacres of poor people by other poor people and a constant rise in unemployment while the rich and powerful keep getting richer and more powerful. We do not want oligarchies, we want democracy for all citizens equally, and we also want to remind the Italian presidency of the obligation to act in such a way that all are equal inside the European Union, and in particular that the problems of Italian firms should be dealt with by the same standards as other countries. It so happens that at the moment we are the only country where a formal decision has been applied on the issue of telephone systems, while no measures have yet been applied in other countries in the same position.
I have received eight motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, Mr President of the Commission, I would like to concentrate on the fact that Florence is the last act of the Italian presidency, so it is important to use it to the maximum advantage of our common destiny. After all the talk of recent years, we expect the Italian presidency to close the six months by bringing concrete proposals and measures to Florence. What is more, Mr Dini, you won acclaim from Parliament by committing yourself to that last time you were here.
I appreciate the Italian government's decision to hold a national conference on employment as an operational follow-up to the confidence pact between the social partners, an initiative we resolutely support and consider extremely important. I hope the decision will be taken in Florence to do the same throughout Europe, but the Florence Council can also decide to refinance the funding for small and medium-sized firms agreed at Copenhagen, indicate approaches to revision of the labour market and working time to be agreed between the social partners under the confidence pact, and above all decide to finance the trans-European networks and the most innovative part of the White Paper, raising the loan on the financial market called for by Delors and never authorized by the Council. This is a fundamental political issue which demonstrates the capacity of the European Union to intervene in the economy at moments of crisis. We are hoping for long-awaited concrete measures, and if they do not come it would be better to abandon the employment programmes.
There is resistance to serious discussion at the Intergovernmental Conference, as President Santer has clearly stated, and I think he did well to say so and it should also be said openly to the citizens of Europe. We are alarmed at delay which could turn into paralysis, loss of the sense of Europe and the general interest, and regression to purely national visions. Our criticism goes out to all the governments holding back the work on significant issues. Now that the presidency is ending, and with it the obligation to be the mouthpiece for common positions, we call on the Italian government to become a resolute driving force at the Intergovernmental Conference.
Mr President, it is the heartfelt hope of the great majority of this Parliament that the Florence European Council is not remembered only for the mad cow crisis. The joint resolution to wind up this debate refers to the issues on the table: the Intergovernmental Conference, employment, the CFSP, the third pillar, the internal energy market. Great hopes hang on the effective capacity to finalize a timely and credible response to the tragedy of unemployment.
I live in an area of Europe where unemployment is over 20 % of the population of working age, where of 100 young people looking for work 55 do not find a job and many of them, long term unemployed, are now well over thirty-two years old. This is a tragic situation, which goes well beyond tolerance limits and has serious economic, social and civil consequences, affording easier penetration to organized crime. This situation makes me indifferent to byzantine disputes about dual European and national responsibility and obliges me to demand an effective and urgent European initiative, which really adds to the efforts of the national, regional and local governments rather than using them as a comfortable alibi for inertia and delays
So I want to thank you and support you, President Santer, on the method adopted and the merits of the European Commission's proposal. You have presented a confidence pact to governments and social partners and Europe must be in a position to sign that pact, especially with the younger generation, on the sure grounds that Europe will help them build a better future through its measures, its choices, its greater capacity to respond to the new challenges of globalization and because it is really prepared to gamble on their willingness to make a commitment, their inventiveness, their creativity and their intelligence.
We are pleased to note President Dini's assurance of availability, on behalf of the Council. Mr President, we also want to thank you for the very useful work done in the last few months despite the election campaign which kept you busy in Italy, finding echoes in some of the speeches here. We are cheered by your commitment to start the negotiating stage of the IGC as soon as possible. There is a widespread conviction that unless the problem of the Union's democratic deficit is confronted and resolved, it will not be possible for the planned enlargements to take place and it will not be possible to give the European Union the desired impetus.
It must be the hope of us all, and I have almost finished, Mr President, that within a year Europe will really be able to plan its future, its borders, its aims, and its democracy. What better way to celebrate the fortieth anniversary of the Treaty of Rome?
Mr President, I wish to begin by expressing my thanks and appreciation to the Italian presidency, Mr Dini, and to the Commission President, Mr Santer, for their valuable contributions to this debate here this morning.
Next week's European summit must concentrate on defusing the tensions which have been allowed to build up in recent weeks between the British Government and its European partners. The policy of non-cooperation which the British Government is now pursuing in Brussels has had an entirely negative impact and must be abandoned at the earliest opportunity. In Britain much of the anti-European rhetoric which has been unleashed following the government's decision to adopt an obstructionist approach to European decision-making has been profoundly disturbing. Responsible political leaders in London must now take the initiative and reassure the British people that they have nothing to fear from their neighbours in the European Union. European leaders, especially the British Government, can help to restore some balance in relations between Britain and the rest of Europe by agreeing on a framework for resolving the BSE problem at the summit.
The European Union must also take steps to restore the confidence of consumers and producers in beef as a healthy, safe and marketable product. It is imperative that the protection of the health of our citizens is our only priority and that all decisions will be based on the best scientific evidence available.
I commend President Santer on his principled stand on this issue, defending the citizens of Europe.
The beef crisis has already diverted attention from important work under way in the Intergovernmental Conference. The beef crisis has diverted attention away from fighting unemployment and international crime. The Intergovernmental Conference must prepare for the expansion of the European Union to include the former communist countries in Eastern Europe. It is important that these negotiations are undertaken in a calm and rational manner. Unfortunately, the debate on Europe which has been under way in the British media has been characterized by an absence of calm and rational comment.
Finally, the danger now is that agreement at the IGC will be much more difficult to achieve because of the antiEuropean forces unleased in the United Kingdom.
Mr President, the first point I want to make to you is about the credibility of our institutions on the occasion of the Florence European Council. Who knows what the Florence European Council will talk about on 21 June? That is not a rhetorical question, because even at this stage we have no idea whether the Heads of State and of Government will deal with the problem of BSE, draw up a credible strategy to resolve the problem of the 18 million unemployed in Europe, take a position on the Russian elections or, as is probable, deal with all these problems, together with another hundred, in statements diligently prepared by the hardworking officers of the Council and the Commission. And what does the European Parliament do, beyond the ritual liturgy? Have we been able to influence the agenda?
Will we be able to open a serious dialogue with the European Council and agree a common strategy next month, when it presents the report to us as provided for by Article D of the Treaty on European Union?
Personally I find it incredible that three years after the entry into force of the Maastricht Treaty and with a debate going on about whether to make the European Council the supreme body for deciding the Union's foreign policy, there has not yet been any attempt to establish a more solid basis for the relationship between the institution which represents the highest level - democratic legitimacy - and the institution which represents the States' legitimacy. In my view, a Parliament with any self-respect ought to take the earliest opportunity to put a code of conduct to be followed in relations with the European Council on the table to ensure that not only the letter but also the spirit of the treaties are respected. Last March, we asked the European Council to take part in the annual debate on the state of the Union with a report....
(The President cut the speaker off)
Mr President, ladies and gentlemen, we realize we are taking a rather anomalous position: in Italy we use our casting votes to support the centre-left government, here we are about to vote against the compromise your presidency has put its name to, because it raises a concern which is above politics. As we all know, eighteen million people are unemployed in Europe, not to mention the millions of unemployed who are not counted, and the winds of recession are blowing. If it was raining at first, in terms of unemployment, it threatens to hail tomorrow. And what is Europe doing? Very little in our opinion and that in the wrong direction, as the speeches by President Santer and Minister Dini today confirm.
Europe is substantially saying it maintains the Maastricht convergence towards the single currency, when that is now virtually impossible without ferocious deflationary effects and there is actually a move to relax the deadlines and modify the specific methods of implementation. But Maastricht is still there as a scourge to the national governments to attack social provision and, as has been seen in Germany, that cannot be done without acutely intensifying social conflict. The confidence pacts are an attempt to make more room for investment policy to increase growth, but now even the European Parliament's committee recognizes that growth alone does not create jobs, so political Europe is oscillating between Maastricht and some kind of anticyclical policy. The former aggravates employment problems, the latter does not resolve them, so we are getting into a real blind alley, and Europe is threatened, more than threatened now, with a crisis of social cohesion, and the prospects for European civilization and democracy are dim.
We are very worried and alarmed. We believe that unless there is a radical change in direction the crisis in Europe has already begun.
Mr President, Mr President of the Commission, the motion for a resolution tabled by the Committee on Institutional Affairs is quite right to complain about the status quo tendency of the Intergovernmental Conference's work so far. But has this Parliament done enough to overcome this policy of timidity and lack of imagination? Yet the task that lies before is plain for all to see. That task is to transform an economic community, an area without internal borders, into a union of nations, a political union, like it says in the Maastricht Treaty. There is no democratic way of creating such a union other than by entering into a process that will produce a constitution, in order to overcome Europe's East-West divide, thereby providing an initial response to the enormous challenges facing society today. Where should the initiative for such a process...
(The President cut the speaker off)
Mr President-in-Office, Mr President of the Commission, it is already three months since work on the IGC opened officially in Turin and we are forced to recognize that we find ourselves in a blocked situation. Some will say that it was difficult to achieve more results in such a short time, forgetting that the reflection group under the chairmanship of Mr Westendorp had already done the spadework and that this preparatory work should have allowed the negotiators to start on real negotiations from March onwards.
We think it is time to sound the alarm since, in our opinion, the problem is not restricted to the question of the British veto, unacceptable as it is. There is a real danger of getting bogged down, of a woolly compromise and of a downward revision of the Treaty, against which the European Parliament should rebel. There is, in particular, a marked absence of political impetus and of an overall vision, which are lacking at the very moment when the building of the Community has to face crucial challenges. Are we ready, as an institution, to respond to these challenges when faced with the hesitations of our governments? My group is convinced that there is no alternative to the pursuit of integration and that this will only be viable on a federal type basis.
That is why, if the difficulties persist, we think serious consideration will have to be given to the idea that those who wish to go forward should do so and in that way make all States face their responsibilities. It is surely better to take the risk of a political crisis now, rather than pursue negotiations which would risk leading us, on the eve of enlargement, to woolly and inadequate compromises which would jeopardize for ever the future of our Union.
Mr President, on the eve of the Florence Council, the governments of Member States still seem to be hesitating to endorse the federalist proposals that the European institutions are urging upon them. They are right to take a second look at them, since by listening to bad advice from the Europe of today, they would jeopardize the opportunities for the Europe of tomorrow.
Today's Europe is divided into peoples. We need not ask why: it puts the abolition of frontiers before security, free trade before jobs and health, and superstates before the sovereignty of the people. How would citizens identify themselves in such a Europe? The mad cow affair is unfortunately a good illustration of our drifting off course and the IGC should learn the lessons from this if it really wants to solve the problems of concern to citizens.
First lesson: our agriculture, with all frontiers open, is in danger of sliding down the slippery slope of levelling down, whereas, in accordance with the spirit of Article 100a, we should set a high standard of quality for ourselves. To stop such a slide, however, we must adopt strict standards and a genuine Community preference.
Second lesson: States should have the right to use Article 36, particularly to protect the health of their people, even in areas already harmonized, something which is in any case expressly provided for in Article 100a for the environment.
Third lesson: the abolition of controls on goods at internal frontiers on 1 January 1993 has at the same time dismantled information and verification systems and has increased fraud. This must be rectified as a matter of urgency.
Fourth lesson: since the beginning of the crisis, the Commission has sought to maintain the movement of goods without control - this is called free movement - and has gone as far as threatening Member States with the Court of Justice if they protected themselves and has rejected transparency because the press has revealed that pressure has apparently been exerted on experts.
We think the IGC should allow better control over the powers of the Commission and that it should impose on that body a general duty of transparency.
Mr President, ladies and gentlemen, caught between the uncertainties in the East and the mad cow disaster, the Intergovernmental Conference is marking time and nothing gives us any reason to think that the Florence summit will be able to unblock the situation in a Europe whose machinery is beginning to seize up for the simple reason that it was bound to happen one day.
It is not so much the cows that are mad as the utopian project that we are always chasing after. The British government, like the Anglo-Saxon multinationals involved in totalitarian feeding, like the Commission and like the governments of our countries, bears an overwhelming responsibility for the undermining of both cattle feed and human foodstuffs. But it is scandalous to use this situation in an attempt, practically if not institutionally, to get round the unanimity rule.
The British government, after all, is defending its own interests. Whether it is trying to continue exporting its glaucous gelatinous products is its business. It is up to others not to accept these goods. It must be recognized that it is because of the pressure from the Commission that the British government has been reduced, in retaliation, to try to block what it could in order to assert its point of view. We have here a striking demonstration that it is absurd to seek to merge the old European nations. Too much Europe is killing Europe. The Europe we wanted and still want is one with a multiplicity of cooperation agreements, between States of course, but even more between industrial, commercial and agricultural enterprises.
By dint of seeking to govern and legislate in all areas, we arrive at a situation where any crisis in a single area leads to a threat of a general break-up. That is what will happen sooner or later, since no yoke can hold peoples who want to be free. Putting an end to the unanimity rule is finally allowing the Commission to exercise increasingly compulsory powers. There is thus nothing to say that legislation will not be forced on us tomorrow on euthanasia, the liberalization of drugs or the democratic legalization of satanic cults.
Mr President, I believe that Mr Santer presented the issue in its proper terms this morning. What we have today is a crisis of confidence of Europe's citizens in the Community institutions. And I was particularly reassured by the Commission President's statement this morning to the effect that the Commission will act solely on the basis of the best scientific reports with regard to the issue of mad cow disease.
However, the President of the Commission will perhaps agree with me that the crisis of confidence of Europe's citizens in the Community institutions may be caused partly by certain past actions of those same institutions. More specifically, with regard to public opinion in Spain, great concern has been caused by reports in the Spanish media that a senior official in the Directorate-General for Agriculture, Mr Mansito, has been relieved of his duties and in particular of the chairmanship of the Veterinary Committee as a result of his firm stance in defence of scientific criteria.
With regard to the Council - and I now wish to refer to the excellent speech by the President-in-Office, Mr Dini - I would stress that Europe's citizens are also concerned at the fact that, at present, decisions in the Council are not being taken in accordance with the need to protect public health, but on the basis of political horsetrading. I trust that the President-in-Office, with his characteristic rectitude, will prevent the Council of Ministers from being turned into a forum for political horse-trading.
Lastly, I wish to express my clear support for the stance of the President-in-Office. At present, the British Government is violating not only the spirit of the Treaty, but also - as both Mr Martens and the President-inOffice said - Article 5 of the EC Treaty. This is a clear infringement which must be eliminated.
Europe began with a Greek god in the form of a bull. I am sure that it will not end with an insular mad cow. There is one thing that we must realise, and the BSE crisis has made this clear: this Intergovernmental Conference must make progress on decision-making mechanisms that will prevent a destructive government from obstructing the European Union's ability to act. For this reason, the introduction of the principle of taking majority decisions in all matters involving legislation is the clear consequence of the BSE crisis. This is one of the tasks that we must set ourselves at this Intergovernmental Conference.
President Dini, I am grateful to you and to Mr Faggiolo for your friendly attitude towards Parliament. I am also sure that, in the final version of the Italian report on the progress made by the Intergovernmental Conference to date, issues such as ability to act, transparency and the objectives of the European Parliament will be adequately taken into consideration.
Let me make a second comment. The NATO Council in Berlin has taken away the excuse used by all those who, on the grounds of their alleged consideration for the USA, were previously against a defence-policy identity for the European Community. The NATO Council, with the agreement of the USA, stated quite clearly that such a defence-policy identity is in the interests of both parties and is in the interests of the development of transatlantic relations, and that for this reason we Europeans are called upon to develop our own capacities, in order to fulfil common objectives for the protection of peace and freedom. I believe that these tasks will have to be set by this Intergovernmental Conference, as will many other things.
Allow me to make one final comment. Mr Santer, I am grateful to you for your remarks. If the Commission succeeds in ensuring that the elimination of the BSE crisis takes place subject to the condition that the policy of non-cooperation is abandoned, so that step by step, by taking all veterinary and medical knowledge into consideration, and by taking corresponding control measures at European level, the confidence of consumers can be won back, so that they feel that their health is not in danger, then we are in a position to solve this BSE crisis. If you are going to stick to these conditions accordingly, then we are also in a position to make this clear to our consumers.
Madam President, Mr President of the Commission, Mr President-in-Office, ladies and gentlemen, I am intervening especially on behalf of the French Delegation of the UPE Group consisting, as you know, of elected Members from the RPR and the CNI.
I should like to make three observations. The first, to say to you, Mr President of the Commission, that we particularly appreciated your speech. This morning, you set out in magisterial fashion the order of priorities: nothing is more important than public health. It was essential that Europe should declare this to be its position and should do so in the strongest terms, here and now.
Having said that, we should not forget the reality, soon to be a tragic reality, of the economic problems that are about to arise. We must realize that, within a few months for certain, anger will be brewing up in our beefproducing countryside since, while consumption within the Union has decreased to an often significant extent (even though for some countries the drop is quite moderate), exports have now fallen to zero or almost zero. The necessary steps must be taken to reverse the tide of opinion both internationally and amongst buyers outside the Union.
The second remark is to say that the position of Great Britain is morally indefensible and politically completely irresponsible. To mix up the problem of the beef crisis with the functioning of European institutions is pointless and scandalous, unless it is a deliberate and in the end convenient camouflage of a wish to block the IGC.
Thirdly and lastly, the IGC should fight back. Florence should mark a new turning point: Europe cannot afford the luxury of a crisis. We ourselves are pleased at the firm determination of the French authorities to create the conditions for this initiative at the Florence summit.
Florence should have been the moment for all of Europe to take stock of the many critical decisions that weigh upon us, in particular unemployment, as underlined by President Santer, and the democratization of our institutions. Instead, it has been hijacked by the behaviour of one Member State. The waters of a flood of Anglo-Saxon self-delusion are lapping at the steps of the Fortezza del Basso.
Many people in Britain are shocked, saddened, angered and ashamed by the antics of the British Government. The President-in-Office of the Council spoke of solidarity with the British Government.
Mr President, please think about solidarity with the British people instead.
(EN) British Government representatives will claim that their policy of non-cooperation is all about defending vital national interests. Well, I challenge them to explain the method in their madness. They claim to want an efficient Europe that gives its citizens value for money: so they block moves to crack down on fraud. They claim to want a Europe in which businesses can grow and prosper: so they block moves to support those very businesses. They claim to want a Europe that is moulded in Britain's interests: so they threaten to block all discussion of the big issues that face us today, from common foreign and security policy to justice and home affairs. If that is protecting vital national interests, then clearly Britain is suffering from mad minister disease. The hard core of Euro-sceptics is running the show, driving ministers to show how tough they are on Europe with ever more extreme acts of folly.
I make two suggestions. To the British Government I say: wake up. Conservatives are supposed to believe in strong leadership. If they still do, then it is time to start showing some. The British people want to see evidence that they can lead in the interests of the whole nation and in the common interest of the community of European nations, not in the interests of 20 disgruntled back-bench Members of Parliament.
To the rest of Europe I say: do not give in to blackmail. My constituents have suffered more than most from the BSE crisis. But it would do no favours to Britain, or to the Union, to give the impression that these tactics have worked and it would probably result in an unworkable agreement. As British ministers should know all too well, it is never right to negotiate when someone is subjecting you to blackmail. Now they should learn that there are no exceptions to that rule.
Madam President, Mr President of the Commission, the President-in-Office of the Council is not here any more as he has quite reasonably decided to follow the example of many Members of Parliament. I agree with President Santer when he said the record so far was not positive. As Mr Santer said, this is not a negative judgement on the Italian presidency - it is as well to remember Mr Santer's whole sentence and not continue the election campaign which has not borne good fruit in Italy anyway. The Italian presidency has actually done well in conditions that have frequently been very difficult.
In my view, President Santer's negative judgement is on the deadlock in the construction of Europe as a whole. One need only think of what we regarded as positive intentions proposed in Turin, which have remained intentions, perhaps partly because of the British difficulties. But I am convinced that the difficulties also reside in the fact that we continue to concentrate only on monetary union instead of working for the political unity of our continent, with the risk that the monetary and financial objectives may collapse as well.
So I think it is right to ask for one more effort, as the final act of the Italian presidency, to establish a real plan of action that can be adopted and applied in every country of the Union. It is not enough to speak of a confidence pact, President Santer, because there is no confidence, there can be no confidence in a Europe with 18 million unemployed.
There is one more thing I want to ask for at the Florence Summit: let the door be opened to the possibility of renegotiating important matters like the deadlines for the single currency and greater flexibility in the accounting parameters. I ask that to save the European Union and relaunch it, so that together we can all avert the threat of real shipwreck.
Madam President, by way of an introduction we heard Mr Santer express the wish that the Florence summit should be a real turning point, marking the mobilisation of Europe to ensure real progress on the labour market and the creation of more jobs.
Like millions of people in Europe I am sure, I share this wish. However, if it is to be possible it is essential that EMU should be discussed by the Intergovernmental Conference and that the convergence criteria should be revised because the cuts which are now being made throughout Europe in order to meet the convergence criteria are instead increasing unemployment.
I believe we all agree that all countries must have sound economic policies. However, sound policy also means pursuing a policy which prevents social exclusion. It is high time, Madam President, to review this politically high-risk project which is creating social unrest and political tension in Europe. Put EMU on the agenda for the IGC!
Madam President, I listened with great interest to what Mr Santer and Mr Dini said to us here this morning. Both gentlemen highlighted the lack of progress to date at the IGC negotiations. While recognizing that the problems are very complex, they can only be solved by courageously taking the first decisions on the various items on the agenda. The crisis of confidence in the Member States will have to be overcome. The negotiators will have to move into a higher gear if they are to reach successful conclusions. As Mr Dini said, we in the European Parliament are in the best position to reflect the concerns of our citizens. I know that many items which people want tackled are high on our agenda but they are not being dealt with at the IGC. I want to lobby unashamedly for the European anti-poverty network. A priority must be the fight against poverty and social exclusion and in particular the discouragement of the 18 million unemployed.
We are all very concerned about the impact on employment of the beef crisis. But consider for a moment the plight of the millions of people in long-term unemployment and the many people who have never had a job and who struggle through life in dire poverty. The fight against unemployment must be put on a par with attainment of EMU. We need to redress the balance between economic policies and social policies by providing for a social audit of all European Union policies.
We should enshrine fundamental rights for all citizens of the Union in the Treaty: the right to a decent income, health care, education, housing, work, training, welfare services, community and family life. These must be guaranteed to all residents of the Union without discrimination.
Finally, the behaviour of the British Government with regard to the beef crisis is unacceptable. I fear that if beef is allowed to take over the Florence Summit it will augur very badly for a successful summit in Dublin.
Madam President, despite the Commission's honest efforts to solve the BSE problem - and I greatly appreciate President Santer's initiative - it increasingly looks as if we are about to have one of the strangest European summits of the past 15 to 20 years. At a time when the European Union's heads of government need to be addressing urgent problems such as unemployment - and we have an excellent proposal on that - or the conduct of the IGC, EMU, enlargement, the role of the Union in Yugoslavia after the pull-out of US troops, for example, and a host of foreign policy issues, relations with Russia, Israel, with Turkey which cannot keep its hands off Greek islands, in short, at a time when the Union has a lot of important things on its plate this European summit looks like becoming a ridiculous mad cow farce. No prizes for guessing what the man in the street will have to say about that! The negative attitudes towards Europe which are already firmly rooted will flourish even more as a result.
Three brief remarks, Madam President. On BSE first. I totally agree with Mr Santer that BSE is a public health matter and must be resolved in a responsible manner. I approve of the proposal which has now been put forward. I hope the United Kingdom will accept it. But at the same time I must say the chances are that it will not. In that event we should seriously consider having the other fourteen summit members simply take decisions without the United Kingdom. The United Kingdom would then have to refer the legitimacy of those decisions to the Court of Justice.
As regards the IGC, it has to be said really that little progress has been made. The progress report we have now received says little more than last December's Westendorp report. I think we need to indicate that it is important for something to be done. We want our citizens to play more of a part. We want more openness and transparency. We want more democracy. We want better arrangements for internal security and better results from our external policy. These things have to happen. Parliamentary assent is needed to all these things.
One last remark. The resolution now before us mentions Yugoslavia. We are very keen, and the resolution reflects this, to have an inquiry into Srebrenica. I would draw this passage to the attention of the Italian presidency; will they consider it carefully?
President Dini - I shall address him even if he is not here at the moment - during the six months that has seen the start of the Intergovernmental Conference in Turin, the government holding the presidency - the Italian government - has changed radically. Only President Dini has retained a fundamental role in the handover, moving from Prime Minister to Minister of Foreign Affairs: his responsibilities on Europe are quite undiminished. So we look to President Dini, and naturally to President Santer, to guarantee the continuity of the work begun in Turin. Since Turin, in fact, the European Union has moved into a phase of total renewal, a renewal applying to issues and problems which this Parliament, together with the other institutions, has clearly identified and which have been mentioned this morning: unemployment, the single currency, peace and economic growth, free movement inside the internal market, social cohesion, consumer protection.
On this last point we have a problem which certainly did not originate three months ago, which has already siphoned off too many resources from the work in Turin and which threatens to have a negative impact on the work in Florence: the mad cow crisis. While we maintain full solidarity with Great Britain, we want to see its government forcefully invited to shoulder its responsibilities towards consumers and their health, which are even more important than its economic responsibilities.
As President Dini reminded us this morning, Turin has produced two main issues: administrative and fiscal deregulation and bureaucratic simplification. These are essential conditions of economic recovery, above all for small and medium-sized firms, the real cogs in that recovery.
The Italian presidency has not been without merit, and still has a chance at Florence to leave a lasting impression, especially on its the Irish successors, who cannot really be expected to have a Mediterranean vision of Europe. It is worth remembering that Italy will not hold the presidency again for at least seven and a half years, and by that time Europe will either be finally built or will not be built at all.
Madam President, concerning the Florence European Council, my first words must be to condemn the United Kingdom government for its obstruction used to retaliate illegitimately against the Union's measures to combat the scourge of BSE.
Despite everything this crisis has the merit of showing how impossible it is for us to maintain the Treaty rule according to which one Member State can boycott the normal functioning of the institutions and prevent decisions being taken that all the others want, decisions in this case that not only concern vital interests but are also aimed at protecting public health. As priorities for the Florence summit and, as it happens, in accordance with the joint resolution that we are adopting, I should like to emphasise the following points: adopting a clear strategy to get the IGC going and redefining the respective priorities, unblocking the resources needed to implement measures planned in the White Paper on Growth, Competitiveness and Employment, giving support to the Middle East peace process on the basis of the scrupulous respect by all parties of the agreements in force and, finally, pursuing actions and current programmes in former Yugoslavia following on from the Dayton agreements in order to reach a lasting peace.
Madam President, as the beef crisis continues so the British Government's still largely indiscriminate non-cooperation policy appears increasingly counter-productive. There is simply no sense in blocking measures which, for example, prevent fraud, reduce red tape, promote minority languages and step up the fight against racism.
Whatever happens with the beef ban, if the British Government now disrupts the Florence summit it would be an act of folly and stupidity. On the summit agenda will be proposals for a stability pact to boost job creation, measures to encourage small and medium-sized businesses, measures to boost investment in trans-European networks and measures to ensure that the single market operates more effectively. With 18 million people without work in Britain and throughout the European Union it would be madness for the British Government to block this proposal. Jobs must be the Florence priority and nothing - absolutely nothing - should be allowed to distract us from this objective.
I want the beef ban to be lifted immediately but I also recognize that the British Government must bring forward proposals which will command genuine consumer confidence. The events of the past few weeks have undoubtedly harmed the European Union and weakened Britain's standing and undermined her influence. The Florence summit has to be seen as an opportunity for a fresh start. The onus is firmly on the British Government to demonstrate that it is serious about constructive, European cooperation. If a Conservative Government is not up to that task it should make way for a Labour Government which is.
Madam President, the harrowing experience of the tragedy in Yugoslavia has highlighted the absolute need for a common foreign policy and precisely targeted preventive diplomacy. A lot is said about this vital need, but little is done. The worst thing of all is that there is no mechanism for dealing with dangerous situations immediately they arise. That is precisely what is missing now in the case of the Aegean. For some time, the behaviour of a country bordering on that sea has been generating intolerable tension in the region. For some time, various reports have pointed to an imminent danger of a hot conflict. What is even more worrying is that the country in question, Turkey, actually felt free to embark on this behaviour after it was granted - with the blessings of all of the partners - a closer association with the European Union via the customs union.
When Turkey provoked the dangerous incident on Imia, it was the Americans - not the Europeans - who intervened and sent Mr Holbrooke, the architect of the Dayton accords, to take the heat out of the situation. And he it was who noted, somewhat scornfully, that the European Union seemed to be asleep.
However, Turkey has been stirring up trouble even since Imia. There have been threats of war, frenzied statements by ministers, brazen territorial claims and aspersions about the sovereignty of Members of the Union. Time is running out. If the Florence Council really wishes to promote a common foreign and security policy and preventive diplomacy, it should point out very clearly to that mischief-making country that if it wishes to reap the benefits of European cooperation it must honour its obligations to the European Union and show respect for international legitimacy.
Madam President, ladies and gentlemen, the escalation of the mad cow crisis shows how lies, economies with the truth and secrecy create a climate in which hatred, fear, xenophobia and suspicion can flourish. It hardly needs saying that this may ultimately jeopardize the ratification of amendments to the Treaty. When Major then blames the European Union for the crisis this is the ultimate example of the attitude adopted by an awful lot of governments whenever they use and misuse the European Union as a lightning conductor, an umbrella or a scapegoat. That too fuels scepticism and disbelief amongst the public.
The Intergovernmental Conference must strip governments of the institutional instrument they might use to play this obstructionist game again in future. The instrument they make use of, ladies and gentlemen, is the secrecy of their deliberations and the secrecy of voting in the Council of Ministers. I thus call on the IGC to address itself to the ending, once and for all, of secret voting in the Council's activities as legislator and generally speaking to the promotion of transparency.
Madam President, three months after its official opening and despite the efforts of the Italian presidency, the Intergovernmental Conference is at a standstill. The first reason for this is the general lack of political impetus. The problems to be solved by the conference are not technical but political. Only the ministers and Heads of State and of Government can provide the indispensable impetus. They should become personally involved, which has not yet happened, if they wish the conference to make progress.
The second reason is the blocking by the British Government. The blocking of the conference started well before the 'mad cow' crisis, but since it was expressed in a civil fashion the other Member States could delay the moment of truth. The blackmail by the British Government over 'mad cow disease' is forcing Member States to ask themselves the following question sooner then they expected: how can the present United Kingdom Government be bypassed, how can we progress without it? A fine result for Mr Major. He isolates himself and shows by his attitude the vital importance of majority voting.
The European Council in Florence should lay down a few guidelines for the Irish presidency so that the Intergovernmental Conference does not find itself in Dublin at the same point as it is today. Our resolution details the priorities. I shall deal with only four of them. The new chapter on employment to highlight the wish to put employment at the top of European Union priorities; public services as a central element in European citizenship; codecision for the European Parliament covering all legislative acts; making majority voting the general rule; and finally the simplification of the Treaty, a subject that should be tackled after Florence if we want to have a chance of making progress in that direction.
This Parliament, I hope, will not approve a minimal reform. Nor will some national parliaments. Ambitious reforms are the only way.
Madam President, last week the Committee on Regional Policy met in Brussels. At that meeting, two Austrian heads of provincial governments, who had entered into office as a result of democratic elections, could not be given formal accreditation owing to the British policy of non-cooperation.
The problem in the Committee on Regional Policy was solved in the spirit of European cooperation. We must do the same thing on the subject of BSE, and in doing so we must not, above all, forget our own farmers at home.
Yesterday evening many millions of Europeans had the pleasure of seeing the excellent match between England and the Netherlands. I should like to ask our British colleagues what would have happened if Europe had followed a policy of non-cooperation in the European football championship. But there are more important things in Europe than the Committee on Regional Policy and the European football championship: unemployment, a Europe that is able to act for itself, economic and monetary union and many other things. And here we really do need the cooperation of everybody. As far as unemployment is concerned, we need not only cooperation, but also workable plans, not mere catch-phrases. There are massive conceptual differences here, between us, the Group of the European People's Party, and other groups within this House, in particular the Socialists. Employment cannot be guaranteed on paper only. A paper employment chapter in the Treaty is simply too little, and if it were to result in a centrally controlled employment policy for Europe, then that would be too much. Jobs are created by the economy, and above all by small and medium-sized enterprises. The Member States and the Union must cooperate with one another in order to create the framework conditions that we need to get more jobs.
I shall end with a quote from a young, twenty-five year old man, who wrote to me as follows, "Let us not forget that the European Communities did not arise out of sheer affection between nations, but out of the experience of terrible catastrophes caused by senseless nationalism and ignorance of one's neighbours' . Let us not disappoint that young man!
Madam President, at a time when European citizens are expecting solutions to the burning issues of employment and an indication as to what kind of Europe we want to build together, the EU decisionmaking has come to a deadlock because of one government's policy of obstruction. Hopefully this situation can be resolved at the summit in Florence so as to make decision-making regarding both employment and the IGC efficient.
Not only economic growth but also co-operation between governments and employers' organisations and trades unions is required in the fight against unemployment. We have to be able to agree jointly on a policy which would channel economic growth into investments. Similarly productivity has to be improved and new means of work-sharing has to be found. It should not be forgotten that we also need to invest in research and education in Europe.
Although the IGC is still at the stage of general discussion, as far as I know the initiative put forward by the Finnish and Swedish foreign ministers regarding the development of WEU as a means of crisis administration within the EU has received support. This initiative is to a large extent similar to Parliament's standpoint. NATO's decision concerning the possibility of using NATO forces in European operations also fits into the whole picture.
The common foreign and security policy should be made more efficient. We should also ensure that countries not belonging to defensive alliances are given equal opportunities to participate in the forming and implementation of a common foreign and security policy. In today's Europe non-alliance should not be seen as a way of avoiding responsibility, but could instead increase stability and security.
Madam President, ladies and gentlemen, there is an astonishing degree of agreement to the effect that as far as the third pillar is concerned, results have so far been unsatisfactory. Even the British Government is entirely in agreement with this view, and this is contrary to many of our citizens' expectations regarding European policy. If we look for the reasons, the first thing that we find is the requirement that there should be unanimity in the decisions of the Council of Ministers. However, if we look beyond this, we find that, on grounds of national sovereignty, it is claimed that certain decisions should not be taken on a Community basis, but ought to remain the preserve of the national authorities. Yet suppose that Community police action would guarantee the public greater protection from crime than would a national procedure, then that would mean that the public were being deprived, in the name of national sovereignty, of a protection that they were actually entitled to. If sovereignty leads to a situation in which the public are deprived of possible protection against crime, then I cannot imagine that sovereignty in that sense is supported by the will of the people.
Therefore, in the context of the summit and the negotiations over the Maastricht Treaty, the concept of sovereignty must be examined under the microscope. Sovereignty is the basis of the nation state, and in the foreseeable future we shall no doubt need that as the organizational model for the purposes of performing public duties. However, sovereignty must concentrate on those key areas in which it is indispensable, and it must allow a little room to manoeuvre so as to enable Community duties to be performed, not least as far as the third pillar is concerned.
Madam President, the Florence summit and the Intergovernmental Conference are confronted with problems that show up certain weak spots. Owing to certain disagreeable developments in one specific area - and here I need name only the key words: BSE, health, and the behaviour of the British Government, and I say 'British Government' deliberately, because I do not mean the British people or Great Britain itself - a situation has arisen in which all further progress is being blocked, on certain fundamental issues and also, at the same time, on what one might call everyday decisions - and there must be about eighty of these already.
Although I would urge us all to seek to convince one another by means of argument, and also show a certain amount of patience and understanding in the present situation, it should not be possible for unjustified blockades to be set up, which have no basis in fact. I call upon the British Government to give up its current obstreperous behaviour. In that sense I support all developments that lead to future changes, and that also includes the area of common foreign policy and common security policy, where we must have the necessary flexibility - See Point 9 of the motion for a resolution tabled by the Committee on Institutional Affairs - to make further developments and measures possible, without being obliged to participate, but also without being able to prevent decisions being taken.
The Florence summit was intended, as the Italian presidency comes to an end, to sum up the progress that has been made over the last six months, to open up prospects for the future and to introduce the next presidency. On all the subjects that are to be discussed, this summit is especially important, because an initial report is to be given on the results, to date, of the Intergovernmental Conference.
To sum up, I should just like to go over, briefly, the main points for discussion at the European Council and the Intergovernmental Conference. They are concerned with further institutional development, of deepening and broadening. I support the present motion for a resolution. Particularly important are those developments that give the European Parliament more weight. They are also concerned with questions of security, and with universal services. Important, here, is the progress that has been made in the third pillar - and I shall just mention Europol in this context - and particularly the economic and social components, in which the employment situation and the strong joint efforts that are being made to improve it are given the highest priority.
Mr President-in-Office of the Council, when you find yourself in the presence of fourteen partners who say 'yes' to a Commission proposal and only one who says 'no' , not because it disagrees with the proposal but because it wishes to pressurize the others to obtain their support for another decision - and it cynically admits this and makes no mystery of it - you are clearly faced with a breach of the law.
You may therefore declare that such a decision is valid and the recalcitrant wishing to contest this validity will have to prove it before the Court of Justice, and I wish him good luck. I am astonished, Mr President-in-Office, that neither you nor the legion of legal advisers surrounding you have not yet thought of this solution. This also goes for the President of the Commission. You are the guardian of the Treaty and you cannot allow the solemn commitments embodied in Article 5 of the Treaty to be reduced to a useless scrap of paper in this way.
It is therefore your duty to act, and not only by threats, which are undoubtedly expressed with much conviction and I must acknowledge are well-directed, but are so far without effect. Since you have such means at your disposal, why not use them?
Madam President, we must hope that this does not simply turn into a Council meeting about mad cow disease - Florence is much too beautiful a city for that. Certainly it is an important question, especially as it has resulted in a political game which is only increasing the public's mistrust of the Union. However, let us ensure that at least the other fourteen Member States are prepared to accept their responsibilities.
Mr Dini said that it is important that the EU does not give the impression of being an artificial construction. I agree with this. We must show that we really can use the Union to deal with the problems which concern the public. This means employment and nothing else. I am totally convinced that this is the common message from this House and the common message from the people of Europe. In this connection there are now a number of initiatives which can be taken up, from France, from Sweden and now also the Commission's idea of a confidence pact. I hope that Mr Dini will take the following message with him: take up all these initiatives and show that it is possible to achieve something concrete in Florence.
Finally, Madam President, there is another area in which fine words must be given some substance. This is the question of openness. We must have a system of rules so that EU officials know what is required. Things should not be left to their discretion. The basic rule must be that all documents which are received by or emanate from the EU institutions should be public. It should be entirely possible to start this work while the current IGC is in progress. We do not need to wait for an IGC lasting one and a half or two years' to be over before instituting reforms in this area.
Madam President, ladies and gentlemen, when more than 18 million people in the Community are unemployed, then the Union, as a union, is challenged, even when the main responsibilities involving employment policy lie with the Member States, and above all the social partners. The confidence pact for employment in Europe, as proposed by the Commission, is absolutely essential, as are employment alliances at all levels. That is social dialogue in action, and subsidiarity in action. But subsidiarity also means that when the primary, smaller competent body cannot master the task alone, then the larger body must become increasingly active in a subsidiary capacity. We need an agreement to release additional investments for trans-European networks, without increasing public duties as a whole.
We need to concentrate resources on investments that create jobs, including those in the EU Structural Funds. However, there is no way that these resources should be taken out of "traditional' social policy, i.e. Chapter III of the Community budget. On the contrary, other parts of the budget should be brought into play, parts in which there are unspent surpluses, for example, in the case of the Funds as well.
The confidence pact favours greater flexibility, productivity-oriented wages and a reduction in costs accessory to wages. I hope that at the Florence summit substantial progress will be made on the main aspects of the confidence pact, as well as the white paper on employment, and that the main features of the European model will become clear, namely partnership and the social market economy.
Madam President, Mr President-in-Office, Mr President of the Commission, we are aware of a sense of difficulty in the initial negotiations of the Intergovernmental Conference. The resolution from the Committee on Institutional Affairs emphasizes that. It deals with a serious concern about an institutional issue. We have the impression of a minimalist approach to the question of citizenship, difficulties about making co-decision the great strategic terrain of democracy, and increasing national reservations on the majority question. It has not been and is not yet a case of making decisions, but of identifying a strategic vision at a transition stage in the life of the Union.
So we look forward to Florence and highlight the need for political impetus. We expect this from the Italian presidency rather than an analysis of dissent on each issue, and we are confident that this is possible. The European process often moves forward in political fits and starts, not by always recording dissent. It is obvious that the Intergovernmental Conference must keep time with political reality. There cannot be a wait-and-see policy, the economic situation in Europe has been abnormal for at least four or five years and calls for profound revision of the Treaty, otherwise there is a risk that the whole process will go into reverse. It is an absolute necessity to prevent imbalance in the relationship between monetary union and the Intergovernmental Conference, and to modify the institutions appropriately with a view to the enlargement.
In short the Union needs a strategic vision, an answer to the question: what will Europe be like at the end of the century. That is the great question the Intergovernmental Conference must answer by making sure pressure towards renationalization driven by individual interests does not close down or blur the image of the common European good. There must be recognition during the work of the conference that Europe has no alternative to Europe.
Madam President, in his remarks, the President-in-Office of the Council spoke about the third pillar - and many Members have done so too - and he said that as far as the third pillar is concerned, the expectations of the public must be fulfilled, with regard to internal security in Europe. And in fact this is correct: the third pillar is concerned with a series of important areas of the policy of the European Union, areas that are relevant to security. But if we look at what the third pillar contains - and the President-in-Office of the Council also mentioned Europol - then it seems that fulfilling the security needs of the citizens of Europe is a sad story. This is because, for a long time now, all those who are involved, who are concerned with security in Europe, have known that we are conducting a debate that could be summed up in the following comparison. If the European Union were a car, its bodywork would be that of a Lamborghini, whereas its engine would be that of a Cinquecento , and a spluttering one at that. That is the major problem that hits us when we look at the Europol Convention.
The main problem is that as far as internal insecurity goes, progress is being made, whereas as far as internal security is concerned, Europe is just not getting to the point. And in this specific case Mr Herman has put his finger on the problem. But it has to be said, unfortunately - and we do not believe that it is right - that the voting is still fourteen to one, and this shows that if Florence does not make any further progress on the institutional reform of the European Union, then this summit will once again be futile. We really must succeed in fulfilling the needs of the population, and their expectations of the European Union. It must be possible to take essential future decisions, including, for example, those that are concerned with internal security, because the extent to which a citizen identifies with the institution in which he lives is always dependent on how secure he feels there. We shall only make progress in ensuring that the citizens of Europe identify with Europe, and we shall only be able to satisfy their need for this identification and their need for security, when we finally take seriously the question of the institutional reform of this Union, especially where the third pillar is concerned.
Madam President, ladies and gentlemen, European summits have to be concerned with fundamental issues, and in Florence, the question is whether we say yes to the Community, or yes to blackmail. For ten years the Tory Government has said no to European social policy, and now it is saying no to the basic European consensus. That really is the limit! The character of Europe as a mutually supportive community is now at stake. Oh yes, the European Union is more, much more, than just a free trade zone, and membership is based on treaties and on trust. As far as the present situation is concerned, this means that negotiations are needed on the subject of the BSE crisis. The principles of the EU and the health of its people, however, are not negotiable. Anyone observing how calmly the fourteen Member States have accepted the British policy of obstruction will realize just how low our expectations of the London Government's willingness to cooperate have sunk.
If we no longer have any expectations, then the Intergovernmental Conference cannot possibly be successful either. But if it is not successful, what future will there be for Europe? The European Union needs Great Britain, and Great Britain needs the European Union. The only solution to the present crisis must therefore be that Great Britain must stay, and the Tory Government will have to go!
Madam President, I had intended to say a few things in connection with the institutions today, but the speech of the President-in-Office has forced me to turn to something else, specifically to the Turkish Prime Minister's mischief-making in Florence.
Is it proper, Mr President-in-Office, at a time when Turkey is flagrantly violating international law, that you should have announced it to us just like that? As if nothing, absolutely nothing, was happening in the Mediterranean! Mr President-in-Office, that country is officially disputing Europe's frontiers, and its conduct gets worse each time the European Union butters up to it. At a time when Europe Union has a credibility problem how can the leadership of Europe possibly adopt a neutral position when international law and the legal civilization that our societies have established through thought and the shedding of blood are officially held up to ridicule? Have we learnt absolutely nothing? Does the fact that those frontiers are long make it as if they do not exist?
It will be a terrible pity, Mr President-in-Office, if the Council undermines its own credibility again in Florence by giving the impression that the arguments of the market count for more than those which emanate from international law and respect for human dignity. It is credibility that we are fighting for. Exactly who gets hurt each time credibility is lost hardly matters.
Madam President, I have listened with great interest to all the statements that have been made by honourable Members and though doubts may have been raised, I want to stress my conviction that, despite delays and difficulties, Europe is making progress. Perhaps not as fast as we would like, but the process of building the Europe of the 21st Century is going ahead, and it has advanced in the last six months of this year.
Here I would mention that the Intergovernmental Conference was not in fact expected to open during these six months. So I emphasize the importance of the Turin decision to get the conference going. In these last three months following the opening of the conference, important groundwork has been done - in less than three months, I repeat - and the report the Italian presidency hands over to the Irish presidency constitutes a substantial step forward towards reform of the Treaty. Why is that so? Because it defines the objectives for further negotiation, outlines the compromise solutions, contains the substantial structure of the changes to be made to the Treaty. What we should expect of Florence - what we hope for - is that the European Council will give new and strong impetus to the Intergovernmental Conference and indicate that a first draft of the Treaty can be prepared during the next six months of the European presidency, preferably to be presented to the Dublin European Council.
On economic and monetary union, the informal ECOFIN Council held in Verona in April laid down the essential conditions for a good relationship between the 'ins' and the 'outs' , hence the stability pact. These are also substantial steps forward to the achievement of monetary union.
On employment, the tripartite conference held in Rome in the last few days indicated, amongst other things, how the method of cooperation between the social partners should be adopted at the European level. This also needs to be emphasized as an important fact.
On the third pillar, the protocol for Europol has been finalized during the last few months and we trust it can be agreed at Florence. Progress has been made on issues relating to culture, work, audio-visual and television without frontiers.
On foreign affairs, I do not think anyone can deny the fundamental and constructive role that the European Union has played in the Bosnian peace process. And the Florence Conference held last week has, I believe, really made it possible, with the contribution of all, to achieve further progress, involving, as I have said, the signature of the agreement on arms control in Bosnia-Herzegovina, the decision to hold the elections by 14 September and other decisions relating to that.
On the Mediterranean, there have been five meetings at ministerial level to follow up the Barcelona Conference: on computer systems, culture, energy, industry and tourism.
Finally, I have already highlighted the issues and problems affecting the transatlantic agenda, as well as the Bangkok meeting of Heads of State and of Government.
Madam President, ladies and gentlemen, after the speech by the President-in-Office of the Council, Mr Dini, I could be very brief. However, I wish to thank you for the support given by various speakers both to the President-in-Office and to the Commission seeking to make the European Council in Florence a true success and a turning point so that our Union can continue not only to exist, but also to achieve your ambitions.
The strategy developed by the Commission for the European Council in Florence is embraced by the overall strategy that I had the privilege of presenting to you myself, here, when the present Commission was appointed. As President Dini repeated just now, this strategy aims at making Europe a Union closer to its citizens. To do this, we must concern ourselves with the problems facing our citizens today. These involve three aspects.
First, unemployment and jobs. Our citizens fail to understand why Europe, with its huge internal market of 370 million inhabitants and 15 Member States, is not succeeding in solving their daily problems. We must therefore concern ourselves in the first place with the problem of unemployment and jobs. Although some people say today that social and economic policy is first and foremost the responsibility of Member States, I continue to believe that a convergent policy for the European Union and its 15 Member States, applied to the largest internal market in the world, should succeed in producing a multiplier effect and giving added value to the financial outlay agreed nationally. This is therefore the direction to which we wish to commit ourselves in Florence.
The second problem concerns what we call in Community jargon the problem of the CFSP, the common foreign and security policy. Our citizens see daily on television a Europe playing no part in world policies and world strategy. Our citizens want more Europe not less Europe in the areas of foreign policy and security. This is what we should be focusing on more strongly during the Intergovernmental Conference.
I am very pleased that the presidency has put the question of external security on the agenda of the Florence European Council, particularly after the decisions just taken by the Atlantic Alliance at the Berlin meeting.
Thirdly, our citizens are now feeling insecure about some of the problems facing them, problems like organized crime, the fight against drug trafficking, etc., and about the absence of a common policy on security and asylum. They want Europe to be playing a part in such matters and they want us to solve these problems in accordance with their own wishes. We therefore hope that, in Florence, we can unblock some of the dossiers, such as that of Europol, which is something we have been talking about for several years but has not yet seen the light of day. Citizens no longer understand. If we wish to restore their confidence, we must be able to act so as to solve their particular problems.
There remains, clearly, the problem raised a short while ago which seems to be casting a shadow over the Florence summit. With regard to this, I would like to add, without repeating all that I have said on the subject here, either today or on 5 June, that the Commission has always shouldered its responsibilities in this area. It has been, and will continue to be, guided in its actions solely by the necessity to protect the health of its citizens. It is in this spirit alone that we have taken the decisions concerning beef derivatives subject to a number of conditions and restrictions. It is in the same spirit that, yesterday evening, we adopted a general framework, a procedure and an approach designed to lift the British ban step-by-step, but only on the basis of clear scientific considerations and according to the procedure provided for by our institutions.
Of course, Mr Herman is undoubtedly right to ask why, as guardians of the Treaty, we do not go to the Court of Justice. We are facing a political problem. Chairman Wilfried Martens cited Article 5 of the Treaty. I myself cited it before you on 5 June. I am not giving up hope, and I say quite frankly that, in the next few days, a political solution will be found to a problem that is frustrating the working of our institutions. We are committed to this. It is the role and duty of the Commission to make proposals to this end based also on the request from the General Affairs Council. If the situation can be unblocked in this way and a political solution achieved, then I hope we shall not need to resort to the extreme measure of appealing to the Court of Justice.
Ladies and gentlemen, Mr President-in-Office, greatly encouraged by the support you have given us here today, I know that both President Dini and I will do our utmost to prove ourselves equal to the high ambitions you have just expressed. So strong is the support we have received today that I think I can now repeat what I have already said, that the European Council in Florence should be, for employment and for the other problems on the agenda, what the European Council in Madrid was for the currency.
I thank President Santer.
The debate is closed.
The vote will take place in a moment.
Votes
Madam President, I would mention that this proposal was part of a price package for which I was rapporteur and was the only one not passed by this Assembly. As rapporteur let me say that there were very important reasons for that vote. It was a decisive 'no' to the grubbing-up campaign which is gravely damaging European vineyards. As rapporteur I ask that this vote be confirmed, and that consequently we vote against the proposal of the Commission to extend the old regulation which is no longer appropriate to a changing situation. This will mean we also have an excellent opportunity to ask the Agriculture Council which is meeting next Monday and Tuesday to prepare a new document.
So I repeat, I ask that the vote against the extension of the current regulation be confirmed.
(Parliament rejected the Commission proposal)
Madam President, the Commission understands the concerns that have been expressed with regard to the grubbing-up aid scheme in the wine sector. However, I wish to emphasize once again for the Commission that this proposal was only intended to cover the period from the end of this campaign until the adoption of the reform of the wine sector.
The Committee on Agriculture and Rural Development has sent a clear message to the House. If this is now confirmed, the Commission will do its best to find a solution in this direction within the framework of the pricepackage discussions in the Council. I hope that that message will be received with generous acclamation by Parliament.
Madam President, the Commission is maintaining its proposal on grounds which are not wholly convincing, I was the rapporteur on reform of the wine sector, which has now been awaiting variation by the Council for a long time, too long, and a code of conduct has existed between the Commission and Parliament since March 1995 whereby if Parliament rejects a Commission proposal the latter undertakes to withdraw it. Now, as this has not been done in this particular case and I have not heard that any particularly important and exceptional reasons exist to justify for putting it forward again, I would ask Parliament to remit the vote to the next session so that the Commission has time to think again and produce more convincing arguments.
A proposal to postpone the vote is put before our Assembly.
Does anyone wish to speak against?
Madam President, at the request of the rapporteur, we have just confirmed our opinion, which seems to me essential. I am totally opposed to Mr Fantuzzi's proposal, because in fact what we are in danger of passing is that the whole of the 'price package' be called into question. I therefore urge the leaders of the Socialist Group to think hard about the consequences of Mr Fantuzzi's proposal. If it is accepted, the Council of Ministers will be unable to adopt the 'agricultural price package' next week because this regulation will not be included. That is why, as the rapporteur Mr Santini has confirmed, Parliament has held to its opinion. Our position on this remains as it was and I reject Mr Fantuzzi's proposal.
Madam President, just a second to reply to that statement. This is about extending a regulation for a year without any consequences, except that obviously growers who grub up their vines would no longer receive rich premiums. It will increase the pressure on the Commission to commit itself to thinking seriously about reform of the COM for wine and will in no way prevent any of the other regulations in the price package being adopted.
(Parliament rejected the proposal to postpone the vote)
(Parliament adopted the legislative resolution)
Madam President, with regard to the text of the joint motion for a resolution on the European Council in Florence which is to be put to the vote - and there is always a certain amount of haste in putting resolutions to the vote - I believe that something has escaped the attention of the authors. Recital A refers to the political blackmail being used by the United Kingdom; and paragraph 3 also refers to the United Kingdom. What we wished to say, however, was 'the government of the United Kingdom' . I should therefore like to table an oral amendment to the effect that the term 'United Kingdom' should be replaced by the term 'government of the United Kingdom' in recital A and paragraph 3.
I would also point out that the original French version of paragraph 3 refers to the need to 'induce' the UK Government to face up to its responsibilities. The English version, however, uses the word 'compel' . The English version does not therefore correspond to either the French version or the Spanish version, which I have before me. I would therefore ask the translation services to revise the English version of paragraph 3, replacing the word 'compel' with a word which implies agreement, in keeping with the French version.
Mr Medina, some of your points concern the language versions. We take note of these. There is then a proposal to add the word 'government' .
Madam President, I understand quite well the political reasons behind this request of the Socialist Group. But if you look at the Treaty and at point 3, we should read Article 5 of the Treaty which says very clearly that Member States shall take appropriate measures. That means Member States and we do not ask that from governments. The reference made in this particular point to Article 5 makes it impossible to accept that oral amendment.
Madam President, I am solely putting forward what was the intention of the people who drafted the original text. Clearly there are linguistic problems in two areas which can be sorted out in the text. But the other point concerns the clear intention when the compromise text was put together. Paragraph 3 does not reflect properly the intention of those who drafted the text.
Mrs Oomen-Ruijten, since you are opposing this on behalf of your own group, we do not accept the oral amendment. We shall not start a fresh debate.
(Parliament adopted the resolution)
Madam President, may I ask you for an answer concerning the legal status of Amendments Nos 8 to 11? The European Commission has maintained, both in committee and yesterday evening in the plenary, that these amendments are in violation of our Rules of Procedure, specifically of Rule 72(2), since they are allegedly new amendments which amend the original Commission text. Can I take it, since the matter is now being voted on by the plenary, that this view of the European Commission is not deemed correct? I think it is important to be clear on this before we begin negotiations with the Council.
I have asked the opinion of the presidency services, who do not share the opinion of the European Commission, and I am therefore relying on the advice given to me.
(The President declared the common position approved as amended)
Madam President, I should like to draw attention to a number of instances in which the different language versions of the amendments - in particular the Spanish version - need to be brought into line. In Amendment No 5, for example, the words 'doit obtenir ' in the original French version have been translated as 'debe permitirse ' , which is not the same thing. More importantly perhaps, in Amendment No 23, the word 'établis ' has been translated as 'residentes ' ; and I would point out - though not as emphatically, since I do not know English as well as I know Spanish - that it has also been translated as 'resident' in the English version. With regard to the profession of lawyer, these are different concepts, I believe. Furthermore, in Amendment No 25 to Article 10(5), the word 'de ' is missing, altering the meaning.
Finally, Madam President, Amendment No 35, which was tabled by 29 members of the PPE Group, needs to be brought into line with Amendment No 25 by adding the word 'relevant' to the term 'competent authority' . This is a point on which our British colleagues insisted; and, although Parliament's translation service duly added the word 'relevant' in Amendment No 25, they failed to do so in Amendment No 35.
Madam President, in relation to Amendment No 25 to Article 10(4), there has been a specific request that the words used are 'public interest' , not 'public order' . The words 'public order' have no meaning in this context in English. Could you please confirm that this will be translated as 'public interest' ?
Madam President, I fully accept Mrs McIntosh's interpretation of the English version. On the other hand, the French version must continue as 'ordre public' . This must be quite clear.
Madam President, on this very important point, the French expressions 'ordre public' and 'intérêt public' in no way have the same meanings. 'Intérêt public' would mean that the State could make use in some way of a potestative clause to release itself quite unilaterally from the obligations of the Directive. The words 'ordre public' presume a direct breach of the most fundamental laws of the State or possibly of its own security. I believe it is extremely important to keep the words 'ordre public' in the text. I do not know what the exact English translation is, but I believe the English concept of 'public interest' is much wider and much more vague than the French expression 'ordre public' .
We agree on the fact that the basic text is the French text and that the other language versions will have to be completely in accordance, on the point of substance, with what is voted through in French.
(Parliament adopted the legislative resolution)
Madam President, I should like to have the reaction of the European Commission.
Madam President, Mr Pimenta can anticipate the reaction of the Commission since he well knows that, partly due to his effective efforts, these issues have received the most thorough attention. Parliament must make its decision on its choice of procedure and of course that is Parliament's privilege. The Commission cannot really add anything useful at this stage to that consideration.
(Parliament adopted the legislative resolution)
Welcome
On your behalf, I would like to welcome a delegation from the Tunisian Chamber of Representatives.
Votes (continuation)
Madam President, in the motion for a resolution on broad economic guidelines there is at least one expression that is open to misunderstanding. Therefore I should like, on behalf of my group, to make an explanatory statement regarding this expression. We are of the opinion that a "relaxation of monetary policy' is only possible where it does not lead to the endangering of price stability, of interest levels and, therefore, of a possible upturn in the economy, because this is the prerequisite for the creation of new jobs in Europe. Only if this is made clear are we prepared to agree to this resolution as it stands.
Madam President, of course, anyone can explain whatever they want to, but a vote taken in this House cannot be tied to the fact that a complex situation, like the policy mix that we need in order to solve the problem of mass unemployment, is now being defined, unilaterally, by Mr von Wogau, as being a tautology. This sentence, as it stands in the text, means what it means, and anyone can think what they like about it, but that does not alter anything.
(Parliament rejected the motion for a resolution)
Each European Council held at the beginning or end of a Member State's presidency of the Union is always the time for the public expression of certain wishes after having passed judgement on several questions. On the eve of the Florence summit at the end of the Italian presidency, I should like to draw attention to three points that seem to me essential, if not vital, for the future of our Union.
Firstly, I am in broad agreement with the analysis presented by the President of the Commission, Jacques Santer, and I repeat his turn of phrase here: Madrid was the Council of currency, Florence should be the Council for jobs. But may I be allowed to add this: let us stop shouting all over the place that our priority is the fight against unemployment in Europe! We have all understood this! Let us act!
Talking is not enough. We must act and show the political will to put an end to rising unemployment and to bring it down.
The European Union will once again emerge discredited if no concrete proposals emerge from this Council to expand employment, both by creating jobs with major public works and by economic measures to promote growth, and not forgetting job sharing.
We cannot continue to do nothing for the 19 million or so in Europe who are still unemployed and creating a life of poverty for nearly 50 million. This is the priority that the Florence Council should take on board, with a timetable and specific commitments.
Secondly, what we need now is a political Europe! The Intergovernmental Conference provides the means to achieve this. But with the way it is going today, there is a great need to hurry. Nothing has been established and nothing constructive has emerged from the first debates. We are really looking at a debate among selfcentred experts, not to mention the stench from all the nationalists.
Today, the IGC is bogged down. It too needs a strong statement of policy in Florence. In six months, it may be too late. Reconstruction of the treaties is essential to the establishment of the political Europe that has long been hoped for and must be accompanied by a social Europe.
Thirdly, we cannot contemplate the Florence Council, carrying so many hopes and expectations, being put at risk by the mad cow crisis. There is a real public health problem here and it should be quickly cleared up. Every precaution should be taken. But I will not accept the adoption of blocking tactics, even blackmail, which imperil European construction, now at a turning point in its history.
I dare not imagine that some of us might be completely irresponsible. Where mistakes have been made, there must be redress. The diplomatic terrorism being used is pointless!
I should like to end by thanking the Italian presidency which, in difficult circumstances, has been able, in spite of everything, to work and make progress on certain issues. Having said that, these six-monthly rotating presidencies are showing their serious limitations and this strengthens my conviction that there must be a more stable European government. May the IGC move us forward in this matter.
The current obstructionist tactics of the British Government are to be deplored. The BSE crisis was a direct consequence of its own political ineptitude and there was no justification for punishing the rest of the European Union for its own mistakes.
Hopefully the Florence Summit will bring an end to this unfortunate episode. However, it must resolve it in a way that does not reward blackmail. If blackmail tactics are seen to succeed on this occasion then a real danger exists that other Member States would be tempted to apply similar tactics when it suits them.
One of the lessons to be learnt from this saga is that the IGC must refine the decision-making structures of the European Union to ensure that there is no repetition of these circumstances when one Member State is able to hold the entire European Union to ransom.
The European Council in Florence will take place under the shadow of the harsh anti-popular measures imposed in Germany by Mr Kohl which demand further cuts, albeit nominal, in the incomes of working people and the abolition of substantial rights in the social insurance and pensions fields as a means of catering for monopoly interests and combating the economic crisis, and which will serve as a model for the wider economic policy to be pursued by the European Union in all of the Member States.
At the same time, however, this European Council will take place under the shadow of the struggle being waged by German workers and their comrades in other countries against the high-handed, anti-democratic and antipopular policy being imposed by the Brussels masters in the framework of the Maastricht Treaty.
The acceptance of the scenario for the third stage of EMU and the move to the single currency, the refusal of the governments even to re-examine EMU in the framework of the intergovernmental conference and the acceptance, even by the majority in this Parliament, of the imposition and perpetuation of a Europe of two speeds all make it manifestly obvious that the institutions of the EU are completely indifferent to the real problems and demands of Europe's peoples and are kow-towing to the dictates of large-scale capital.
The European Union's inability to develop positions of its own on international problems, the waiting on each occasion, that is, for a lead from the United States, applies not only to issues of vital concern to it, such as the former Yugoslavia and the Middle East, but, also, sadly, to the expression of support for its own Member States; for Greece, for instance, faced as it is with the expansionist policy of Turkey which keeps on pushing territorial claims and is drawing heart from the culpably neutral stance adopted by the European Union and its Member States and from their persistence in continuing and widening economic and other relations with it while it blatantly violates international law, occupies the northern part of Cyprus and tramples on human rights within its own borders.
The move to strengthen policing at the European level via uncontrolled mechanisms, the attempt to exert joint control over the Union's foreign receipts and the unification of the policy approach on immigration matters, in particular the formulation of common rules for the deportation of citizens of third countries, constitute a further erosion of the sovereign rights of the Member States and are detrimental to the democratic links and friendly relations which many of them maintain with movements which are progressive and concerned for peace.
Unfortunately, the majority in this House has rejected certain proposals that we put forward, among them proposals relating to employment, in the shape of an overall policy to combat unemployment which demanded, in particular, the establishment of a 35-hour week without wage reductions, the non-blockage of Cohesion Fund resources in the event of failure to meet the EMU criteria, full acceptance of the principles which underpin the fundamental obligation to provide public services, via the rejection, first and foremost, of competitive tendering, and the taking of measures to combat racism and xenophobia. Indeed, it has done the very opposite by approving provisions which will lead to an upsurge of militarization, to greater inequality, to de-democratization of the Community's institutions and to a continuation of the present economic policy which has already put 18 million people out of work and 55 million below the poverty line.
In my opinion the European Council summit in Florence should discuss and take a decision on the following subjects:
Shelving plans for a common currency.-Measures in the respective Member States of the EU to increase employment and alleviate poverty.-Ensuring that the enlargement of the Union to include states which wish to join and which used to be part of the former Soviet bloc takes place as quickly as possible.-Speeding up the rate of reform of the Common Agricultural Policy.The European Council should also make it very clear to Albania, Belarus and Turkey that their cooperation with the European Union is being severely damaged by the infringements of human freedoms and rights which are now occurring in these countries.
It should also once again be stressed that the EU should stand for cooperation between sovereign states and that there must never be any move towards a superstate. If in the future Europe is to be a stable and peaceful continent where democracy and human freedoms and rights are honoured and established principles, any federal tendencies within the European Union must be opposed.
Once again, President Santer has given us a demonstration, rhetorically speaking, of how to square the circle, since he has said that combatting mass unemployment is the Union's highest priority and , at the same time, he has reaffirmed that we should stick to the basic decisions of current economic policy in terms of macroeconomics and structural policy, i.e. pursuing a policy of saving, at the expense of much-needed reproductive spending, combatting inflation when there is no inflation, and sticking to the Maastricht strategy for economic and monetary union without taking the losses into consideration.
As long as the Commission is not prepared to take on board Parliament's constructive criticism of this economic policy, which is based on superficiality, wishful thinking and unilateral opportunism as far as the financial markets are concerned, and as long as it is not prepared to enter into conflict with the Council, and in particular with certain particularly powerful Member States, including Germany, then all the Commission's initiatives, which in themselves are to be welcomed, and which are intended, somehow and in spite of everything, to improve the way in which the unemployment problem is taken into consideration, will either never get off the ground or will, at best, remain relatively ineffectual. I believe that this House is entirely prepared to offer the Commission its firm support in the disputes that will be inevitable if the necessary corrections are made to our economic policy. However, the condition attached to that support is that the Commission itself must explicitly correct the objectives and clearly identify the problems that it faces. Only in this way can we really achieve a European employment pact, in the teeth, as it were, of the finance ministers' rejection and of five or six more powerful Member States.
At the end of the day, the fate of the European Union will probably be decided by this issue of mass unemployment. We call upon the Commission to face up to its historic responsibilities, instead of continuing, with honeyed words, to pretend to be doing something.
Intergovernmental Conference
At the last IGC member state governments failed to convince the citizens of Europe that the European Union was relevant to their needs and had answers to their problems. As a consequence the Maastricht Treaty was nearly rejected and the EU was catapulted into temporary crisis with the concept of European integration seriously undermined.
If the same mistakes are not to be repeated, this IGC must focus on the primary concerns of the European public. The obvious area for concerted action at the moment is devising policies to combat drug trafficking. This has been confirmed by recent public surveys that although they demonstrate little public awareness of the IGC itself, they nonetheless show that a majority of public opinion wants priority to be given to tackling the drug problem on a European-wide basis.
While I welcome the fact that the Irish Government has made this area one of the priorities of the Irish presidency, I seriously question the commitment of our European partners. This is evident in a number of ways.
The UK's blocking of the ratification of the Europol Convention deprives the EU of one of its major weapons against the drug barons.
The absence of a united approach by all governments, as illustrated by the permissive Dutch approach to soft drugs making it a virtual supermarket for drugs; the violent opposition of France and opposition from Belgium and Spain to a proposed 16.7 % increase in the budget for the European Drugs Unit is difficult to comprehend, particularly when the existing budget is a pathetic £4 million.
In fact the total budget for combatting drug abuse and drug trafficking amounts to a mere £24 million - a damning indictment of current EU policy and the low priority being given to the drugs issue.
If the present IGC in its revision of the Treaties fails to remedy the situation then it could be heading for disaster and deservedly so. If the European Union fails to utilise its existing powers properly and to build on them then it does not deserve to be given increased powers.
Barton recommendation
There are two proposals in this report which we do not agree with even though we voted for the report as a whole.
1.We consider that the individual Member States should in future continue to have the right to refuse the registration or the use of vehicles if they are so moved.2.One can of course argue that the decibel limit for heavy motor cycles can be increased from 80 to 82 because an untrained ear cannot hear the difference. However, we believe that there must a limit somewhere. Nor is it sufficient to measure the average values in noise tests. It is the peak noise values which are of interest as it is those which cause nuisance.
We have voted for the Barton report, although we do not agree that issues concerning the noise made by motorcycles and the like should be dealt with at Union level. However, we regard the report as being less regulatory, less protectionist and less arbitrary than the Council's extreme common position.
In Mrs van Dijk's statement yesterday, she gave the reasons for the position of the majority of the group. The minority, however, on the basis of the same ecological and social objectives, came to a different conclusion. Why was this?
We are working on the assumption that highly fundamental environmental objectives are best achieved by effective practices being changed and not by maximum limits set by the administrative authorities. Especially in areas where the active cooperation of many individual operators is necessary, the strategy of regulating environmental pollution by means of maximum limits is restricted by the willingness of those operators to organize their own cooperation.
With this in mind we support the demands of motorcyclists for workable compromises on maximum limits, with the simultaneous ending of illegal practices. The cooperation of the motorcycling organizations should in our opinion be a central element in making two-wheeled motor vehicles, which from the social point of view are an essential means of transport, ecologically defensible and harmless to health as well.
In addition to this, we believe that the arguments of the motorcycling organizations regarding the use of catalysers on two-wheeled motor vehicles and the problem of "sheer bolts' are founded on fact and should be taken seriously.
Fontaine report
Madam President, no profession is excluded from freedom of movement and freedom to practise within the Community. Quite rightly our rapporteur has reminded us that this key principle is established by Article 52 of the Treaty of Rome.
Here, we have worked for decades to set up this freedom of movement. I was myself a rapporteur on the free movement of midwives in 1969, if my memory serves me well. We have always done our best to set up freedom of movement for workers and freedom to practise for professionals, particularly in the liberal professions, by avoiding regulations which would in the end have had the effect of discriminating between nationals and migrant workers.
Community legislation on the freedom of lawyers to practise has had the effect that almost one third of lawyers currently registered with the Luxembourg bar are non-nationals. I understand the efforts made by, amongst others, the Community Bar Council to facilitate the practice of the profession of lawyer on a permanent basis in a Member State other than that in which the professional qualification was obtained. The more so because lawyers in my country - which has no law faculty - are obliged to obtain their professional qualification in another country. However, we do prescribe further training periods and examinations for them to master the specific features of Luxembourg law, since there can be no question of favouring non- nationals over nationals as regards these additional tests. In order to maintain the quality of services provided by lawyers, there can be no question of levelling down by abolishing the additional training periods and tests prescribed in Luxembourg.
Because some of the proposals from our Committee on Legal Affairs and Citizens' Rights go beyond what would be adequate and non-discriminatory, I cannot vote for these amendments and I have, a fortiori , also voted against the report, because the amendments we tabled were rejected.
We are in favour of this report, which represents a step towards balanced regulations authorizing lawyers of one European Union country to practise in other countries of this same Union.
We congratulate our colleague, who has produced a most competent report and has played an important part in furthering the compromise obtained, which goes in the direction of the very clear interests of the professionals in the various countries concerned, France among them.
From the French point of view, this agreement is reached in an area where our national tradition is that of considerable expertise which can be of benefit to clients throughout the European market, something we are particularly pleased about.
The present Directive and the related report are arousing dismay and opposition among Luxembourg lawyers.
Dismay, because the Commission's approach is inconsistent. Just when the transposition of Directive 89/48 on the general system for recognition of degrees is still in progress, with all the problems described in the Commission's report of 15 February 1996, it is now sought to force the hands of the States, in different sectors, by extreme liberalization.
Luxembourg lawyers do not understand why the system introduced by Directive 89/48 can no longer serve. It has contributed to vast liberalization of the profession in Luxembourg, where over 27 % of lawyers are foreigners. At the same time, it has ensured that these lawyers, whether foreigners or nationals, offer the safeguards and knowledge needed to serve their clients on the spot.
Dismay also because the new stage of liberalization will create new discrimination between those who will be admitted without any restriction and those, whether foreigners or nationals, who have to take an additional examination in the country where they will be practising. Our opposition to this new Directive will therefore be understood.
It contains a serious defect because it offers no safeguards to clients: a foreign lawyer who sets himself up with his home-country professional qualification and wants to work in Luxembourg law may know nothing about this specific law. I shall be told that clients will very quickly discover this. True, but it is irresponsible to allow the market to operate as regulator of a profession which is, when all is said and done, of public interest.
A foreign lawyer who sets up in Luxembourg with his home-country professional qualification may know nothing about the languages used in that country. I shall be told that, in that case, he cannot practise; but it will still be the market that will have to clarify this state of affairs, and I refuse to let the market control these choices.
Without going into the details of Mrs Fontaine's report, I may say that, although I willingly accept the need for liberalization of the legal profession, the method chosen by the Commission and by Parliament does not reassure me. That is why I support the amendments tabled by the Luxembourg Members and am against Mrs Fontaine's report.
Like the French Members of my Group, I have voted against Mrs Fontaine's report on the proposal for a Directive on the rights of lawyers to practise.
There are already two Directives on lawyers, that of 22 March 1977 regulating the provision of services and that of 23 December 1988 relating to the equivalence of degrees. The new Directive seeks to go further by wider liberalization of the conditions under which lawyers can practise in all European Union countries.
However, lawyers cannot be compared with a marketed product. Neither is their profession comparable with that of banks and insurance, for example, for which it has been possible to harmonize the conditions for equivalence and practising without too much difficulty. The law in each of our countries, on the other hand, has, and will retain in the future, its own specific features and peculiarities. The conditions for admission to the profession of lawyer are not identical; those for practising the profession of lawyer are even less so.
The duration of the right for a lawyer to practise under his home-country professional qualification in a Member State other than his own should therefore not be extended indefinitely, but on the contrary should be lowered from five years (period laid down in the Commission's proposal) to three years in order to facilitate speedy integration into the profession of the host Member State. Better protection of consumers' rights would also have been ensured by providing that, during this intermediate period, the lawyer can practise law in the host Member State only by acting together with a lawyer practising in that State. Failing which, because it validates over the whole Community the admission of a lawyer to the bar of his home country, the text will end up juxtaposing fifteen different professions in what we wish to be a single market.
As regards access to the profession of the host Member State, the aptitude test has rightly been abolished, seeing that a lawyer wishing to gain access to the profession of lawyer in a State other than his own is required to furnish evidence of effective and regular professional activity for a period of three years in that State. But there should also have been a provision that a lawyer so admitted to the profession of the host Member State must use his home-country professional qualification alongside the professional qualification of the host Member State.
Consequently, I hope that when the Council examines this Directive, it will reconsider these very debatable proposals.
In the vote on the report presented by Mrs Fontaine on the proposal for a European Parliament and Council directive to facilitate the practice of the profession of lawyer on a permanent basis in a Member State other than that in which the qualification was obtained, I took account of the tremendous progress represented by this directive towards giving effect to the fundamental principle of the freedom of establishment and practice of the liberal professions - in this case, that of lawyer - in the European Union. I should also like to emphasize my particular satisfaction at the adoption of Amendment No 7 to Article 1(2)(a), which recognizes the variety of professional titles in accordance with the different official languages of the Member States of the Union, which in the case of Spain are Castilian, Catalan, Basque and Galician. This is a good indication of the European Union's recognition of the linguistic diversity which enriches it.
The European Parliament once again demonstrated that it does not want or is unable to understand the inherent special problems of the small countries of the Community.
The Socialist Member, Mr Fayot, and I tabled an amendment reflecting the fears of the Luxembourg legal authorities about the process of registering a foreign lawyer with the relevant bar, but this amendment was unfortunately rejected.
I remain firmly convinced that the host Member State should be able to apply to legal consultations about the law of the host Member State the conditions that its legislation lays down for its own nationals, insofar as they are in conformity with the provisions of Directive 89/48 and inasmuch as they are justified by a concern for nondiscrimination in respect of its own nationals and by over-riding reasons of general interest.
In other words, I maintain that in every country, including mine, the defence of a citizen should be fully guaranteed by legal assistance from persons properly qualified in the law of the Member State in question. Now, it is established - and who will dare contradict me on this point? - that this qualified assistance is no longer guaranteed if a Member State is deprived of the right and ability to judge and assess a lawyer's knowledge of national law.
It should be stressed, moreover, that the vote of the European Parliament for the Fontaine report will not change in any way the very special situation in my country, which has to cope with different legal systems. Thus, administrative and constitutional law are essentially Belgian in spirit whereas civil and commercial law are influenced by France and Belgium. Tax law has its origins in German tax law and decisions, both administrative and those of courts, refer to German case law.
Another difficulty lies in the fact that the Grand Duchy of Luxembourg is a trilingual country, so that the question of languages is an essential one for a lawyer practising his profession in the Grand Duchy.
It should also be emphasized that very many Community nationals holding foreign law degrees are currently keeping terms in Luxembourg and are successfully taking examinations at the end of their training. Having said that, I remain convinced that the system at present in force in my country genuinely offers the citizen-lawyers of Europe the chance to practise and establish themselves in Luxembourg, as long as they can provide proof of their qualifications in Luxembourg law.
For all the above reasons and because I am persuaded that the arguments developed in the proposal for a Directive will not receive the agreement of any Luxembourg citizen, I shall vote against the report presented by Mrs Fontaine, which has shown understanding for the problem specific to my country, and I congratulate her for that, but whose arguments have not been followed by the qualified majority.
"To make new progress in the construction of a cultural Europe' ; that is how the rapporteur describes the size of the task that she had to cope with.
Anyone who knows anything about the differences that have had to be overcome, for example between the United Kingdom and the Federal Republic of Germany on the one hand and France and Spain on the other, will be bound to admit, on seeing the results of all this work, that the rapporteur has carried out her task with a great deal of sensitivity as well as energy.
The report is an impressive example of how the policy that the Community has pursued since 1988/89, a policy of mutual recognition of qualifications gained in a Member State on the basis of mutual trust between the Member States of the Union, can also be applied successfully in the case of lawyers' rights to become established anywhere in the Union.
The content of the new directive may thus serve as a convincing example of the sensible application of the principle of subsidiarity. The rules in force in Member States remain unchanged, but the lawyer who practises in a country other than his country of origin is also subject, in the same way, to the rules of the Member State in which he is established and in which he practises.
It is also worth mentioning, and appreciating, that the report has also taken on board and applied the judgments given by the European Court of Justice in the cases of Klopp and Gebhard Bahnen regarding freedom of establishment.
The report itself is thus a testament not only to the diversity of European legal practice but also to a new, cooperative legal culture. It deserves the full support of Parliament.
Hoppenstedt reportLindqvist (ELDR), Eriksson, Sjöstedt and Svensson (GUE/NGL), Gahrton, Holm, Lindholm and Schörling (V), Bonde, Lis Jensen, Krarup and Sandbæk (EDN), in writing. (SV) As opponents of the Union it was with great satisfaction that we read a report which opposes the Commission's integrationist zeal. We share Mr Hoppenstedt's view that the Commission should not decide on licensing or have the right to negotiate on personal communication services vis-à-vis third countries and in international bodies. In this connection, as in many others, it is the Member States which are in the best position to take sovereign decisions.
As is made clear in the rapporteur's explanation of the amendments which have been tabled, including Nos 10, 12, 15, 17 and 19, the committee feels that it is unnecessary to lay down special EU procedures for selecting and authorizing space segment and gateway service operators, since the effective number of global competitors in this particular sector is already so limited that it should be possible to create a basis for sensible coexistence among these very few operators in the future market in satellite personal communications.
However, attention is rightly drawn in the report to the need to establish a common legal framework for authorizing services and also a 'one-stop-shopping' system to prevent incompatible national decisions on satellite systems from being taken.
All in all, the rapporteur of the Committee on Economic and Monetary Affairs and Industrial Policy has succeeded in carrying out a critical but balanced assessment of the Commission's proposal. I can therefore fully endorse the rapporteur's conclusions, which should be seen in the light of the need for international coordination of satellite personal communications services and in the context of the other EU legislation in the telecommunications sector, in particular the Commission's proposal for the 'licences' directive.
Pimenta report
Madam President, the excellent report by Mr Pimenta raises the fundamental question of the hierarchy of standards. Does the European Commission rank below GATT and the World Trade Organization?
In 1991, Mr MacSharry told us that he was moved by the fact that the bones of animals caught in traps were torn, that they cut their own tendons and skin with their mouths or teeth so that they could escape. And it was reaffirmed that, from 1 January 1995, there would no longer be any leghold traps. Then, in 1994, it was explained to us that there were technical problems and that the ban had to be postponed to 1 January 1996. 1 January 1996 has been and gone, but we are now told about the Inuits who from time immemorial - even though steel did not yet exist - have trapped animals in steel leghold traps.
The reality is quite simple. The reality is the World Trade Organization, which wants freedom of movement without any kind of hindrance. We have given in over fruit and vegetables, by adopting United Nations standards! We have given in over the WTO bananas by submitting to the wishes of American multinationals! Perhaps we shall give in over hormone-treated meat and we are now in the process of giving in over leghold traps!
There is no European Union, there is only a world market and although there are still innocents who believe, even the greenest of innocents are forced to recognize that they have been rolled in contaminated cattle meal.
Madam President, we ourselves are both for the game and for the hunters, without seeing any paradox. Animals, God's creatures, should be respected. We should like the peoples of the far North to adopt, as far as possible, methods of hunting that do not cause suffering to animals, who are not simply machines, as Descartes described them, but are sensitive creatures. Not enough can ever be said about the damage caused by Cartesian philosophy. But let us also sweep up the mess outside our own front door.
The Inuits, whom I have met, rightly come back to us with the abominable way in which we raise calves, turkeys and pigs, deprived of light and space. Calves, cows, pigs, chicks are no longer the dreams of Perrette but are in Marxist terms 'simply material to be chemically bloated in order to fatten human material' , as Lenin would have said. So, let us hold out our hands to our Inuit brothers so that they can hunt, as their forebears did, respecting the work of the Creator.
Finally, if the suffering of animals rightly rouses our emotions, then even more so should that of little children, little children murdered in their mother's womb, little Iraqi children killed in genocide, Chinese children delivered into slavery, for the greater profit of world capitalism.
Madam President, I was glad to see Parliament giving such tremendous support to Mr Pimenta's report. The debate on hunting and humane trapping methods has been both long and heated, within the EU and in the rest of the world. As a result there are now 60 countries which have prohibited hunting using leghold traps. Of these, 22 countries have introduced the prohibition in the last five years. This shows, among other things, that hunting can be carried out without the terrible leghold traps. After all, I don't suppose that there is anyone here who believes that the Lapps in Sweden, for example, have stopped hunting because fox traps are prohibited.
In the EU the import ban should have entered into force on 1 January 1995. However, as a concession to the wishes of the major fur-exporting countries, particularly Canada, its entry into force was postponed till 1 January 1996 - a most remarkable occurrence. There is no legal instrument which would allow further postponement and something now has to happen.
It is with dismay that we now discover that despite this the Commission is proposing amending the regulation in a way which will constitute a regression of a decade for the EU and all of us. It is reasonable to ask why. Is it out of fear of countries such as the USA and Canada? Is it out of fear of the WTO, or what? No matter what, it is to say the least deplorable and unworthy of an organisation which claims to represent a humane approach.
Humane hunting methods and leghold trap regulations have become a symbol of the conflict between animal welfare, indigenous peoples, markets, trade and the environment. An institutional question of principle has now also arisen here, namely, what happens when Community legislation is undermined by, for example, the Commission?
Unlike the Commission, the Green Group in the EU Parliament has not changed its standpoint and has not given in to pressure and has therefore supported the report.
When the Commission appeared before us last December, we expressed our dissatisfaction at its failure to implement the ban on the import of pelts of certain wild animals caught by means of leghold traps.
Today the Commission is presenting us with a new regulation designed to cover up this failure. However, there are serious doubts about the legality of this regulation, because as well as setting an unfortunate precedent with this kind of approach, the Commission does not have the power to postpone these import restrictions. And so? And so we welcome Mr Pimenta's excellent report which, despite the legal equivocation I have referred to, introduces the necessary corrective elements by means of suitable amendments which were approved by the Committee on the Environment and restore the obligations contained in the text of the original regulation.
It is to be hoped that on this occasion, Parliament's voice will be heard - although it must be said that having deliberately failed to comply once, there is nothing to say that the Commission will not re-offend. We trust that that will not be the case.
The Danish social democrats in the European Parliament are sceptical about this new regulation, since we do not think the Commission is entitled, on its own initiative, to postpone legislation which has been adopted.
A dilemma arises for us in the vote on leghold traps, however. On the one hand, there is no doubt that leghold traps are an inhumane trapping method, and that use of them should be eliminated. It is therefore an excellent idea to ban imports of pelts from animals caught using leghold traps. On the other hand, we are very concerned about a repetition of the events we saw in the past with the ban on imports of pelts from seal pups, when the Greenland trappers were left to suffer the effects of the ban, which had serious social consequences in Greenland. So we are anxious to avoid a general ban affecting imports of pelts from animals not caught with leghold traps, and that a ban should not deprive the indigenous Arctic population of their livelihood.
The best approach for all the parties concerned is to establish clear rules as soon as possible, so that any switch to other trapping methods can begin. We therefore have to reject the attempts by the Canadian Government to delay an international agreement on humane trapping methods. Canada's indigenous population has been used as an excuse for the Canadian Government's inertia in the international negotiations on new trapping standards. These delaying tactics have been emulated by the United States, amongst others. If we vote against the regulation, it would be an acknowledgement of the forces which have worked against change.
The situation is not entirely clear-cut, but we have decided to vote against some amendments which would be detrimental to the situation of the indigenous peoples whilst generally supporting the Pimenta report, because we must show our contempt for leghold traps and for the governments which do not want to do anything - either for animal welfare or the indigenous peoples.
I would like to express my support and that of the Green Group for the report by Mr Pimenta on trade in skins of animals caught in traps.
Despite the fact that this issue has been discussed for years now, no agreement has been reached with Canada and the United States so the Commission's proposal to remit this again cannot be accepted.
There must be a ban on imports of skins of animals caught in a cruel way, especially as the European Union has already prohibited the use of traps on its own territory.
Such a ban does not conflict with the GATT agreements, because the COM regulation includes a clause protecting health, environment and ethical interests.
As regards the legitimate rights of the indigenous populations, it has been shown that only some of them live exclusively from hunting and their income can be replaced or increased by new occupations, underpinned by local aid.
We therefore urge Members to vote for the amendment tabled by the Green Group, which clarifies the terms of the ban, involving both indigenous peoples and animal protection organizations in a consultative capacity, and providing for proper involvement of the European Parliament.
I support the Pimenta report as I am angry that the Commission has so far failed to implement the ban on importing furs from animals captured using leghold traps.
It is unacceptable that this ban is still not in force six months after it was due to be implemented.
Many people in my own constituency are concerned about animal welfare issues - and rightly so. If we want Europe to be known as a civilized part of the world then we must act in a civilized way towards animals.
I hope the President's proposed legal challenge to the Court of Justice over the Commission's failure to act is swift and successful.
However, I am also aware of the need for us not to dictate our standards to native peoples in other parts of the world - so the Pimenta report's idea that native communities who do not use leghold traps can still trade with Europe, regardless of the position of their national authorities, is a sensible and fair compromise.
Jacob report
Madam President, here is an animal health disaster. Damage has been done and must be put right.
One way of doing this was simple: it was that of responsibility, responsibility of the enterprise owned Mr Mudler - who is not a colleague of ours - of Doncaster in Yorkshire. This way was not chosen. What was chosen was solidarity, but solidarity also implied that there should be full compensation for the damage. But what has the European Commission decided? Well, simply that we are going to compensate by a lump sum: ECU 650 million to be shared among 81 million cattle, which amounts to about ECU 8 per animal. And effectively, provision is made for an additional subsidy of ECU 10, that is 50-60 francs.
Responsibility has been rejected in the name of solidarity and we end up with rapaciousness, mediocrity and accountancy. This is where we are now, faced with a disaster for which the Commission is partly to blame. Neither direct damage, indirect damage, immediate damage nor induced damage are being compensated for in full.
Just now, we saw Community law give way to UN standards, now Community law is giving way to the standards of natural law, which imply that those responsible should make amends.
Madam President, I welcome the Commission proposal to support the hard-pressed beef farmers throughout Europe. The reduction in beef consumption across Europe has totally destroyed the market for beef and beef products. This has placed many farmers in serious financial difficulty. I understand the need to restore consumer confidence in the red-meat industry. This we must strive to achieve, but we should never forget that beef farmers, through no fault of their own, have faced a serious crisis since this problem has been blown out of all proportion by the press and the media throughout Europe. We must do everything possible to restore confidence throughout the industry once again.
I could not support the proposal of the Committee on Agriculture and Rural Development to reduce the level of support through the suckler cow and beef premium. But, although the proposal is not perfect, it is at least a good attempt to help and to achieve a new beginning. It will take a long time to recover from this crisis, but we must not ignore it. In fact, as we move towards the autumn, the problems may well increase and develop to an even greater extent.
To subsidise a sector of production which is hit by a crisis in this way is not tenable in principle. The European Union cannot subsidise each sector of production hit by a fall in sales.
Of course measures against BSE must be taken, and these should include stopping the use of bonemeal in animal feed.
Reform of the Common Agricultural Policy will not be furthered by the EU Parliament now sending out the signal that as soon as a fall in sales occurs in any part of the agricultural sector the producers in that sector will receive compensation.
It is not therefore possible to vote for this report, even though we are of the opinion that forceful action must be taken to counter BSE.
The current beef crisis is worse than anything that occurred in the past. For example, in Ireland alone it is estimated that the accumulative loss since the middle of March is in the region of £250 million.
The fall in prices will continue until we restore consumer confidence and an effective and comprehensive eradication policy is fundamental to achieving that.
The present proposed package is totally inadequate to meet the real losses incurred by farmers. I would like Parliament to support the proposal put forward by myself and colleagues to increase the package to ECU 1, 000 million. Furthermore the situation should be kept under constant review.
A total of ECU 116 million of which ECU 9.5 million id proposed for Ireland is a woefully inadequate proposal. Furthermore, whatever final figures are agreed it is imperative that the money is used also to support the producers of heifer beef who currently received no premium or compensation of any kind. Their losses have in fact been worse than those of the producers of male cattle and this must be recognized.
We would have been very pleased to see that our Parliament was taking on its responsibilities with regard to the mistakes arising from the mad cow crisis, and that it was taking good note of this by showing itself capable of reacting to the helplessness of farmers. We are forced to say, however, that nothing of the sort has happened!
The vote taken today is highly significant: a reduction in additional aid; suckler cows and young male cattle at ECU 10 per head instead of ECU 20 and 25. It is well known that only the interests of a certain number of countries are being satisfied, to the detriment of the general interests of the European Union. As a result, the interests of specialist breeders, who are of course those most affected by the current crisis, are neglected to the advantage of mixed and intensive cattle rearing.
I remarked previously, during the last part session in Brussels, that my amendment asking the Commission for a full enquiry in order to identify the responsibilities of the various parties involved (cattle food industry, Member States, Community institutions, etc.) for the propagation of BSE had been rejected by a large majority of the Members of our Assembly present. Was there complicity, thus taking advantage of the ignorance of cattle breeders and scapegoat consumers who, in every case, will pay for an affair for which they are in no way responsible?
The matter is sufficiently serious for the governments of Member States to wake up to this at the Florence summit and not to allow the internal political problems of Great Britain to interfere with the search for a financial and political solution to this case.
It is almost impossible at EU level to judge what support might be needed by individual meat producers in the Member States of the EU because mad cow disease hits different producers and different countries so differently. Support should instead be decided at national level in accordance with local and regional circumstances.
Broad economic guidelines
Madam President, while we are promised with every major new European project that it will increase growth and employment, the report of the European Monetary Institute records, on the contrary, a steady drop in the average growth rate in Europe which, and I quote, ' was 4.7 % in the 1960s, 3.3 % in the 1970s, 2.2 % in the 1980s and 2 % so far in the 1990s' .
It does not add, as it could have in order to give a complete picture, that unemployment is following a reverse curve and stands today at close to 11 % in the Union, in spite of a tiny plateau in 1995, which does not give reason to anticipate any reversal of the trend in the future.
In this worsening situation, the Commission merely plans to continue as before. It even specifies, and I quote, ' that if this strategy does not yet seem to have produced globally satisfying results in the Community, it is because it has not been implemented with sufficient vigour and credibility' .
This assessment is undoubtedly partly true, particularly as regards reform of the job market, reduction of charges on the low paid and adaptation of the education system, including professional training, to market requirements. But it must all the same be wondered whether a policy that fails constantly is not wrong somewhere.
Our view is that the Union is pursuing the broadly counter-productive objective of forced convergence, and that it is suffering from the absence of a genuine measure for international trade protection.
In view of this trend, the Commission's report quite clearly shows that the criteria for public deficit and government debt will not be fulfilled on average at the end of 1997, unless between now and then there is a hoped-for miraculously vigorous resumption of growth. This amounts to tossing a coin over the question of the single currency coming into force. For a reform of that importance, is this really responsible?
Madam President, ladies and gentlemen, the preamble of the joint motion for a resolution is very enlightening: economic stagnation, unemployment at record level, sluggish demand, declining public investment, depression amongst businesses and consumers.
However, we should ask ourselves why this has happened because there in fact are examples of brilliant economic success in Europe. Norway and Switzerland in the west, for example, or the Czech Republic and Estonia in the east. All these countries have the following features in common: first, they have a strong national currency within a space of a small country, which proves that it is possible for a small country to have a strong currency. Secondly, none of them is a Member of the European Union and is therefore not obliged to apply the deflationary policy of the convergence criteria.
History also teaches us that the centres of growth in Europe were often small States or free cities particularly in Italy or Flanders, and not large artificially unified continental conglomerates.
In order to give new impetus to growth in Europe, we must abandon the unrealistic objective of monetary union, and copy the examples of these small independent states, Norway or Singapore, which show that national independence and the conditions for growth are entirely compatible.
Referring to the national compromise and the Edinburgh agreement, the Danish social democrats naturally cannot support those elements of the resolution which run counter to Denmark's four reservations.
There is much that is good in the economic guidelines, for example the concentration on employment. I have voted against as I am against EMU.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Aid to former Yugoslavia
The next item is the joint debate on the following reports:
A4-0174/96 by Mr Alavanos, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission (COM(95)0564 - C4-0535/95) on 'humanitarian aid to the former Yugoslavia: prospects and guidelines' ; -A4-0184/96 by Mr Mendiluce Pereiro, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission to the Council (SEC(95)1597 - C4-0595/95) on 'reconstruction in the former Yugoslavia' ; -A4-0204/96 by Mr Giansily, on behalf of the Committee on Budgets, on the communication from the Commission (COM(95)0581 - C4-0608/95) on 'the European Union's financial contribution to reconstruction in former Yugoslavia' ; -A4-0178/96 by Mr Titley, on behalf of the Committee on External Economic Relations, on the communication from the Commission (COM(95)0582 - C4-0519/95) on 'reconstruction in former Yugoslavia: EU aid administration and international aid coordination' .
Mr President, we are beginning a debate on a number of reports dealing with aid and reconstruction in Bosnia-Herzegovina and the former Yugoslavia. The reports coming to us all the time are, I think, rather worrying. Various objectives of the Dayton accords, such as freedom of movement, are turning out to be pie in the sky. Refugees are being allowed to return to their homes only after checks by the armies of the controlling ethnic groups. Thousands of refugees - there were new waves of refugees after Dayton - and the Croat and Serb sides, but also the party of President Izetbegovic, are contributing to a resurgence of ethnic cleansing. Of course, we can now say that there is peace and not war, which was not the case some months ago.
However, this peace is, firstly, very fragile. Secondly, it is being used less for reconciliation and more for consolidation of the gains made through the ethnic cleansing that took place during the war. Thirdly, it is engendering greater division rather than unity. The activation and mobilization of the international community as regards aid and reconstruction which can, in my opinion, in addition to the humanitarian aspect, constitute a very significant political intervention in developments in Bosnia and in the former Yugoslavia as a whole, should, I believe be assessed in that framework.
The International Institute for Peace Research in Stockholm has stated, accurately, that the Dayton agreement has brought the deep conflicts which continue to exist in the former Yugoslavia very clearly into focus, and that the impediments of the break-up of Bosnia, which are still in place, can only be surmounted by international aid and a flow of trade and information.
The mobilization of the European Union and the international community has to be seen in that context, I believe, and, of course, the European Union carries a big responsibility because it has been up until now, and will continue to be, the biggest contributor to economic intervention in the former Yugoslavia. That is the basis on which the Committee on Foreign Affairs gave unanimous approval to the report that I am presenting.
I would like to emphasize a few main points.
Firstly to say that the humanitarian aid should be viewed as a link, as a bridge, to the policy for reconstruction overall. However, it does have its own autonomous features, and because of its urgency and its humanitarian nature, as a means to ensuring the survival of people and saving lives, it is important that it should not be tied to political conditions, to political requirements, but should be available to all sides and to all regions of Bosnia.
My second point is that while the aid must, of course, be directed towards the provision of food and clothing, it must also be aimed towards meeting other needs, including the provision of medical equipment, encouragement of the return of medical staff to Bosnia and the former Yugoslavia, initial repair of damaged water supply, natural gas and electricity grids and the re-establishment of transport networks, all of which are essential in order to provide the people of Bosnia with a modicum of basic normality in their lives.
My third point is one that the World Bank has given special emphasis to: namely that the aid should be used in such a way as to encourage the mobilization of local resources and the setting in motion of an autonomous economic dynamic in Bosnia.
As my fourth point I mention mine-clearance. This must be accepted for what it is - an essential element in the approach to the problems, closely linked with the provision of aid. IFOR is playing an important role in mineclearance, and the Committee on Foreign Affairs is minded to promote budget lines to assist the process.
Lastly, Mr President, I want to stress the importance of encouraging the return of refugees, but in a realistic manner, from western Europe, and of supporting NGOs, especially those established locally, as means to breaking down the final barrier in Bosnia, namely the barrier of enduring fear and hatred, and in order to permit the revival of a multi-ethnic society in that land.
Mr President, we have discussed the issue of former Yugoslavia so many times in Parliament, in relation to numerous resolutions, that the report which I am presenting today refers only to the new developments which directly concern the reconstruction proposals and the corresponding communication from the Commission.
However, I should like to draw the House's attention to a number of points which I believe to be very important. Firstly, it should not be forgotten that the Dayton agreements have been signed - and signed in their totality - and must be complied with in both their letter and spirit. And I stress this because many people are now questioning the wisdom of holding the elections on the date which is planned; of holding them throughout Bosnia; of applying the principle of conditionality; of bringing firm pressure to bear to remove those accused of war crimes from public office, arresting them and bringing them before the International Tribunal in the Hague - something which some people even believe might be considered a provocation.
Many of us take the view - and many people here in Parliament felt that the Dayton agreements were too much the result of a belated exercise in political realism designed to offset the disastrous consequences of this war - that now the Dayton agreements have been accepted by the parties, it would be extremely dangerous to start adding further doses of political realism which would not actually help their implementation.
In this context, I think it is important to highlight a number of points. As rapporteurs, I and several other Members have just been on a seven-day fact-finding mission to Bosnia-Herzegovina. We were able to see that progress is being made in a number of fields, above all in military terms - although I do not wish to fall into the trap of saying that the military aspects of the Dayton plan are working, but the civil aspects are not. Given the differing degrees of complexity of the two aspects and their treatment in the Dayton agreements, this is a generalization which we cannot accept. We must do away completely with the impression that what the Americans are doing is working and what the Europeans are doing is not.
However, it is true that the implementation of many of the civil provisions of the peace plan is facing serious problems. I shall draw attention to some of these, of which everyone is aware. There is only relative freedom of movement: people are able to move around individually and in small groups, but there is no generalized freedom of movement. Only small numbers of refugees have been able to return home, and then usually to territories in which their ethnic or religious group is in the majority. As regards democratization, the options of the democratic opposition political parties are minimal, and I am sorry to say that none of the political forces represented here in the House has made a serious attempt to support the creation of non-ethnic, non-radical political options in the territories of Bosnia-Herzegovina. In my view, this reflects a serious lack of responsibility on the part of all the democratic political parties represented in this Parliament.
Karadzic continues openly and directly to pull the strings of the government of the Republika Srpska , and there are considerable doubts that he will be arrested before the elections. And I would say that the responsibility of President Milosevic, who is the real protagonist in the manoeuvring which has led to the disastrous failure to arrest Karadzic, and the responsibility of President Tudjman to remove from political office and detain a number of war criminals in Mostar and Herzegovina, such as Dario Kordis and others who are less well-known, mean that we must keep up strong, sustained and unequivocal pressure on Belgrade and Zagreb if we wish the Bosnian peace process to move forward.
There is not a great deal of positive information concerning the forthcoming elections, although I should like to express my personal concern - and that of many Members of this Parliament, I believe - at the debate surrounding the date of those elections. Many of us believe that it is not a question of the date itself, but of meeting our responsibility as the international community to ensure that the conditions are as favourable as possible by the planned date. Consequently, if we continue to fail to support the democratic parties, and if we continue to fail to bring maximum pressure to bear for the arrest of the war criminals and so on, postponing the elections will not represent a significant change.
I shall end by saying that in terms of actual reconstruction, the results of the European Union's action can be seen in Mostar, although there are serious political problems, such as the lack of reunification. However, physical reconstruction can be seen in Mostar. It is not visible in the rest of Bosnia. It would also be a good idea for the Commission to examine whether the mechanisms, procedures, rules and regulations applied in an operation of this scale and with this degree of political responsibility are suitable for this or future actions which we are required to carry out beyond our borders in the framework of the CFSP. I would say that they are not, and that - without wishing to criticize in the least the Commission or its agents on the ground - it is important for the Commission to tell us which of these mechanisms and procedures will be useful in the future and which will not.
Mr President, ladies and gentlemen, in presenting this report of an apparently strictly budgetary nature, I should like first to draw the Assembly's attention to the origins of this affair and then to its financial implications, and also to its political implications, which to my eyes are immensely important.
First, the origins. The proclamation of the independence of Croatia and Slovenia on 25 June 1991 led to the intervention of the Yugoslav Federal Army two days later and at the same time provoked war which had disappeared from our continent since 8 May 1945.
To begin with, the old European demons - differing judgements and analyses and failure to understand what was happening, then divisions over what to do - led Europeans not to intervene and to watch the progress of the war as an exotic phenomenon which would come to an end some day.
The consequences for the rest of Europe first appeared as a subject for reflection by our pseudo-philosophers looking for moral imperatives, but mostly for cheap personal publicity, and not as a crucial issue for the whole of our continent. And sending in the UN blue berets, whose only orders were to keep the combatants apart, could give the impression of a profound lack of interest in a conflict on the doorstep of the Union of 12, later of 15.
For five years, the Europeans, who love justice and freedom, watched sadly and in dismay something which the rest of the world saw as an illustration of the powerlessness of Europe. And then came 16 June 1995 when, under the name of the rapid reaction force, the West froze the situation on the ground, before presiding over a withdrawal of the opposing forces and achieving on 21 November the global peace agreement for Bosnia, concluded at Dayton in the USA.
Three weeks later, the agreement signed in Paris at the Elysée Palace Conference created two entities, the Croat-Muslim Federation and the Serb Republic of Bosnia, and decided on the deployment of an international peace-keeping force under NATO command, the implementation force , amounting on 1 February 1996 to 65, 366 men.
This Pax Atlantica - there is no other possible expression - since 54, 220 of the soldiers come from 15 countries of the Atlantic Alliance - is now accompanied by a plan for reconstruction. These are the financial and political implications of the peace we are discussing today.
What our Assembly should consider at this sitting is what any Assembly with budgetary powers should do, that is, provide the financial resources to transform peace through arms into a return to normality by moving on to the reconstruction of this region of Europe devastated by war.
On this subject, we have in fact three reports apart from mine; those of our colleagues Mr Alavanos, Mr Mendiluce and Mr Titley which, even if they cover the same geographical entity, relate to three different types of reality, graduate their approach to the use of appropriations and are in fact complementary. For in an ideal situation, the more rebuilding progresses and the less we shall need humanitarian aid, the more it will be possible to mobilize appropriations for housing and employment and the more those with homes and jobs will once again become free human beings.
Our Assembly should therefore now take formal note, by a vote that we hope will be in favour, of its involvement in the process of funding reconstruction. Although the first Conference of donors on 20 and 21 December 1995 took place hurriedly and at some distance from our Assembly, the next, on 12 and 13 April in Brussels, gave it a substantial role as Mrs Müller, Mr Mendiluce, Mr Titley and I represented you there. This second Conference had been preceded by a trialogue under the responsibility, for our Assembly, of Mr Samland, during which a broad convergence of views with the Council and Commission emerged. This positive action demonstrated that in this matter the Council, the Commission and the second branch of the budgetary authority shared the same objectives.
The Committee on Budgets unanimously pronounced itself in favour of the Alavanos report on humanitarian aid. In our view, no limitation whatsoever, whether budgetary or legal, can be imposed on humanitarian aid, when it is needed to deal with a distressing situation and above all to help the innocent: the women, the elderly, the children abandoned along the road having fled from the fighting. Let us simply remind ourselves that, apart from the 200, 000 who have lost their lives, 3, 600, 000 others have been displaced and their homes destroyed or damaged, so that 80 % of them are now dependent on international aid.
As for the Titley report, which deals with the management of European Union aid and the coordination of international aid, the Committee on Budgets has also expressed an opinion which was unanimously adopted and which emphasizes the need to provide credible justification for the resources committed by the European Union. The justification for this use of appropriations is only a condition adding to those we have consistently urged in this Assembly for many years, particularly the re-establishment of the rule of law, the restoration of basic freedoms, the creation of a civil society and naturally cooperation with the International War Crimes Tribunal at The Hague, for which the operational funds should be substantially increased on this occasion.
As regards Mr Mendiluce's report, the Committee on Budgets has also expressed a favourable opinion for the same reasons as those stated concerning the Titley report. Turning to the report entrusted to me by the Committee on Budgets, I wish firstly to draw my colleagues' attention to the importance of the contribution from the European Union. Although contributions are theoretically shared between three major participants, the European Union, the USA and the other countries wishing to give aid, it is useful to recall that only the contribution from the European Union is the subject of a multiannual programme, which also requires a review of budgetary perspectives up to 1999 on which discussions have already started. This is reflected in a withdrawal of funds under two main headings of our budget, as a result of the simultaneous adoption of our budget on 13 December and the conclusion of the Paris Agreement on the following day.
I remind you that in December we approved a sum of ECU 400 million programmed as shown in the table on page 14. The Committee on Budgets now proposes to you that we confirm the Commission proposal to release ECU 600 million from the PHARE programme for the period 1996-1999. For information, I should like to remind you that the budgetary commitment for the PHARE programme over this period amounts to ECU 6, 690, 000, 000, so that the ECU 600 million allocated to the former Yugoslavia represents less than 10 % of the Union's outlay in assisting the CEECs. ECU 1 billion over five years which is a symbolic figure as the ECU 400 million and ECU 600 million have to be added together represents less than the average annual unused appropriations of the combined PHARE and TACIS programmes.
The table on page 12 also shows the proposed breakdown for democratization, sanctions, antipersonnel mines and the city of Mostar, the Gordian knot and focus of all the difficulties experienced by that unhappy country.
It is now clear that the particularly tight programme approved by the Committee on Budgets, especially as regards the progress of Category IV, which you will find on page 14 of my report, will be greatly facilitated by proper regulations for the use of these appropriations, which have finally just been proposed by the Commission. The arrival the day before yesterday of these draft regulations proposed by the Commission nullifies point K in the preamble of my report. This is a minor comment, but I now wish to make a major comment.
Yesterday morning, I was opposed to urgent examination of this document. Because of its importance, it seemed to me to call for a particularly detailed examination by our Assembly, examination all the more so because we have consistently maintained that the regulations for the PHARE programme are totally unsuitable and have demanded regulations fully adapted to the exceptional situation in the former Yugoslavia. A few more days reflection will therefore be useful for a careful examination.
To conclude and to get away a little from figures, I should like to mention a quotation. The President of France declared recently: ' Recent history has provided Europeans with a good illustration, in Bosnia, of their present opportunities and limitations. On the positive side is the Franco-British military cooperation and the German decision, taken at the prompting of Chancellor Kohl, to participate in external peacekeeping operations. On the negative side is the present inability of Europeans to engage in a large-scale politico-military action on their own responsibility. We must put an end to what is perceived by the world as European powerlessness. We must build our common European defence policy, to which we are committed by the Maastricht Treaty' .
I will add for my part that our Assembly must also participate in this. By adopting these four reports which in fact form only a single one, our Assembly will play its full part. We have often been criticised for being inclined to discuss matters of little importance. This time, make no mistake, this is a major report and, by approving it, you are preparing yourselves to take a major political act.
Mr President, we should all be clear that there is no peace in Bosnia at the moment in any sense in which the ordinary person would understand that word. There is very little sense of reconciliation, there is virtually no freedom of movement and few refugees have been able to return home. Instead, international military force has merely brought about a halt in hostilities. It has provided us with a very small window of opportunity to show the local population that they have a stake, both politically and economically, in the future. They will get a political stake when elections are held and, despite all the difficulties, it is vital that these elections go ahead on schedule.
The economic state will depend on the success of the international reconstruction effort, which is the area my report deals with. In assessing that effort we should remember, firstly, that the destruction was enormous: the basic infrastructure was extensively damaged or destroyed, only 20 % of houses were left undamaged and 60 % of industrial capacity was destroyed.
Secondly, the basic structures of society were missing. Government institutions have had to be built up from scratch. The legacy of the old state-run economy means that there are great problems concerning property rights, which hinder economic reforms, and there have been major issues concerning Bosnia's international debts which had to be resolved before the financial institutions could offer assistance.
Thirdly, economic reconstruction is not the same as humanitarian aid. Reconstruction involves careful planning, extensive consultation and the implementation of long-term financial management. It therefore takes longer to produce results and requires patience.
Given these and many other difficulties, the reconstruction effort mounted so far by the international community has been remarkable. The Commission in particular has achieved a great deal, particularly in Mostar.
Therefore, the concerns I am about to outline should be seen in that context. There have been two major international donor conferences which have jointly raised US $1.8 bn. That amount contrasts, of course, with the US $7 bn which the IFOR operation is costing. It is also a misleading figure. In making their pledges governments have sometimes juggled the figures. The real amount is less than US $1.8 bn, which has caused some of the reconstruction projects to be scaled down. Further, the money has been very slow to materialize. In April only half of the money pledged at the December conference had actually been committed.
The burden of reconstruction money has not been shared out as fairly as originally intended. The EU is still responsible for more than its fair share. That is why I call in my report for other donors, particularly the United States, Japan and the Islamic countries, to make a greater commitment. Donors have mainly put money into specific projects or given assistance in kind. Too little money has gone into other areas. Funding for recurrent expenditure is desperately needed. Rebuilt schools and hospitals are of little use if there is nobody to pay the salaries of teachers and doctors. Money needs to be channelled into the social sector, both to provide shortterm employment and to fund a basic social security safety net.
Another essential area being underfunded is land-mine clearance. There are more land-mines in Bosnia than people. Economic life cannot return to normal if people literally cannot walk in their back garden for fear of landmines. But only 2 % of the money committed in the first donor conference has gone on land-mine clearance.
Finally, we must constantly emphasize the importance of housing reconstruction. Without that normality cannot return.
When I was in Bosnia, criticisms were made that the Commission was releasing money too slowly. Given the difficult circumstances the Commission operates under and the need to ensure financial probity and full transparency, these criticisms are largely unfair. There is a desperate need, however, for small sums of money to be rapidly disbursed. I hope we can do something in that respect in the future.
It is also essential to make it clear that there is no weakening of our determination to make our assistance conditional on respect for the Dayton agreement and particularly respect for human rights.
We must also ensure that there is effective coordination of the international aid effort. We have heard a number of stories of failed coordination which has hampered the effectiveness of that aid.
Finally, the international community has done much, but has actually talked a lot more. If we are to build a real and lasting peace in Bosnia, then the international community must put its money where its mouth is.
Mr President, following the signing of the Dayton agreements, peace at last seemed possible in the wartorn territories of former Yugoslavia. However, peace is not won; only wars are won. Peace is built. It is built by restoring dignity to those from whom it has been wrested by force of arms, by sowing the seeds of harmony where the warmongers wished only hatred to grow, by covering with a mantle of renewed hope the traces of the long dark night of suffering and death. Hence the urgency of carrying out the moral reconstruction of former Yugoslavia and the need for measures which help to establish a just order, based on respect for democracy and human rights. This is not an easy task. The pain and humiliation of those who suffered the indignity of ethnic cleansing is too great. The scars left by the violence and hatred are too deep: 200 000 dead, more than four million refugees and displaced persons, cities reduced to rubble, and a traumatized civilian population.
Consequently the REX Committee, like the rapporteur on humanitarian aid, believes that for peace to be genuinely possible, over and above the Commission's own emergency measures and the priorities it has established in its communication on the prospects and guidelines for humanitarian aid, there is a need for such aid to be reoriented towards measures which facilitate the return and social reintegration of the refugees and displaced persons.
It is therefore not only a question of ensuring a continuum between the emergency stage and the rehabilitation stage, important as that may be, but of encouraging the social and political conditions which will make possible if not the dream of the restoration of a multi-ethnic, multi-cultural and multi-linguistic society, as Mr Mendiluce said yesterday, then at least the achievement of peaceful coexistence. It is a question of healing the wounds in the hearts and minds of those who have been the innocent victims of this war, and providing peace education aimed at promoting tolerance and respect for diversity.
To this end, there is a need to increase substantially the financial resources being made available, to coordinate the efforts of the donor countries and NGOs, to support the UNHCR in carrying out its guiding role, and to introduce the principles of greater flexibility and decentralization into the technical assistance initiatives under the PHARE programme. In this way, peace will start to become a reality in Bosnia-Herzegovina. The European Union, which was incapable of stopping the war, now has it in its hands to make peace possible. This is the European Union's great responsibility, and indeed our responsibility.
Mr President, in the debate on former Yugoslavia I should like, as joint draftsman, to focus on Mr Alvanos's report on humanitarian aid to this war-torn region. Very few people are aware that the European Union is far and away the biggest donor of humanitarian aid to the countries of former Yugoslavia. Since 1992 the Union has provided 1.6 billion ECU, and this region thus takes more out of the ECHO aid fund than all other regions put together. Aid is channelled through the Red Cross, the UNHCR, Médecins sans Frontières and dozens of NGOs operating in the field in order to help the 3.5 million or so refugees within the region to survive. I must stress here the respect I feel for all those working with the NGOs, who often have to operate under difficult conditions and sometimes at considerable risk to their own lives.
Against that background, Mr President, I have a few comments which you will also find in my opinion and which have been very largely adopted by the Committee on Foreign Affairs. We believe a clear distinction needs to be made between humanitarian aid and aid to reconstruction. Aid to reconstruction is not emergency aid. Humanitarian aid is given without political strings attached and aid for reconstruction does have political strings. We think these two flows of aid must be kept separate because otherwise humanitarian aid, which is in any case all too meagre, will be misused for projects which are really part of the reconstruction effort. We have put down a number of amendments on this and are glad that the Committee on Foreign Affairs has endorsed them.
Secondly, the levels of aid for food, clothing and services such as housing are more or less adequate, but the NGOs report that not enough psychological and social help is being given, for example to the families of people who are missing, to women and children who have been the victims of assault and rape. Perhaps a little more can be done here under ECHO.
Thirdly, help is also needed in the social and cultural field, because multicultural organizations need to be able to regenerate themselves. It must also be possible to counter the segregation which increasingly threatens to become established in schools and hospitals, but help is needed for that. And we believe such help has to be given. And then there are the soldiers being demobilized, Mr President. There are some 300 000 of them and we hear that they are increasingly forming gangs and thus creating a new danger. It is said that there are 3 to 4 million mines in the region. We think humanitarian aid money can be used here if there is no other way of paying for mines clearance.
A couple of remarks to close with, Mr President. We think it is most important for the return of refugees to be properly coordinated. We are genuinely concerned that too many of them will be forcibly repatriated. We urge the Commission to be particularly alert to this possibility. Finally, Mr President, one political question: what is actually going to happen when the United States withdraws from the entire region? Can we then expect the European Union to fill the gap? Is there any truth in the rumour that Mr Bildt too will be resigning at the end of the year? Can the Commissioner give specific answers to these questions?
Mr President, ladies and gentlemen, in my opinion, what the European Union is doing at the moment regarding reconstruction in BosniaHerzegovina - and that is the only thing I want to speak about - is a scandal.
Haven't we repeatedly emphasized in recent months just how important the civil reconstruction of the country is, so as to raise people's hopes for peace in good time before the elections in September? With a great show of strength, we made over ECU 200 million available, and we insisted on unbureaucratic and rapid aid. And what happened? Six months later, most of the emergency relief that was made available has still not arrived. It has become tangled up in the Commission's bureaucratic jungle and in its bickering over who is responsible for what.
Right from the beginning, Parliament indicated that the PHARE Programme was not suitable for BosniaHerzegovina. I was able to verify at first hand the fact that long deadlines for tendering, and central planning via the government, are not at all appropriate for this particular situation. So it is hardly surprising that the first mine detectors were not due to be delivered until May, despite the fact that we all know that in actual fact reconstruction is totally impossible without a comprehensive mine clearance programme.
And what about the ECU 92 million of emergency relief that Parliament made available under separate budget headings? We called it, "Europe for Sarajevo' . But unfortunately Sarajevo has received almost nothing from Europe, with the exception of constantly changing faces. The Commission has put these funds on ice, saying that there is no legal basis for them. At the end of May it submitted the draft to the Council and Parliament for advice. If we are lucky, implementation may start in August, in other words a month before the elections. But we have always insisted that the budget headings should be used in accordance with the budget decision, and that we should not fight out our battles over a legal basis on the backs of the people of Sarajevo, Tuzla and Banja Luka.
The political repercussions, for which you, Commissioner van den Broek, share the responsibility, are most unfortunate. People will not see any recognizable sign of hope if they cannot repair their houses. The return of refugees will not be possible, because there are no houses or jobs in sight. The demobilized soldiers cannot find anything to do and, thanks to the Commission's failure to act. the opposition, which would like to be based on peace and European values such as tolerance and freedom, is being robbed of its argument that Europe can be relied on.
Mr van den Broek, the former Yugoslavia is not going to do us a favour by organizing itself neatly and tidily on the basis of PHARE and humanitarian aid. This is a country that has largely been destroyed, and its people are without hope. Instead of facing up to these challenges, you have fallen back on traditional ways and means, and on top of that you have not even organized them properly. And the price of all this is being paid by the people there, who so far have seen hardly anything of our aid.
One glance at Mostar could have shown you what needed to be done, in other words, to organize decentralized assistance using qualified staff. In Mostar, reconstruction is proceeding hand in hand with the creation of new infrastructures, and 90 % of all projects are being carried out by local firms. This approach also makes it possible, to some extent, to walk the difficult political tightrope between aid and conditionality. But what should be done now?
Commissioner, it is high time you took on full responsibility for this matter! Set up a proper team in Brussels, made up of people who will work together and not against one another! Link the PHARE Programme aid to the emergency aid! Don't create two mutually independent procurement structures! Learn from the experience gained in Mostar! Develop decentralized programmes, place more reliance on the local mayor rather than on a deposed government in Sarajevo, and get your priorities right! Encourage the formation of local infrastructures instead of looking for orders for EU companies and jobs for EU advisers! Send qualified personnel to the most important towns, and above all make use of the time leading up to the elections! Support the independent media, and help the opposition to make its voice heard! In other words, finally get round to doing what Parliament instructed you to do at the end of last year, when it took the relevant budget decision!
And now for a reaction to the Council. It seems to me, Mr Fassino, that there is considerable uncertainty within the Council as to how it can be made possible for refugees to return to their homes. Mr Schäfer, for example, a minister who was in Bosnia at the same time as the delegation from this House, stated on his return that basically there was nothing to stop the operation to return the refugees to their homes from starting on 1 July as planned, provided that when they got there they would find conditions - and especially accommodation - fit for human habitation.
However, as we know, this is something that cannot be achieved quite so quickly. However right it is to insist on the refugees' right to return to their homeland, it is equally true to say that no refugee ought to be compelled to go back to an area from which he was driven by force, and where he would now have to live as part of a minority, with no guarantee of his safety. However right it may be to say that every refugee is entitled to get his home back, it is equally true to say that many of those homes that are still intact have long ago been taken over by other refugees.
It is therefore essential to ensure that the rehoming of refugees does not itself give rise to further misery. We should therefore follow the recommendation of the mayor of Tuzla, who is insisting that first of all the one million or so refugees that were uprooted within Bosnia should be given the chance of relocating. Only then should a full-scale start be made on rehoming the one million or so refugees who have found shelter abroad. This gradual process would also make it possible to resolve many of the outstanding property disputes dating from the days of Socialism. It is precisely because the refugee issue is so closely linked to rapid reconstruction that our delay in getting the emergency aid scheme off the ground is particularly unfortunate. In this context it seems to me that the Regulation adopted by the Council is highly disturbing, in that it succeeds in turning the emergency aid into a creeping subsidy programme for Spanish and other suppliers.
Mr President, we have held countless debates in this House and adopted numerous resolutions on the tragedy of the war in former Yugoslavia. We have condemned the atrocities committed, and drawn attention to the inaction and dissent of certain members of the international community, as well as to the efforts carried out on the ground, with great personal commitment, by those who have sought to defend the victims by monitoring both the ceasefire and the situation of civilians.
The point should also be made, however, that some people have done very good business in this war, because we are not so naive as to be unaware that wars always provide opportunities for shady commercial dealings at the expense of the victims. Little has been left standing; the destruction is continuing, and time is short for peace to be secured. In this debate today, we are determined to establish reasonable criteria for reconstruction of the areas which have suffered the severest damage as a result of the conflict. Former Yugoslavia is on our borders, and this means that the Union must make a great effort, even if critical voices are raised - and they will be heard. It is worth committing ourselves to the establishment of a plan for peace, harmony and cultural tolerance. Intolerance and hatred are scourges which must be combatted with solidarity. And solidarity, let us not forget, is a duty which cannot be replaced by goodwill or charity. In other words, success will depend on a number of factors, but above all on a distinct financial effort.
It can never be stressed enough that the peace is fragile. The region - above all Bosnia-Herzegovina - is shattered, its industrial fabric destroyed and its productive capacity reduced to nil. So it is essential to lay the foundations for reconstruction without delay, thinking in both the medium and long term. And achieving peace will depend on the process of democratization as well as on the economic effort.
In the view of the REX Committee, the financial instruments available must first be directed towards restoring the productive fabric and infrastructure, with a view to making progress in two directions: regional integration, and preparation for future association with the Union, which can be achieved by adapting our contractual relations as the situation develops. Unfortunately, the transition to a market economy - a precondition for this contractual development - will be taking place in the worst possible conditions. As a result, the Union's financial instruments must be well defined and match the realities. Two questions which the REX Committee has been asking itself in the course of its lengthy discussions are, firstly, whether in the present budgetary framework the Union will be able to respond rapidly and effectively to the challenge; and, secondly, whether the virtual insolvency of the former Yugoslav republics will be another obstacle to gaining access to international credit. The REX Committee considers it essential that, with the exception of humanitarian aid, the Union's technical, financial and macro-economic assistance should be made subject to the criteria of political and economic conditionality laid down by the General Affairs Council at its meeting in October last year. The nature of the consequences of the war in former Yugoslavia will not allow total normality to be restored for a long time, and it should be stressed, finally, that abuses will continue to be committed, but that these abuses will be far more serious if the international community - and, more particularly, the European Union - fails to assume its responsibilities.
Mr President, six months ago the peace negotiations in Bosnia-Herzegovina ended with the signing of the Dayton Accord. Since then, the international community has made great efforts to achieve longterm peace in this devastated country, by means of reconstruction. The European Union and its Member States have fulfilled their responsibilities with regard to a substantial part of these efforts, in terms of both reconstruction and peacekeeping by the IFOR troops. However, we have not yet succeeded in ensuring peace. After a certain amount of initial difficulty, the first results of the reconstruction effort are now visible, and even the restoration of infrastructural facilities is slowly but surely progressing.
Thanks to the presence of the international troops, however, the most important objective has been achieved. The war has ended. This does not mean that all the wounds in the relationships between the individual ethnic groups have already been healed, and that peace is guaranteed in the long term. But thanks to IFOR the people of Bosnia-Herzegovina can now venture to make a new start in relative safety. Unfortunately the situation is still not such as to make this possible without the presence of the IFOR troops. Enormous efforts will still have to be made if there is to be reconciliation between the different ethnic groups, because if there is one thing we have learned from Bosnia-Herzegovina, it is that it is more difficult to make peace than to make war.
The planned withdrawal of IFOR forces at the end of this year is therefore likely, in my opinion, to constitute the greatest threat to maintaining both the peace and the reconstruction process. My group has therefore taken the initiative and, by means of a European Parliament recommendation, has asked the Council of Ministers to prolong the presence of at least the European contingent of the IFOR troops so that it continues into next year. Mrs Maij-Weggen has spoken about this problem. I take exactly the same view as she does. The matter must be discussed.
A decision of this kind is essential, because without IFOR we cannot expect the peace process to be successful. All those who have said so here today are right, because although progress is being made on reconstruction, there is still a lot of work to be done. As was shown by last week's follow-up conference in Florence, on the implementation of the peace accord, there are some areas in which a lot of work still has to be done. This is particularly true with regard to the return of refugees and those who have been driven out of their homes, the measures needed to guarantee freedom of domicile for people throughout the whole of the sovereign territory, and the building up of joint democratic institutions at national, regional and local level. The implementation of free and democratic elections could make an important contribution here, if - and I emphasize the word "if' - the basic conditions for those elections can be provided. Of absolutely vital importance is the existence of free and independent media, so that it is possible for all candidates and all parties to have free and equal access.
Even more important, however, is the existence of multi-ethnic political parties, which will make it possible, after the elections, to continue the process of rapprochement between the various ethnic groups, and to prevent ethnic separation from becoming strengthened and legitimized by the elections.
The European Union now faces an important task. It must do everything it can to ensure that the hope of a peaceful future in Bosnia-Herzegovina can survive. I hope that we shall all be in a position to do so.
Mr President, ladies and gentlemen, it is now almost seven months since Dayton or Paris, and we have to ask ourselves whether anything has really changed. The only thing that has changed is that there is no longer a war going on, but the changes have not been as great as we should have liked. On the civilian side, things are not yet progressing as we had thought they might. We are coming up against a lot of obstacles, including the fact that in this instance war has paid off, since the aggressor has gained 49 %.
It is also true to say that ethnic cleansing is still going on everywhere in Bosnia. Over the last four years we have learned that ethnic cleansing still goes unpunished. It is now continuing in all regions, and we cannot prevent it, despite the many organizations that are there on the spot. We are forced to admit that local politicians and police officers are still compliantly doing the dirty work for their criminal bosses. Of course there are decent politicians everywhere, and those who would like to make these things public, but who dare not, because if they did they would very soon lose their heads.
So the civilian implementation is not working, but the reason it is not working is that it is mainly Europeans who are involved. At the end of the day, everybody agreed to this civilian implementation, and everybody is responsible for it, just as we are also all responsible for the positive results of the military implementation.
As far as humanitarian aid and reconstruction aid are concerned, we are faced with the question of how to give our aid, whom to give it to and on what conditions. If we were to follow our own ideas, then we would be able to give aid to hardly any projects at all, because hardly anywhere are the provisions of the Dayton Accord being observed.
The extradition of the war criminals is being boycotted. Freedom of movement has not been established. Only a tiny number of refugees have returned from the Serbian sector of Bosnia into the Croatian-Moslem sector. The authorities in the Serbian sector have absolutely no interest in having their fellow Serbian citizens coming back to Sarajevo, for example, which in many cases they went away from as a result of Serbian pressure. Nor have they any interest - although they maintain that the opposite is true - in seeing them go back into Krajina, thereby forcing the Croatian authorities to show their true colours. They would much rather keep them almost like hostages, so that they can then say that they have so many Serbian refugees that they are unable to allow any Croatian or Muslim refugees, who have lived there for hundreds of years, to come back. The reciprocity scheme is working wonderfully well, except that the Serbs are to some extent preventing their own fellow citizens, who would very much like to return to their original homes, from doing so.
The politicians in the Serbian sector of Bosnia do not regard their sector as a constitutive part of Bosnia, and yet that is what is set down in the accord, and that is what they signed up to! In other words, not much is happening. Yet the people of the country want peace! They need, at long last, to have leaders who want the same thing, and the new elections could bring this about, at least in part.
But the prerequisite for any elections whose results will not be a foregone conclusion is to have media that will stop inciting the people and start informing them, and will finally follow this motto: this land of Bosnia is the land of Muslims, Croatians and Serbs! This message must be got across, every day, morning, noon and night, by television and radio, so that the people - and in particular their politicians - finally understand it.
Our aid must be concerned with the media projects. It is a matter of the utmost urgency that we should rebuild houses and that we should rebuild multi-ethnic schools. But it is also necessary to provide aid to build up the SMEs, thereby providing the possibility of help by self-help. Jobs are absolutely essential in order to give people prospects and in order to make them immune to the inflammatory speeches of their leaders, some of whom are criminals.
Mr President, I am delighted with the precision and comprehensiveness of the reports by Mr Alavanos and Mr Mendiluce on the reconstruction of former Yugoslavia, which in many respects constitutes the most important and complex task facing Europe today, and we cannot and must not fail in that task or we will create two victims: former Yugoslavia and itself.
We are not dealing with physical reconstruction after a natural disaster, but primarily with moral reconstruction to replace hate with hope and establish reciprocal trust. We are talking about social reconstruction to provide the people of former Yugoslavia, and especially of Bosnia where the social fabric has been devastated, with the environmental conditions essential to survival, life and thinking about the future.
We are talking about reconstructing the stability and security without which coexistence and progress are unattainable goals. This is difficult political reconstruction, and it is also much more: a bold challenge to establish a new political culture built on democratic freedoms and sustained by democratic institutions. The coming elections, which will be very difficult but cannot be put off in my view, are a first step on this arduous path.
But many problems stand in the way of this process: first there is the problem of coordinating the large, I would even say excessive, number of institutions operating in that territory, often in competition with each other. Another substantial difficulty resides in the inappropriate handling of funds and their inadequacy, with negative consequences both on the quality and size of the programmes and on the timing of their implementation. Time is a pressing factor.
As far as the European Union is concerned, the PHARE model is hardly suitable in an emergency of this kind and could be replaced by an ad hoc programme, tailored to the emergency, especially the Bosnian emergency, and funded for this specific purpose. Such a measure would demonstrate acceptance of responsibility and raise the political visibility of the European commitment at the same time.
In terms of security, the deployment of the international police forces justifies considerable perplexity. It is a heterogeneous mixture of dubious taste, a group of representatives with different qualities, different training, different cultures, from different nations and of different races, and that is difficult to shape into a police contingent. The UN has experimented with this formula many times and every time it has been put to the test it has failed. What would happen if a police force of this kind were given the task of arresting war criminals? Hanging over security and Bosnian reconstruction is the massive and uncertain question of the American presence once the year it has committed comes to an end. What will happen after the American elections, will that presence be reconfirmed or not? If not, will Europe be able to take on the commitment to compensate for possible American withdrawal from IFOR?
Meantime, the UN has recently lifted the Bosnian arms embargo. Surely this is premature and inappropriate? Surely it threatens to destabilize the situation and start a new arms race? And that is without taking account of the fact that as long as the process of construction is not proceeding at a stable rate, commitment stands at the gates. Finally, the European Union must mobilize the international community, morally, politically and financially, to accelerate and complete the process of reconstruction.
Mr President, previous speakers have rightly expressed our fears in respect of war and peace. The mid-term review of the Dayton Agreement conducted in Florence expressed those same fears for the peace process. In view of the time I shall confine myself to a few brief points.
The setting of a date for elections is interesting but it is not enough unless the international community is prepared to give its backing and help ensure that the elections are truly democratic. IFOR must help to secure the arrest of Mr Karadzic and Mr Mladic and the return of the refugees. The Union and other donors must help with the development of independent media, and I would echo here a call which a number of people have already made to the Commissioner in other contexts. We are already hearing that some people, namely foreign journalists, are experiencing problems, are being harassed and hampered in their work. In the context of the elections which we hope will take place in September I hope it may be possible to set up a sort of hotline between journalists and Mr Bildt's office or the other authorities so that proper and timely warning can be given if journalists are prevented from doing their job freely.
Free media, in the context of the elections, will go a long way towards fostering the democratic perception that one's voice is heard and can be heard.
Mr President, I should like first of all to compliment Mr Alavanos and the other rapporteurs on their reports.
Mr President, I do not want to go into detail about what has happened in the blood-soaked former Yugoslavia over all these years. I just wish to say that on numerous occasions there has been no shortage of hypocrisy in the European Union, and no shortage of it here, too, in the European Parliament. I also believe that the European Union bears a huge responsibility for the tragedy that the peoples of the former Yugoslavia have had to live through, and still are living through. And therefore its responsibility to assist in the repair of the damage, in so far as it can be repaired, and to show solidarity with the people of the region in their struggle for survival is equally huge.
The main foci of the aid must be:
the reconstruction of infrastructure destroyed in the war; -the return of all refugees and displaced persons to their homes; the creation, that is, of conditions which will encourage them to return, because fine words alone will not get these people back to their homes, to the places where they lived peacefully in earlier years; -clearance of the minefields which are endangering the lives of many thousands of people in Bosnia; -the placing of priority on the social rehabilitation of the people, with emphasis on ensuring that the appropriations are not frittered away by businessmen and the various opportunists who will be looking for the main chance; -fair distribution of the appropriations among all of the peoples - Serbs, Croats, Muslims - without special conditions and requirements.We would view any attempt to link this aid to political conditions, to a demand for the establishment of any particular social organization model, as a new manifestation of inhumanity on the part of the Union and its institutions.
The Dayton peace was imposed by weapons, by force. So, of course, it is not real peace. The crisis and the hatred created by the war have not been overcome. Any attempt to impose conditions, or any unfair treatment in the management of the aid, could re-ignite the flames of war. Posterity will judge whether the European Union shouldered its responsibility and implemented a good policy.
Mr President, ladies and gentlemen, the peace process in former Yugoslavia and more particularly in Bosnia-Hercegovina does indeed continue to be very hard going. To my mind there are two factors which might have a very negative effect in the short and medium term. The first is the lifting of the arms embargo yesterday and the second is the possibility - I hope it will be no more than that - that the elections planned for the autumn will fail.
The Dayton Agreement stipulated that the state of Bosnia-Hercegovina should not initially have its own army and its own police force, which would of course normally be an essential part of the state apparatus. There were obvious reasons for this but it remains a fact that the presence of two armies within a supposed state, which are still hostile to one another, continues to be a factor of divisiveness. On top of that the Security Council decided yesterday to lift the arms embargo, thereby placing the Americans on the ground in IFOR in a very ambiguous position, as peace-keepers in IFOR on the one hand and, on the other hand, as the biggest supplier of arms to the Federation of Bosnia-Hercegovina. Everyone know this and it is also visible on the ground. Hence my question to the Commissioner as to how the Union will seek to monitor the agreements which have been reached and to ensure that IFOR's credibility is not damaged, because in my view it is practicable to say that IFOR should stay rather longer than originally envisaged but it is a contradiction in terms to link that to rearmament.
As for the second problem, the elections, it is clear here that many groups on the spot and concerned principally with human rights are warning that in the short term those who will wield the greatest influence are those who advocated and fought for ethnic cleansing. On the other hand all the parties, including the opposition, think that it is better to hold the elections than not to. I am willing to give this the benefit of the doubt but it will be most important for us to monitor this process in the next few weeks and months, otherwise we shall fail over this too.
Mr President, peace has returned to Bosnia-Herzegovina. At least the guns are silent. Two hundred thousand soldiers, or a few more, have returned to barracks, with ordered arms. Today, the worry is that everything, or nearly everything, remains to be done. We must, at least for the time being, go into mourning - but mourning is by its very nature temporary - for a dream long kept alive of a multiethnic, multicultural and multireligious society. Make no mistake, the rapists and murderers have won the game. I am not saying they have won the war, but they have won an important battle.
Each of the now peaceful zones is controlled by an exclusive, or at the very least a largely dominant, ethnic group. Try to go from one town to another in Bosnia. It is practically impossible. Try to telephone from Tuzla to Banja Luka, it is also virtually impossible. These minimum freedoms of movement and communication are still non-existent. The people in control of these adjacent enclaves care little for their citizens' freedoms, including freedom of expression and freedom of the press.
But the European Union does have enough weight to induce these authorities to respect, however minimally, the freedom of the citizens living in the zones they control. We have the means, you have the means, to set clear conditions for establishing cooperation, particularly of a financial nature. In this respect, the naming, prosecution, judgement and sentencing of the criminals and the quality of the help given to the court by the local authorities - Serbs, Croats and Bosnians - will have to be regarded as a decisive criterion for the allocation of European aid.
For the violence to continue to be held in check, it is also essential that IFOR, in its present form or in a form still to be determined, should be present, that it should be well armed and determined to protect the populations which, when it suited it, the international community left in the hands of butchers. Such a military presence, which is supposed to prevent any resumption of the armed conflict, should also enable these populations to regain confidence and to start rebuilding their own future.
Mr President, on reading these four outstanding reports one is impressed once again by the enormity of the human suffering and material damage caused by more than four years of war in former Yugoslavia. Whilst the Dayton Agreement offers a basis for peace, given the continuation of divisions along ethnic lines the question remains whether Bosnia can ever become a multiethnic unified state. We cannot see an enforced balance of power and peace agreement achieving this.
Nevertheless the international aid we are discussing today is the appropriate instrument for encouraging a return to normal society in former Yugoslavia. In addition to humanitarian aid in the form of food supplies and medical care amongst other things, the focus must switch in future to reconstruction aid, with a view to selfsufficiency. It is primarily important that tangible results should be achieved ahead of this autumn's elections.
It is not easy to pick out priorities from the wide range of projects. But we would give precedence to those projects likely to encourage cooperation between the different population groups in former Yugoslavia. High priority should also be given to demobilizing the 300 000 or so troops and finding these people employment. One question which does not receive sufficient attention is how far the Union can help to reduce the number of weapons in the region. I fear that peace will not be helped merely by stabilizing existing arms levels. I would be glad to hear the Commissioner's views on this.
Lastly, in giving aid for reconstruction the point is not so much that the Union should prove its credibility in terms of its foreign and security policy, as we read in one of the reports. The point is primarily that the Union and the international community should, in providing aid, fulfil their moral obligations towards the citizens of war-torn former Yugoslavia in the hope of establishing a lasting peace here.
Mr President, ladies and gentlemen, the Alavanos, Mendiluce and Titley reports submitted to us on humanitarian aid and reconstruction in the countries of the former Yugoslavia are unsatisfactory. Only that of our colleague, Mr Giansily, has the strict budgetary qualities that we are pleased to acknowledge. As for that of Mr Alavanos, the Greek communist, it repeats the intentions of the Council and Commission concerning humanitarian aid, but accompanies them with unacceptable conditions connected with his ideological views.
In 1991, Mr Alavanos, like Mr Delors, opposed the independence of the Slovenian and Croatian peoples, who were unanimous in their wish to recover their freedom and sovereignty. This attitude is known to have been regarded as significant support by the rulers of the communist regime of the Communist-Serb army. It is hard to understand why Mr Alavanos, who praises a unitary, multinational, multicultural Yugoslavia, does not extend his argument to his own country. Why should he not advocate a Greco-Turkish or Turko-Greek society, which would end the age-old conflict between two neighbouring nations?
The two other reports are also marred by such ideological attitudes. In this way, it is forgotten that Croatia, a third of whose territory was occupied and laid waste for more than four years, has made an immense effort to welcome into its liberated area not only its own nationals but also tens of thousands of Bosnians, both Christian and Muslim.
The war has resulted in partition, as always unsatisfactory, but because each people has now, somehow or other, been allocated a territory, why is it necessary to force the return of refugees at all costs to their former place of residence? What madness that is, when the same causes produce the same effects! The important thing is to prevent for the Muslim population of Bosnia the Palestinization that threatens them.
May these refugees therefore leave their camps in a foreign land as quickly as possible and return to their homes, or to somewhere near their homes, in Bosnia, for only amongst their own will they find the surest guarantee of peace!
Mr President, ladies and gentlemen, as we all know, Europe failed to prevent the conflict in former Yugoslavia, has failed to end the conflict in former Yugoslavia.
It must now be a point of honour for Europe to take the lead in providing fast, efficient and generous assistance to do as much as it can to rebuild former Yugoslavia, and Bosnia-Hercegovina in particular. There are, of course, a number of strings attached.
Firstly, the Dayton Agreement must be implemented in full. I think the frame of this debate is clear. Everyone understands that structurally important problems remain given the lack of a true desire for peace on the part of all the parties concerned. So there is by no means any de facto implementation of the Dayton Agreement. The elections have already been postponed and questions remain as to whether the autumn elections will be a success. The mid-term review of 13 and 14 June in Florence confirmed that sizeable problems remain over freedom of movement and media freedom. That war criminals are far from being handed over, that Karadzic and Mladic are still at liberty. Something which I think is often overlooked is the close link between the situation in Bosnia and the situation in Eastern Slavonia. Because any worsening of the situation in Eastern Slavonia, due to new mass movements of refugees, may seriously affect the fragile situation in Bosnia-Hercegovina. I thus believe special concern should be shown for Eastern Slavonia.
A second proviso which we, and primarily the Committee on Budgets, would impose is that there should be maximum transparency in respect of monies earmarked and strict monitoring of the way in which financial resources are spent. In concrete terms that means that the European Parliament wishes to be and to remain fully involved in the specific reconstruction effort. It is important here that our Committee on Budgets and Committee on Budgetary Control should play a major part. Urgency, regular urgent procedures of the kind we have seen for the transfers of appropriations we have already approved, are no longer democratically acceptable to this Parliament. Today we have yet another financial regulation. Yet again urgency is requested. We need to think carefully about how, through the budget, we can make sure that on the one hand aid is given efficiently and quickly enough but on the other hand that it is transparent enough.
In concluding, may I say that I was impressed by Mrs Müller's report on the slow pace at which funds are released. We have to cut through this red tape, at least as far as the future deployment of aid is concerned.
Mr President, at the beginning of this debate we heard once again about the ineptitude and failure of the outside world and the European Union to deal with the problems of former Yugoslavia. I think we should stop talking of the European Union in those terms, because we know that foreign policy is directed by an intergovernmental band of ministers equipped with vetos, whose moral calibre can thus by definition never be higher than that of the member with the lowest moral calibre, and that consequently this whole business is the result or the fault of an amoral foreign policy regarded by its proponents as a sign of competence. I think we should make no bones about the fact that the blame for events in former Yugoslavia lies with the intergovernmental Council and we should stop talking about ineptitude or failure, because this is not the way it was.
We are now living with the reality of the Dayton Agreement, child of the Vance-Owen agreement and grandchild of the plans of Karadzic which he demonstrated to me neatly on a wall chart early on in his country's sufferings. We are not totally happy with it. We are happy that it has a military component, carried out by NATO in cooperation with other troops, with IFOR, which separated the troops, unfortunately at a time when Mladic's troops were losing out. Nevertheless, they are separated. And there is a civilian component which is really a joke, since the maintenance of order and, for example, organization of the return of refugees and elections needs a pretty firm hand when you have a situation of violence. My first question to the Council is whether there is still any prospect of an international police force, which would also have to be well equipped. We cannot plonk London bobbies down in Banja Luka and environs, or in Sarajevo and environs. That is just not feasible. You need troops there who are more akin to riot police or our Dutch military police, a force which can if necessary call on armoured vehicles. In Bosnia we are regularly dealing with armed gangs. Is there any prospect of this police force becoming a reality and of operating effectively?
Concerning elections, I must also ask the Commissioner how things stand with regard to our help for a free media. We know that the conflict in Yugoslavia just as in Rwanda and Burundi, for example, is very largely the result of misuse and manipulation of the media. We have been talking about this for years and there is still no prospect of effective opinion-forming by truly free media supported by us. I think that is needed as a start to the healing process.
Mr President, I particularly welcome the acceptance today in another report of the need for an international public inquiry into the political events surrounding the fall of Srebrenica. I think that certain countries are not so keen on this, any more than they want to see the arrest of Karadzic and Mladic, perhaps because too many awkward facts may come to light. I think it is important that Parliament, as the elected voice of Europe, should have asked for this.
Mr President, ladies and gentlemen, first I would like to congratulate Mr Mendiluce and Mr Giansily on their excellent work.
The reconstruction of former Yugoslavia and assistance to the people shattered by the war cannot leave out of consideration the peace process which opened in December 1995 with the ratification of the Dayton agreements. The European Union has taken responsibility for 65 % of the humanitarian aid and for organizing the donor meetings on the reconstruction of the country.
A rapid and decisive start to the reconstruction of the economic and social fabric of former Yugoslavia will constitute a first step towards stability and thus towards improving people's lives. This is the essential condition for restoring normality to the country. The aid must make it possible to move progressively from the emergency phase to the reconstruction phase. The creation of common democratic institutions, respect for civil, political and human rights, guaranteed return of refugees, and cooperation with the international court all form part of a successful peace process.
The International Conference of Ministers in Florence on 13 and 14 June - known as the mid-term conference - has taken place halfway through the peace process. Italy's success in bringing together the 45 countries involved in various ways in activating the Dayton peace agreements has led to the understanding on disarmament and the commitment to elections in the coming months. The elections are a key stage in reconciliation: a free vote is needed to bring into being a new leader class in a position to govern the country and manage the funding the international community is providing for the reconstruction of Bosnia.
These elections must take place in maximum calm, with action taken to bring war criminals to justice. The words peace, security, freedom, respect for human rights, democracy and justice must grow in significance in this region after years of martyrdom. There must be political balance in television programmes to guarantee freedom of expression and put out accurate messages before the vote. The situation is particularly tense because of widespread animosity between the various ethnic groups, so great care is needed in action to ensure maximum respect for local populations and minorities, and allow the return of evacuees.
Mr President, it is good to hear from colleagues who have visited the former Yugoslavia that the situation there has improved. This underlines the value of our support both for IFOR and for the reconstruction which is being managed so well by Carl Bildt.
Both inside and outside the EU there are many who regard developments in the former Yugoslavia as a test of the European Union's foreign policy strength. This makes positive results all the more important. To achieve them money is needed; the aid conference was successful but more is needed. In this connection I should just like to emphasise that the PHARE programme, which is regarded as a milch cow, is not inexhaustible and has many, many calves to satisfy.
EU support should primarily go to power supplies, communications and homes and to revive the industry which has been destroyed. For liberals it is especially important that no EU aid should be given to those who refuse to respect human rights. Allow me, Mr President, to take this opportunity to express my estimation of the great efforts being made by our colleague Elisabeth Rehn.
Nor should aid money be given to those who do not show by their deeds that they have understood the necessity of suspected war criminals being brought to trial. Those responsible for ethnic cleansing must be removed, refugees must return home, independent media must be established once again and free elections must be held. We must construct a solid post-96 structure for Bosnia-Herzegovina.
Mr President, now that it has been decided to have the elections in Bosnia held on schedule it is important to look at how the rest of the peace process is going. Without lasting guarantees of security in Bosnia and without visible success in reconstruction, the elections will be taking place in a kind of social vacuum. They will then at best confirm the existing political balance in Bosnia, which is not as good as it might be and will only improve once the peace process brings very clear benefits, at least there. So it is also necessary to establish very quickly whether the international presence in Bosnia, so fundamental to any reconstruction effort, is to continue.
One can doubt whether the date chosen for the elections is the right one. Is there anything for people to vote on? Will the conditions be right in September? But given that the international community has decided that the Dayton plan must be adhered to, we must now concentrate primarily on conditions in Bosnia itself and the Union can help to ensure that the parties all have a fair chance of putting their views across in the election campaign. A number of previous speakers have emphasized the importance of creating good, free and fair conditions during the campaign and the elections themselves and in that context it is also important to pay more attention to the role of a free media.
We also believe that the Union should seek together with other donors to speed up the visible reconstruction of Bosnia. A lot of talking goes on, a lot of planning goes on, but people see very little by way of concrete results. More money must be freed up, procedures must be less complicated, more local people must be involved and materials and equipment must be delivered faster. People in Bosnia must be shown that things are changing and that they themselves can do something to further the process. I think the European Commission should also ensure that its offices in Bosnia are adequately equipped and suitably staffed to carry out their work efficiently and fast.
In this context I would also emphasize the need for better coordination between the international organizations on the ground. When I was there recently I had the impression that the aid providers are sometimes tripping over each other; the whole of Sarajevo is full of well equipped Land Rovers - and that many of these organizations are often working alongside each other rather than with each other. Rapporteur Titley rightly points to the slow pace at which aid funds pledged are released. That point too merits attention.
If the international community wants the political process to continue according to plan it will at least need to be quicker than it is now to invest in creating a material basis for political progress. In that respect the elections are important. IFOR's role in the peace process is important but visible renewal, visible results of reconstruction are equally important to the success of the huge operation which the international community has set in train in Bosnia.
Madam President, ladies and gentlemen, we have now discussed the question of how extremely difficult it is to implement this much-needed aid in such a way as to ensure that within a short time these people, who have suffered all the atrocities of the war, can be given new confidence, confidence in the knowledge that they are not without protection and that they will succeed in getting the economy going again. At the same time, as Mrs Pack has pointed out in great detail, injustice and ethnic cleansing continue, to a large extent without the authorities taking any notice, and we, the European Union, are the only ones who have fulfilled the obligations that were agreed on at the Donor Conference.
But we must be careful! Accusations will not help those people out there who are now waiting for help. They need economic aid, but they also need psychological help. We must not leave them alone now, but must try, together, to open up a large number of sources of aid and to show the people - not only those who stayed there, but also the refugees who still hesitate to go back - that the reconstruction of the country depends on everyone lending a hand.
Nor can we divide the population into those who were able to flee in time and are now waiting for reconstruction to get underway so that they can then go back, and those who stayed there and suffered. We cannot say to the latter, "Start building, ' so that the others will see that it's safe to come back. I can see the dilemma, but we also know what the results would be.
There is only one thing that we can say with any certainty, and that is that the road to peace is a long one. We must not get impatient, and we the European Parliament must help the Commission and the Council, not by heaping accusations upon them, but by means of mutual understanding in a difficult situation. Money is needed everywhere, but at the moment it is needed most urgently there. We must therefore fulfil our obligations in difficult times as well, and we must not fail.
Madam President, Commissioner, Mr President-in-Office, I have asked to speak for just one simple reason, not to repeat what many of my colleagues have said about our position, the difficulties, the outlook and so forth, but to raise an issue I have already raised once in the Committee on External Economic Affairs with Commissioner van den Broek present, and which is fleetingly covered in the Mendiluce report.
I am convinced we cannot wait for the revision of the financial perspectives to work out an ad hoc programme for the reconstruction of former Yugoslavia. I believe that even the most consistent aid - and as a European Union we are certainly deeply committed to that - will be inadequate without the framework of a new programme. We cannot regard what we are doing as adequate, not so much from the quantitative point of view, because we introduced TACIS and PHARE after the upheavals, the end of the cold war, etcetera. But after a war which has lasted four years, our reconstruction aid must be organized through an ad hoc programme. That is fundamental to the credibility of the European Union and to strengthening our right to intervene. In other words we need to participate in the election campaign not as observers or guarantors, but as an intrinsic component in the election campaign in Bosnia, basically saying two things, and of course there should be different spokespersons, not just for the Commission and the Council, but for all the institutions as a whole.
The first question is this: are we going to commit ourselves as soon as possible to drawing up a full reconstruction programme, a multiannual and renewable ad hoc programme? The second question concerns the fact that our international presence will certainly not be limited to 1996. In this respect the voices of the countries and the institutions that unite them should be clearer and more distinct. If there is uncertainty about what will happen after the end of 1996 as regards the presence of IFOR in former Yugoslavia, in Bosnia, everything becomes more hazardous and even the commitments to peace with justice, rightly recalled by Mr Oostlander and so many others, become less certain, less sure and perhaps a bit hypocritical, without real impact.
Madam President, first of all I should like to make it clear that the European Union was the first and last to give help to the countries of the former Yugoslavia in their time of need. We are on the spot, and we are also active, and that is certainly all to the good. So what really is the problem? Right from the beginning the Members of the European Parliament have pointed out that the reconstruction of these countries cannot be assisted by the traditional methods and strategies of the European Commission. The Giansily report highlights the fact that the current aid comes out of ten different budget headings, and this means that different Commission services are trying to coordinate this aid, using different procedures. We must also look at this question in the context of the other donors and of coordination with their aid. I fear that in many cases aid is coordinated without taking other aid coordination measures into account.
So what, in my opinion, needs to be done? We need to tighten up the financial aid by means of a legal basis which has yet to be created. That point has already been mentioned. The Commission must organize efficient aid, and the process must be speeded up. That point has also been mentioned already. Because the current procedure, and the current PHARE process - and we have pointed this out on many occasions - is totally unsuitable. Just imagine: with this complicated process of inviting tenders, the time that passes between deciding on a project and implementing it is at least six months, and usually a whole year - and that cannot be regarded as emergency aid for the former Yugoslavia.
PHARE is negotiated by means of interaction together with the recipient country, with the recipient governments, and individual projects are negotiated with the governments. In Bosnia-Herzegovina, elections are imminent. The PHARE Programme can therefore be used as an election campaign tool by the present government, and that applies both to choice of project and to the possible delaying of a project.
Europe has already looked to us once, when there was war in this region. Now the tender little shoots of peace have started to grow, and Europe is looking to us again. Let us therefore see to it that we take care of those shoots by watering them, by watering them with money, so that they can thrive!
Madam President, I have only a minute to tell you how happy I am with these reports, and that I congratulate the rapporteurs, particularly the most political of them, Mr Mendiluce Pereiro.
Then, a few quick and blunt remarks: elections yes, because that is better than no elections, as long as they are well prepared. To postpone them once again would be a setback. We must see these elections as a beginning, not as giving up; elections must be held to increase solidarity.
As for the refugees, it is of course necessary to ensure their return, but not to get rid of them nor to force them; they must be left the choice of aid, but humanitarian aid must be separated from contributions towards reconstruction, which can be conditional, particularly on the arrest of criminals; in other words, we should help the permanent International War Crimes Tribunal whose resources are limited. We can do this. We should make this aid conditional.
And then, let us not do everything in a hurry and let us not disappear after the elections. We must prepare the European relief force, even when we know that the American troops will leave. This is the time to say to ourselves that, after the departure of the American troops, we shall still be needed for a long time. Let us show ourselves, we the Europeans, to be capable of making up for what could be interpreted, perhaps even for electoral reasons, as giving up.
Madam President, I must say that it is always a pleasure to hear the different views expressed. I may not entirely agree with some of them, as in this debate when some Members have said how the resources which have been allocated for emergency aid in Yugoslavia should be used for other purposes. I will not deny that there are many good ways of using money, and as always it is a question of priorities. But when you have visited the area yourself and seen with your own eyes the human suffering which is taking place there every day, then as a human being you have no choice but to hold out a helping hand to those who are asking for it. Personally, I think we should be doing much more, but what we are seeing now is at least a beginning.
The reconstruction of former Yugoslavia is a task which we should start as soon as possible. The country is one great pile of bricks. In most places, there is no water or electricity and, worst of all, landmines have been laid over large areas - mines which make no distinction between soldiers' boots and children's games. The refugees now living in other countries naturally have no wish to go back to a country where people die from going for a walk in the woods and where you have to walk several kilometres to fetch water. It must be possible to live in these areas before the refugees can return. They must have a future to go back to. We need to help make a whole country habitable once again and create a decent life for millions of people. We must not make them dependent on our emergency aid: our task is to enable these people to become self-sufficient and to stand on their own feet.
As vice-chairman of the Committee on Budgetary Control, I am concerned about the final management of the resources. There is such a great need for this support that it is a crime whenever a single ECU disappears on unnecessary administration and shoddy work, not to mention outright fraud. So we must do all we can to check that the aid is reaching those for whom it is intended.
Madam President, I shall start my contribution to this debate from the conclusion of the mid-term conference held in Florence last week, which had three significant results: in the first place, Florence was the first occasion when all the parties in the conflict agreed to sit down and talk together in the same room and thus mutually recognize each other as essential spokespersons in the peace process. That may seem obvious, but it is so far from obvious that Florence was the first time it happened. I believe that will be recorded as a significant political fact because recognition is the prerequisite of any peace process. No agreement can be stable and followed through if the contracting parties do not actually recognize each other and put mutual trust in each other's good faith and determination to seek peace.
The second significant result obtained in Florence was to set 14 September as the date for elections preceded by a very important step, the Mostar elections of 30 June. Now it is true that setting the date is not in itself a certain guarantee that the elections will take place, but the fact that the date has been set is a spur to all, especially the parties involved in the fighting during these past years, to field all the measures - political, legislative and normative, or operational - necessary to ensure that the election date of 14 September can be kept to. In any case, the fact that a date has been set puts pressure on the international community, especially the European Union, to do everything possible to ensure that the people can vote in the autumn and that these elections are an essential factor in strengthening the roots of the peace process.
The third result, as certain Members have already mentioned, was the signing of the arms and arms control agreement for the region. As we know, it was not possible to sign this agreement just a few days earlier in Oslo and it was only signed in Florence after difficult and lengthy negotiations, but the outcome has been positive. I believe this may be another essential and decisive step towards ensuring that the peace process puts down roots.
Many Members have made the point that the peace process will be long and difficult and it was well-expressed in the introductory report. Of course that is true. No peace process is straightforward. Any peace process, all the more so when it comes after four years of war, ethnic cleansing and hatreds that have consumed themselves and often turned into an insuperable inability to communicate, is clearly exposed to obstacles, holdups and risks of reversal. And yet, frankly, I do not believe that highlighting problems, difficulties and contradictions which have not occurred means we just take note of them or draw fatalistic conclusions, when we do not know whether this peace process will reach port and succeed. The many difficulties should multiply the initiatives, interventions and actions to ensure that these obstacles can be overcome.
The main difficulties to be faced have already been mentioned. There is certainly a problem over the war criminals, who must be brought to justice, and I believe that the international community should make a greater effort and show more determination to do so, because this will create calmer conditions for carrying out the stages already planned, including the elections of 14 September.
The return of the refugees to their place of origin, their own villages, or, in the beautiful but rather emphatic terms of the Dayton Treaty, their own hearths, is definitely an unresolved problem. The return of the refugees is complicated because four years of ethnic cleansing have broken down any mutual trust and destroyed the psychological and cultural assumptions that would ease that return. However there must be no surrender to this situation and action must be taken, as gradually and patiently as need be, which is capable of returning the refugees to their original hearths, because this will be the concrete demonstration that the time of ethnic cleansing is finally over and belongs to a past we never wish to see again.
There is no doubt that it is fundamental - and many Members concentrated on this point - to accelerate reconstruction activity. To tell the truth, as some said, it is not really a problem of financial resources: the financial resources are there and they are considerable. What is lacking or slow in coming is the capacity to spend them, the operational capacity, the operational instruments capable of using these resources to maximum effect in terms of reconstruction.
So I think the European Union must provide the impetus to overcome the delays and put in place all the instruments necessary for the funds earmarked to be allocated to their destinations with maximum effectiveness.
Naturally - and this is a very important political point - when we speak of reconstruction I think we have to recognize that reconstruction is not just a technical matter, it is not just a matter of earmarking a certain amount of money to be spent and setting up projects to reconstruct what the war has destroyed. Reconstruction means reconstructing the reasons for living together, the reasons for mutual recognition, the reasons for mutual trust which are not there today and which need to be reconstructed, reconstructing the reasons for cooperation and growing interdependency. There is no nostalgia for Yugoslavia involved in emphasizing this. Yugoslavia no longer exists and any attempt to re-establish it would be doomed to failure. But saying this does not mean thinking peace can be stable and durable without reconstructing a framework of cooperation and interdependence between the states born of the dissolution of former Yugoslavia. So in this respect I emphasize the importance of the reconstruction and the European Union's whole strategy for former Yugoslavia and the states born of its dissolution, being characterized by a regional approach, an approach capable of making available to all the states in the region the financial, political and operational instruments necessary to allow reciprocal cooperation to grow. This regional approach aims to build stability founded on growth and development for all the states in the region and on the affirmation of the principles of law, the principles of democracy, and the values of free societies and the market throughout the Balkans.
From this angle, I regard the decision taken by the General Affairs Council of the European Union, at the last meeting in Luxembourg a few weeks ago, as very important, and I believe this is the clearest and most effective proof of the European Union's determination to act firmly to give the peace process roots and work together to ensure that day by day it becomes a more irreversible process. In other words, it seems to me that today Europe, the European Union, has a great opportunity to demonstrate, as it has begun to do, that the European Union can, if it wants to, implement a strategy which will extricate it from the mute powerlessness in which it passively watched the Balkan conflagration when this tragedy first broke.
Madam President, I too appreciate the opportunity of talking with you this afternoon on behalf of the Commission about the situation in former Yugoslavia on the basis of four truly excellently researched reports by Mr Mendiluce, Mr Titley, Mr Giansily and Mr Alavanos. I must compliment the rapporteurs and everyone else who has contributed on the exceptionally clear and penetrating way in which the essential issues are explored in these four reports. The essential issues which are currently taking up so much of our attention in the peace process in Yugoslavia. A peace process which we too believe has now reached a crucial phase.
The first six months of the implementation period are now behind us and the next few months will tell whether the peace rests on a sufficiently firm foundation. Last week in Florence we reviewed the present state of affairs in the Peace Implementation Council, or PIC as I shall call it. Next Friday and Saturday former Yugoslavia will be discussed at the European Council in Florence, and it will also be a major item at the G7/8 summit in Lyon.
Thanks to the enormous efforts made by the international community, including of course IFOR but also the High Representative Carl Bildt and his staff, the UN, the OSCE, the European Union and the international financial institutions, thanks to this huge international effort a concrete start has been made on implementing the military and civilian parts of the Dayton Agreement.
In the meantime, as the state secretary just said, the arms control agreement was concluded at the last moment in Florence, and this effectively answers the question about the possible negative effect of lifting the arms embargo currently under discussion - I think it was Mrs Aelvoet who mentioned it - and we hope that the arms control agreement will in any event keep this situation stable. I should mention, furthermore, that the European Union has adopted a common position that it will not send any arms to Bosnia whilst IFOR is still present in Bosnia. As I say, huge efforts are being made, but there is a long way to go. The guns may have fallen silent, but we are still a long way from a democratic and pluralistic Bosnia-Hercegovina.
Mrs Ogata, the High Commissioner for Refugees, spoke too of a situation which was &#x02BC;not war but no peace either'. Mr Alavanos also spoke of this. The return of the refugees is proving extremely difficult, the main reason being a lack of free movement and a lack of belief by the refugees that they will be safe when they do return. Fear, suspicion and nationalism are reinforcing the tendency towards total separation between the Federation and the Republika Srpska and equally within the Muslim-Croat Federation which is still by no means cohesive enough. The recent announcement of the formation of a so-called Bosnian-Croat Government is a serious setback and must be condemned in the strongest terms. I have urged President Tudjman through the Croatian ambassador in Brussels to help reverse this serious infringement of Dayton.
Elsewhere large-scale abuses of human rights still continue. There is virtually no concern for freedom of the media. The former belligerents are facing a life and death choice. Either they must take the peace and reconciliation process seriously or they must fall back into war and profound suffering. But on no account can this choice be left to those suspected of war crimes. The continuing presence on the scene of Karadzic and Mladic represents a threat to the entire peace process. And I fully agree with what various speakers have said here this afternoon and what Mr Mendiluce says in his report. Pressure must be put on Milosevic to neutralize Karadzic politically. But he can only be politically neutralized if he is in fact handed over to the tribunal in The Hague. It is, I think, an illusion to suppose that they will refrain from political activity whilst they are still in the Republika Srpska. The terms of Dayton on the prosecution of war crimes must be complied with unconditionally. We have just been told that the Republika Srpska has set up its own war crimes tribunal to try persons suspected of war crimes. It seems to me an illusion to suppose that a war crimes tribunal set up by the Republika Srpska could arrogate to itself the powers of the war crimes tribunal in The Hague. Our belief is that the obligation under Dayton to cooperate with the war crimes tribunal in The Hague remains fully in force.
The Alavanos report rightly asks how refugees can be asked to return to an area where their families were murdered, where those who have raped them are still at large and where power is in the hands of the erstwhile aggressors. After all there can be no greater incentive to repeat such crimes than the knowledge that they can be committed with impunity. It is with good reason that the conclusions of the PIC threaten the possibility of reintroducing economic sanctions and reiterate the fact - something which Mr Giansily also touches on - that aid for reconstruction is conditional on a number of things such as compulsory cooperation with the war crimes tribunal and the respecting of fundamental rights and freedoms; and a form of autonomy for Kosovo is also a political condition of granting aid.
I would underline the exhortation in Mr Mendiluce's report that the requirements of Dayton should be uniformly interpreted and applied by the various international donors. Otherwise conditionality will remain a dead letter.
It is against this complicated political background that the international community is trying to organize the return of the refugees, to prepare the elections and rebuild the country. The Member States of the European Union and the European Commission are doing what they can to help with these efforts. ECHO is one of the biggest contributors to the High Commission for Refugees. And not only of aid to returning refugees but also of strictly humanitarian aid which, as we know, is given without any strings attached. Commissioner Bonino reported on this in depth during the PIC in Florence last week.
In 1996 some 200 million ECU will be given in humanitarian aid to former Yugoslavia. Current resources are insufficient and for this reason the Commission will in the short term have to ask Parliament for help in drawing on the reserve. The Member States and Commission have given a significant financial contribution to the OSCE to help prepare for the elections. An extra effort is being made - I mention this for Mr Oostlander's benefit - to help the independent media. Efforts are under way jointly with the High Representative to set up an independent TV station. The PIC was unanimous in its wish to see the elections held in accordance with the Dayton schedule. That means no later than 14 September and we are glad, Madam President, that Parliament too, faced with this dilemma of whether to go ahead with those elections anyway despite less than perfect conditions, in order to create a constitutional federal structure for Bosnia, has taken the view that the elections must go ahead.
The conditions will not be ideal and tensions will be high. In this context I would also condemn in the strongest terms the severe maltreatment meted out to the former prime minister of Bosnia-Hercegovina, Mr Silajdzic, during an election rally in Kazin at which he was seeking to launch his own political party, the party for BosniaHercegovina. The fact that this abuse was perpetrated by other Muslims makes our outrage all the greater. Speaking from this House, I wish him a speedy recovery.
As I said, Madam President, postponement of the elections would mean that current nationalistic and separatist tendencies were gaining ground and that there was no constitutional framework at federal level. It is desperately necessary to organize the rebuilding of Bosnia-Hercegovina. This requires proper structures, on the beneficiary side also. The federal structure must also help to ensure the coherence and integrity of Bosnia-Hercegovina. As you know, the Commission has been involved right from the start in the whole business of reconstruction. Together with the World Bank two successful donor meetings were organized resulting in total pledges of 1.8 billion dollars for 1996. To date some 250 million dollars have actually been spent. It is estimated that actual spending by the end of 1996 will have risen to some 800 million dollars.
The joint report by the European Commission and World Bank which was outlined to the PIC last week makes important recommendations such as better coordination of donor operations and better coordination of projects. Improvements are advocated to the internal structure of the beneficiary, of Bosnia-Hercegovina. I already mentioned that. Reconstruction must focus more on projects which will facilitate the return of refugees.
Financial assistance must be forthcoming more quickly - the point has been made here this afternoon - and reconstruction must focus more on the sectors deemed to have top priority, such as transport, energy, telecommunications and housing, not forgetting everything likely to create jobs. Naturally, for the hard-hit population of Bosnia-Hercegovina reconstruction cannot be fast enough, and it will only be effective if visible results are achieved quickly. Appropriate coordination is needed to achieve this, as Mr Titley's report rightly stresses. And I understand the degree of impatience which is felt here.
On the other hand I should point out - for Mrs Müller's benefit - that the political and practical working conditions are anything but simple. Agreement has to be reached with the Bosnian authorities on project choices, a process which does not always run smoothly. It has to be borne in mind that this involves the spending of public money, with the financial requirements which go with that and the duty of responsibility which the Commission has towards Parliament, towards the Member States and the Court of Auditors. Tendering procedures have to be followed, which sometimes means unavoidable delays. So it is virtually inevitable that spending will be limited in scope during an initial phase. I am grateful to Mr Titley for having pointed to these problems too. Nevertheless the European Commission will for its part do everything possible to speed up the rhythm of disbursements as much as possible.
Madam President, a successful reconstruction effort also requires a stable political climate, of course. In that context one must bear in mind that the international donor community has so far only provided financial resources for commitment and disbursement in 1996. In reply to Mr Imbeni I should say that the international donor community will only be willing to continue the reconstruction effort in subsequent years and to seek political and public support for it if the former belligerents are themselves seen to be doing all they can to monitor the peace process and make it succeed. It is primarily their people, their country, their future, their peace. Peace which does not exist in the hearts of the people will not be a lasting peace. That said, Mr Imbeni also knows that really it is only the European Commission and World Bank which have made pledges for the longer term, in effect pledges of principle, conditional in our case on the assent of the budgetary authority. Ultimately the European Union has said that it can provide Community funds of about one billion ECU over the next four years. The World Bank has also named a figure. A further donor meeting will have to be held, probably this autumn, to secure funding for 1997. Our view of course is that our contribution will not end after 1996, that we shall have to continue our input. As you know, discussions are ongoing in NATO and in a variety of fora about security on the ground and the possible continuation of some form of military presence. No decisions on this have been taken, but clearly reconstruction and rehabilitation work in 1997 can only take place if there is adequate security on the ground.
Madam President, just a few more words on the specific contribution of the Commission through the Community budget. As you know, our aid is channelled almost exclusively through the PHARE programme and the three specific budget lines. That point has been made this afternoon in the House. You have recently been sent the draft regulation intended to provide the legal base for expenditure under these three budget headings. As I understand it, this is being looked at carefully. Given all the pressure to get monies for reconstruction paid out faster, I hope Parliament will be able to reach a verdict quickly. The first tranche of aid under the PHARE programme, totalling 62.5 million ECU, is now being paid over. Meantime agreement has also been reached with the Bosnian authorities concerning the second tranche, also 62.5 million ECU, the first payments of which will begin in July; but our expectation is that the second tranche too will be fully paid out in 1996.
Projects to a total of 16.5 million are being launched under the other budget lines such as Europe for Sarajevo, to finance inter alia the rehabilitation of the outer suburbs of Sarajevo, rebuild the technical college, and a number of other priority tasks.
Madam President, we are short of time so I will not go into further detail. I should like to close by saying that total funds under the Community budget for 1996 are some 277 million ECU, broken down into the PHARE programme, the essential aid programme, the three specific budget lines we have talked about, a sum for demining - also called for here this afternoon and quite rightly - plus a sum for media preparation of the elections, also called for this afternoon, a further sum for Mostar of course; I will not go into any more detail. I will gladly take up Mr Giansily's suggestion of regular reports on the progress of aid. All this, as you know, is totally separate from humanitarian aid which will total some 470 million ECU in 1996. The whole of this effort is designed to consolidate the peace, restart the economy and promote stability throughout the region.
Lastly, the Italian presidency and President Santer recently toured the republics of former Yugoslavia, and the state secretary spoke just now of the regional approach being followed. During that tour all parties were offered the prospect of developing closer ties with the Union, but on the express condition that the Dayton Agreement must be honoured in every particular, that fundamental rights and freedoms, especially the rights of minorities, must be respected and that the countries must, furthermore, normalize the political and economic relations between themselves. Specific requirements are that they should intensify and liberalize their reciprocal trading relations.
Madam President, Bosnia-Hercegovina is still sick and in the intensive care unit. As I say, international aid will still be needed beyond 1996. I repeat, responsibility for what happens to the peace, the people and country of Bosnia-Hercegovina rests primarily with the leaders and people on the ground who are working to consolidate the peace. All we can do is support them in that responsibility. And we shall do so, but we cannot take that responsibility upon ourselves.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Assistance to the NIS and Mongolia
The next item is the report (A4-0202/96) by Mr Pex, on behalf of the Committee on External Economic Relations, on the outcome of the conciliation procedure provided for in the joint declaration of the European Parliament, the Council and the Commission of 4 March 1975 concerning the joint guideline approved by the Council with a view to the adoption of a Council Regulation (EURATOM, EC) concerning the provision of assistance to economic reform and recovery in the New Independent States and Mongolia (COM(95)0012 - C4-0242/95-4546/96 - C4-0090/96 - COM(96)213-95/0056(CNS)).
Madam President, this is the third time I have spoken as rapporteur for TACIS in the Chamber, this time in the presence of the Council of Ministers. Before I start I should like to ask the Council to reply to the questions and remarks arising from the debate. Because that has never yet happened, at least in the case of TACIS. If the Council fails to respond here, as it has done in the past, I shall take that as a clear insult to Parliament.
The old TACIS regulation lapsed six months ago and there is still no new one. The Council could not take a decision at the time it was needed. By postponing its decision the Council has got bogged down in the furore over mad cow disease. A British veto is now blocking TACIS, a scandalous form of blackmail which hurts the Russians and the other peoples of the CIS, and this just a few days before the elections in Russia. So TACIS is now in trouble. All the Member States of the European Union repeatedly say that ties between the European Union and the CIS are extremely important and that the CIS must be supported. When it comes to the crunch, to continuing TACIS projects, for example, the Council backs out. Twice already the European Parliament has responded promptly: to the European Commission proposal on 16 November 1995 and the Council proposal on 19 April 1996. In the fifteen months since the European Commission's proposal the Council has not once contacted the European Parliament or its rapporteur to discuss the TACIS regulation.
On 14 May 1996 the Council requested conciliation, as a matter of urgency, please note. It took the Council more than a month to ask for conciliation. The Council then had the nerve to request a debate for 6 June, when the normal procedure is three months. What does the word conciliation mean in our various languages? What does the word conciliation mean in Italian, Mr President-in-Office? I thought that conciliation meant talking together to see if we can reach agreement on certain points. Was it worth seeking agreement between the Council and the EP? The European Parliament put down 36 amendments, of which the European Commission accepted 27, in numerical terms alone an indication that the European Commission regarded Parliament's amendments as not unimportant. Perhaps the Commissioner would care to comment?
What are these amendments about? First of all there is a set of amendments wanting greater accountability to Parliament on spending. Parliament has budgetary powers here, so it is logical that the European Parliament should wish to exercise effective scrutiny over this huge sum of money. Why is the Council unwilling to accept any of the amendments dealing with this? Why will the Council not even discuss it? A second series of amendments concern management and specifically the management exercised by the Council through the management committees. This is the main bone of contention between Council and Parliament. I believe that the work of the Council's management committees is responsible for the poor state of affairs surrounding the TACIS programme. Of course, the Council may feel differently about this, but surely, Mr President-in-Office, it is worth talking about it to Parliament. If the Council refuses to accept these amendments it will bear full responsibility in future years if the TACIS procedure fails. A third series of amendments concerned the improvement of tendering procedures, one of the main factors which hold projects up. The manner in which the Council treats Parliament is utterly indefensible.
The TACIS programme, Mr President-in-Office, includes courses in democracy for the Russians. We, as the supposed wise men of the European Union, think the Russians need to learn how to be good democrats. Perhaps the members of the Council of Ministers could take a training course in how to apply the principles of parliamentary democracy properly.
In a way, Madam President, the blackmail perpetrated by the United Kingdom is a blessing in disguise. The Council has now won some time, time to hold the conciliation procedure with the European Parliament again. I suggest the Council should make use of this chance and make good its earlier omissions.
Madam President, my report is short and I hope to the point. We consider that the conciliation procedure has not really taken place and thus has certainly not been completed. The agreements of 4 March 1975 between the Council, Commission and Parliament, pursuant to the Treaty, have not been complied with. I note that there is still time to restart the conciliation process. I am available to take part in it. We need to ensure that we have a TACIS regulation by 1 July so that the TACIS projects which we consider so important do not stagnate.
Mr President-in-Office, we are currently living in historic times. Russia has gone through the first round of its first democratic election and we await the second round. Since we are hoping that the development of democracy in Russia and other CIS countries will progress, the approval of this regulation is of the utmost importance. It is also important because as a consequence we can enjoy further stability in our neighbouring areas and ensure that this stability remains.
As a practical tool for this work we have the TACIS programme, the development and improved practical applicability of which is the subject of the regulation amendment now being discussed. The Council's consideration of the amendment of the TACIS programme has been inexcusably slow. The validity of the old regulation terminated early this year, and a new regulation has still not been enforced.
Parliament on the other hand has worked within the schedule given, and drawn up a report of its own, the content of which is very good. The Council has however ignored the proposals in the report. It is difficult to understand why such an attitude has been adopted, since the amendments proposed by Parliament would have solved the very problems which have come to light on the implementation of the TACIS programme, that is lack of candour and efficiency. A speedy acceptance of the TACIS programme is however essential, which should also be the aim of Parliament's efforts. I would like to thank Mr Pex for his contribution here today and also for his report.
The funds reserved for the TACIS programme in the budget should also be used effectively on programmes to ensure an increase in democracy, stability and social equality. Nor should it be forgotten that these programmes should be implemented in co-operation with regional authorities in Russia and other CIS countries. The present central position of Moscow in these programmes should be abandoned, and the planning and implementation of the programmes should be transferred to the regions which are in practice carrying out the programmes.
I would also like to emphasize the importance of ensuring, with this regulation, that the TACIS and Interreg programmes are linked together in border areas. In this regard I would like to put a question to the Commissioner. In this year's budget an amount equivalent to 30 million ecu was approved by Parliament to be used for furthering cross border co-operation in border areas. Why has this money still not been made available?
Mr President-in-Office, I must express the deep displeasure of the parliamentary delegation and of the committee responsible, the REX Committee. This displeasure is due to two clear things. Firstly, the procedure followed by the Council and, secondly, the Council's attitude during this so-called conciliation procedure.
In my view the Council's approach is totally unacceptable. Only a small number of Member States were represented. Those Member State representatives who were present were not sufficiently senior to be either willing or able to defend a politically binding position. Without the slightest justification the Council imposed a very short time limit on Parliament, this same Council which allows weeks and months to pass before it consults Parliament.
The worst thing has been and remains the Council's attitude during the conciliation procedure. Even before this took place it was rumoured that the Council would in any case not accept or even discuss a single one of the amendments approved by Parliament or any of those approved by the Commission. This rumour was confirmed at the start of the conciliation procedure by the acting President-in-Office of the Council, ambassador Cavacini. After difficult and protracted deliberations the Council had reached a compromise whereby nothing further could or should be amended. This attitude negates the very spirit and letter of the conciliation procedure. What is the sense of such a procedure? The Council has made a real joke out of it, a farce, in effect it has insulted Parliament. We cannot tolerate that. Especially since this kind of attitude on the Council's part places Parliament before a kind of moral dilemma given the understandable and urgent concern which we all have to feel for the countries concerned and their peoples. The Council is clearly trading on this and insulting us. In those circumstances, Madam President, Mr President-in-Office, the conciliation procedure is pointless! If the Council will not or cannot work seriously with Parliament, if it is not prepared to take the slightest account of the views of this popularly elected body, the whole conciliation procedure will have to be revised.
The criticism that this report levels at the Council, which did not make use of opportunities of reaching agreement with Parliament, has been sufficiently well interpreted, and I fully agree with this criticism. However, rather than quarrelling about procedures it seems to me more important to say that the support being given to the New Independent States will only be effective if it is concentrated on the restructuring of public administration so that it can provide efficient services, if the banking systems in the countries concerned start to function, and above all if small and medium-sized structures are strengthened.
It is therefore sensible, if these objectives are to be achieved, for the Member States to be involved in implementing the measures, because the countries that are being supported have very different requirements as far as support programmes are concerned, and therefore all the Member States will be able to put their own experiences to good use. Not only Parliament, but also, and above all, the Council, must be aware that it is not only the TACIS Programme that is needed, but also the strengthening of control over the implementation of the support measures.
Mr President-in-Office of the Council, previous speakers have pointed out various important points. I should just like to emphasize certain aspects once again. If we introduce a process such as the conciliation process, then there must be a reason for that process. We are an institution within the European Union, which consists of three conglomerations, namely the Commission, the Council and Parliament. But if we institutionalize such a process, regardless of what form it takes or how flexible it is, then that process must have sensible and reasonable legitimacy. Mr De Clercq has already pointed this out. It is shameful to see how you treat us and how we all, indirectly, treat one another.
Please, allow this procedure to be taken seriously, as it should be in principle, and allow us to conduct reasonable negotiations! We have made 36 proposals, and 27 of them have been accepted by the Commission. Perhaps you accept only six of these proposals, but then at least allow us to talk about these six, or five, or ten, or however many you like. And do not come to the conciliation process, like the one we have had, and present us with those proposals that you are not prepared to accept. We want to hear about those that you are willing to accept, because those are the ones that we can talk about.
Only then - and I would ask you to really give this some thought - can the work of the institutions, the European Parliament, the Commission and the Council, serve the public better. We must present our work as serious cooperation, even if, among ourselves, this is purely symbolic. Even symbols, as we know, have their serious side.
Please, let us enter into negotiations once more. Let us know which proposals you are able to accept, and you will find that Parliament is willing to listen, and the committees too, as you know, are always willing to listen. Please allow us to come up with some serious results.
Madam President, despite all the aggravation I at least would like to thank Parliament for the fact that it has twice now given an opinion on the draft regulation under extreme pressure of time. And as you know, the Commission thinks that your proposals have significantly improved the draft regulation and, as intimated earlier, the Commission is happy to accept 27 out of the 36 amendments approved by the European Parliament.
For this reason the Commission too is sorry that the Council saw fit to reject all the amendments proposed by the European Parliament and we regret too that the conciliation procedure did not deliver the desired result.
On top of that, unfortunately, the United Kingdom blocked the approval of the regulation by the General Affairs Council on 10 June for reasons well known to us. This sends an extremely negative political signal to the new independent states, especially Russia, which is currently experiencing a politically difficult period. And all this may seriously delay implementation of the TACIS programme for 1996. It is thus most important that this legal vacuum should be filled and the new regulation approved as quickly as possible. The European Parliament and especially its rapporteur, Mr Pex, had the same objectives as the Commission throughout this lengthy process as regards both the substance of the amendments and the timing of the two opinions. I repeat, I am very grateful to the Commission and to Parliament for this. So I can only hope that the right conditions will shortly be created to enable the new regulation to be implemented.
Lastly, I think it was Mrs Myller who asked why the money to be spent on cross-border cooperation has not yet been used. This is entirely due to the fact that the new regulation has not come into force. As you know, that sum is set aside under the new programme of TACIS 1996; nevertheless preparations for its disbursement are already in hand. I can tell you that a few weeks ago I myself visited the Russo-Finnish border where a crossborder project of this kind is envisaged to improve significantly communications across the frontier between Finland and Russia. It will also clearly serve to promote stability and facilitate considerably the resumption of contacts between the peoples to the east and west of that border. Once the regulation has come into effect a start can be made on actually carrying out these projects.
I recognize that Parliament feels dissatisfaction and indeed irritation towards the Council. All I can do is start my speech by repeating Bernadotte's famous remark: I realize everything is against me except your personal kindness. In fact, the situation with the TACIS regulation was complex and troubled and it was difficult to establish complete compatibility between a fully transparent procedure and full involvement of all the institutional levels in the decision on the regulation, and the definition of the regulation within a sufficiently short time.
I would mention that the proof of what I have said lies in the fact that the TACIS regulation was discussed from April 1995 onwards and its definition has already engaged three successive Presidencies of the Council. This in itself is indicative of the complexity of the decisions to be taken. Of course, it is also clear to honourable Members that adoption of this regulation is extraordinarily important to consolidate the democratic transition in Russia which we all consider essential to stability and security, not only for that country but for the whole of Europe and the whole planet.
As you will remember, a situation of deadlock had already developed by the end of 1995, because the Council on the one hand and Parliament on the other had gradually developed a series of proposals which appeared to be difficult to reconcile. We worked towards a compromise text and the last draft, dating from 29 January, received Council assent, but while taking account of the opinions and suggestions of the Council, it barely takes account of Parliament's proposals because there seemed little room for compromise and consensus.
You are more familiar than I am with the various points of dissent. There was and is dissent as to whether the TACIS funds should be used only for technical assistance or also geared to a policy of investment and financing of infrastructure projects. There was discussion as to whether or not to include the environment in the aims of the TACIS regulation. Compromises were sought on the principles which regulate the criteria for application of the regulation in relation to actual market conditions. An effort was made to identify an acceptable compromise by concentrating TACIS funding finally on strengthening institutions, legislation and training. In short, we worked to find a compromise, but undoubtedly that compromise was not such as to include all of Parliament's suggestions.
Faced with the difficulties which gradually emerged and the new amendments, the Council decided to consult Parliament again and last March, as you know, we asked Parliament to agree to urgent procedure. On 19 April, Parliament proposed 36 new amendments, which would have significantly altered the text agreed by the Council the previous January. As accepting these amendments would have meant looking at the regulation all over again, re-opening the debate about structure and approach, entering into another lengthy consultation and decision procedure, and this would have further delayed the possibility of implementing the TACIS regulation, the Council did not think it was in a position to accept these amendments. I should say that it came to this decision with regret, and in awareness of sacrificing Parliament's absolute right to contribute to the amendment of this regulation, but bowed to the political priority of finally completing all the investigative procedures for this regulation to enter into force as soon as possible. It was also aware that the equilibrium reached with the January compromise was already very fragile and bringing any of it back into discussion would probably have meant difficulty finding another point of equilibrium and another point of consensus.
That is why we confirmed the text resulting from the January 1996 compromise in the full knowledge that this decision derives primarily from an urgent vote with the aim of putting us in a position to ensure that the TACIS regulation becomes operational and produces the benefits we are all hoping for. Naturally this does not alter the fact that, in this case, relations between the Council and Parliament have been difficult and complex, and legitimate proposals and well-founded arguments have been sacrificed. But a political judgement had to be made about priorities and a premium was put on urgency. Also the progress of the political process in Russia in the last few months and weeks, and the delicacy of the current electoral process, which we naturally all hope will have the same positive outcome as last time, based on the recent first round, require the European Union to complete discussion and procedural preparation of this instrument and move on to making it fully operational.
Thank you very much, Mr Fassino.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Question Time (Council)
The next item is Question Time to the Council (B4-566/96).
Mr President, I have asked for the floor because I seek guidance from the President-in-Office of the Council. Parliament will recall and the record shows that during the last Question Time to the Council I asked a series of questions regarding the Turkish financial cooperation agreement with the European Community. I will not summarize these just now because that would take up time from other people's questions.
The President-in-Office said then that he would return this Question Time and give me the answers which I sought last session but which he was unable to provide at that time. Could he please advise me when he will be giving the answers? Will it be before, during or at the end of Question Time?
I think I am in a position to reply to Mr Falconer at the end of Question Time.
Question No 1 by Mr Tillich (H-0443/96)
Subject: European voluntary service for young people
What fiscal, financial and residence permit arrangements has the Council adopted to enable the pilot project for a European voluntary service year which is endowed with a budget of ECU 15 million under budgetary heading B3-1011 actually to be implemented in 1996?
According to the information available to me, no arrangements have yet been made to allow young people to spend a period of more than three months abroad.
Is this one of a number of problems which have led to the postponement of the action until next year?
In reply to the honourable Member I want to make it clear that as of today no proposal for a pilot project for a voluntary youth service has reached the Council. I would remind you that the sum of ECU 15 million to which the honourable Member refers was entered into the 1996 budget by the European Parliament under budgetary powers conferred on it by the Treaty, but I repeat, as yet the Council has received no formal proposal on the matter so the accompanying procedures for the project have never been discussed.
I share the honourable Member's view that an initiative to promote the European Voluntary Service is very important and as soon as the Commission has presented a proposal, the Council will be most ready to examine it.
As I understand it, the idea for the European voluntary service year for young people arose during the German presidency. During the last six months, the Commission has succeeded in drawing up a proposal for this pilot project, naturally with the support of the European Parliament, which has made the necessary financial resources available. I am therefore astounded to hear the Council's representative reply that he is not aware of any proposal by the Commission, because I, on the other hand, know of a document stating the Commission's position, in which the latter deplores the fact that certain problems with the Council have not yet been ironed out. In my opinion there is a need for clarification here.
In case the point is not clear, let me explain that the honourable Member is referring to the presumed decision of the German presidency. Since then there has been a Spanish presidency. A lot of time has gone by. I say presumed because it is one thing to announce a political intention - as the German presidency did at the time - to introduce measures to encourage and promote a form of civil voluntary service, and quite another to prepare concrete proposals of a formal and procedural nature. I confirm to you again that the Commission has never put forward proposals on the matter, and the Council does not have its own power of decision but decides on the basis of proposals put forward by the Commission. I repeat, it may be useful to ask the Commission to put forward proposals on this matter, and when they are presented the presidency of the Council will examine them.
Question No 2 by Mr Watson (H-0445/96)
Subject: Uniform electoral procedure for elections to the European Parliament
What action does the presidency intend to take to ensure that the original commitment of the Treaty of Rome to the establishment of a uniform electoral procedure is honoured before the Treaty of Maastricht is updated? Will the presidency take action to fulfil its Treaty obligation to this Parliament and put an end once and for all to the ridiculous situation whereby Parliament could be elected by 16 different electoral systems in 1999?
This is a matter which, as you know, has been the subject of political discussions amongst Europhiles and those concerned about Europe for many years. The adoption of a uniform electoral procedure to upgrade the current situation by which each country elects its own representatives to the European Parliament by its own procedure is a recurrent issue. And there is no doubt that Article 138, paragraph 3, provides that the Council shall decide unanimously to lay down appropriate provisions to permit the election of Members of the European Parliament by direct universal suffrage in accordance with a uniform procedure in all Member States, on condition, naturally, that this is done by agreement and with the prior assent of the European Parliament and subject to the subsequent adoption of those provisions by the Member States in accordance with their respective constitutional requirements.
As I said, this is a recurrent theme which has been discussed many times over the years and was considered at the last General Affairs Council of the French presidency on 10 April 1995 when it had to be recognized that the unanimity amongst Council members that was needed to secure progress on this dossier did not exist.
The reflection group which carried out the preparatory work for the Intergovernmental Conference included it amongst the institutional reform issues on which the Intergovernmental Conference could and should intervene, without going any further.
In establishing the programme for the Intergovernmental Conference, the Turin European Council included in the agenda the examination of the composition of the European Parliament and the uniform procedure for electing it. At this point it seems to me that the matter is now the prerogative of the Intergovernmental Conference, like many other institutional reform issues. The presidency of the Council can only hope that progress will be made in that forum in the direction of a uniform procedure for the election of the European Parliament.
Does the presidency recognize that this House has a socialist majority purely because of the operation of the United Kingdom's electoral system? The United Kingdom Labour Party took only 45 % of the vote but has 75 % of the United Kingdom's seats here. Now a common electoral system as specified in the Treaty of Rome, under proportional representation, would not only end this disgraceful state of affairs, it would also add to pressure for reform of the United Kingdom's domestic voting system so that Europe would no longer have to suffer British governments elected by only 40 % of those who vote in UK national elections and which are so clearly unrepresentative of Britain when it comes to matters European. Would the presidency not therefore ensure that this item stays on the agenda of the IGC until we get a resolution?
I can only emphasize that the presidency of the Council hopes a solution will be found at the Intergovernmental Conference, not because it is particularly interested in the type of government that rules the destinies of Great Britain, but for an institutional reason which affects the European Union and its future.
I wonder if the Italian presidency will recognize from the form of this question that this is blatantly a matter of domestic rather than European concern. I think the presidency would agree that we have made much progress towards a common system. We have Members elected on the basis of a similar electorate, we have elections in all the countries at the same time, and so on. What is really being pressed, it seems here, is that the precise method of election should be the same. Does not the presidency feel that this would be an intrusion because it would force countries to adopt for one kind of election a system they find quite inappropriate in all the other elections they have? I would like to see every Member elected here on the basis of the commitment and accountability of representing an individual geographical constituency, but I am not so ambitious as to suggest that everybody else should adopt the system I like. I am perfectly prepared for each country to continue with the system it prefers.
While this debate is, of course, very interesting, I must say it is taking a rather questionable turn. But perhaps I may be allowed a personal comment, because one has some discretion when answering questions, not being able to consult the other fifteen members in real time. I think the whole constitutional debate that has been going on for years, the debate about the European institutions and the institutional and constitutional debate in progress in many countries on the subject of electoral law, confirm the need for any electoral law to be defined in relation to the type of assembly to be elected. So it seems to me that in considering which electoral law would be best for the European Parliament and how a uniform procedure can be achieved, the essential concern should be the criterion of coherence and compatibility between the electoral system chosen and the assembly elected. I doubt whether it would be useful to seek to bend the electoral law of the European Parliament to the internal equilibrium of this or that country, because we are already fifteen, before the end of the century we may well be twenty, and it will be difficult to find an electoral law that works well for the progressives to the detriment of the conservatives or vice versa in every country.
Furthermore I doubt that it would be useful to establish any correlation between electoral systems with a specific political and institutional history, applying to elections to regional parliaments, regional authorities, or local councils, and the system to be adopted for election to the European Parliament.
If we want to have a useful and profitable debate rather than a mechanistic one when we discuss the European Parliament and how to elect it, I think it would be wise to deal essentially with the issue of the coherence between the type of assembly the European Parliament represents, with its specific powers and prerogatives, more familiar to you than to me, and the electoral system which best corresponds to such powers and prerogatives.
I had my hand up for some considerable time before Mr Elliott. Therefore I wonder why he was chosen. I appreciate the President-in-Office of the Council's answers and particularly the reply to Mr Elliott. It shows that he is not accepting this imposition of Stalinist/Liberal views across the whole of Europe. I appreciate that entirely. It is a queer view for Liberals to adopt in these circumstances.
But turning to the question of 'ridiculous systems' . Can he advise us of what he regards as 'ridiculous systems' ? Does he think, for example, the PR system which operates in Germany and has produced over one million spoilt ballot papers thus defranchising one million people is ridiculous? Does he think that the PR system in France which has resulted in two million spoilt ballot papers is a bit ridiculous? Or does he think that the system in his own country, Italy, which has produced over seven million spoilt ballot papers - almost the population of London - is a bit ridiculous? That is what Mr Watson and his ilk are trying to impose upon the rest of us. The United Kingdom has a clear record of the lowest number of spoilt ballot papers when people go to vote. They understand the system. They know what they are voting for.
(Mr von Habsburg spoke without a microphone)
Anything is possible, but we do have a strict rule which only allows two other speeches, two supplementary questions, after the Council's reply. As there are a great many questions, we can only succeed in dealing with some of them, so if we dwell on just one question we deprive many Members of the chance of a reply from the Council. I therefore ask everyone to show a little tolerance and indeed fairness towards other Members.
Mr President, I simply wish to remind you that an agreement exists whereby supplementary questions should be put by Members belonging to different political groups. That has not been the case here.
I am grateful to Mr von Habsburg, but I should explain that I had called Mr Imaz, who represents a different party from the previous speaker, but then he withdrew at the last minute. As no-one else wanted to speak I gave Mr Falconer the floor. Mr von Habsburg's objection is correct, however.
Question No 3 by Mr Papakyriazis (H-0509/96).
Subject: Blocking of EU business by the UK
During the past month the UK Government has blocked a series of decisions (on European Year against Racism, equal participation of men and women in decision-taking, the simplification of Community legislation, the protection of the economic interests of the Community, etc.) by invoking national interests to an unwarranted degree.
Will the Council say whether it will allow a Member State virtually to paralyse EU business by preventing all decision-taking and jeopardizing by its behaviour the attainment of Treaty objectives? What developments does it foresee? How will it address this situation and what measures does it intend to take?
This matter has been widely discussed this week in all Community settings and has been debated in the European Parliament on several occasions, including this morning with the communications from President Santer and President Dini. Clearly the crisis over BSE goes far beyond the disease itself, and there is a delicate balance to be established between the general interests of the Union and the specific legitimate interests of one of its Members. Obviously such balance and compatibility was relatively easy to find when there were only six Members of the European Community. But gradually the European Union has enlarged from six to nine, from nine to twelve, from twelve to fifteen, and before the end of the century we will be twenty or twenty-four. As the number of parties to decisions that must be taken increases, it becomes increasingly complicated to achieve compatibility and convergence around a general interest of all the players. It becomes increasingly probable that someone will express interests and sustain positions, quite legitimate from a national point of view, which make decisions very difficult.
It seems to me, then, that this is the real issue raised by the mad cow crisis. It is no accident that one of the main items on the agenda at the Intergovernmental Conference is the reform of the decision-making mechanisms, and in particular how to move from unanimous decisions to majority decisions, recognizing that it will still be necessary to secure compatibility between the capacity of the Union to make its actions by majority decision effective, and preventing this from becoming an imposition on those supporting a different position.
Having stated the problem - and I do so because I do not want to minimize it or take a one-sided attitude - the presidency of the Council also believes, as the question suggests, that the British attitude is frankly rather incomprehensible. In fact, while it may be legitimate to stand up for national interests which Great Britain regards as overwhelmingly important, it is less legitimate to convert this into a strategy of general noncooperation and paralyse Union decision-making across a wide range of areas totally unrelated to the issue of BSE. British non-cooperation blocked the EUROPOL Convention when it might have gone through, and the adoption of the TACIS regulation we were talking about just now. Perhaps the position is changing, as in the last few hours the British government appears to have dropped its opposition to signing the cooperation agreements with Chile and Uzbekistan, due to take place in Florence. This is definitely a positive move, but it comes at the last minute and only a few days ago it looked as if this would be blocked as well. European Year against Racism and Xenophobia and the commission that would consequently have been set up has in any case been blocked, along with a thousand other dossiers.
Naturally such an attitude is dangerous and worrying and a growing embarrassment to Europe. That is why the Italian presidency made an oral statement in the Council, and in view of the delicacy of the issue I will give you the full details. First the presidency expresses regret at the continuation of the British government's attitude of non-cooperation inasmuch as it affects the adoption of initiatives necessary to ensure the ordinary progress of Community business, and urgent initiatives of the highest importance. Secondly, the presidency considers this attitude harmful to the interests of the countries of the Union and also likely to be counterproductive for the United Kingdom itself, in that it could cause irritation in Member States and impair the maintenance of that climate of confidence and cooperation necessary to achieving agreement between the various delegations in all the main sectors of Community business. Thirdly, in addition to appealing once again to the British government's spirit of reasonableness and cooperation, the presidency calls on all the Member States to respect the wording of Article 5 of the Treaty, by which Member States shall abstain from any measure which could jeopardize the attainment of the objectives of the Treaty.
We can only hope, and we are encouraged by the partial progress, mentioned this morning, in the search for an agreement on the mad cow crisis, that the British government will gradually adopt a more flexible attitude, which will lead to an end to the deadlock of the last few weeks.
I am very grateful to the President -in-Office for his detailed and extensive answer, and I consider it satisfactory.
I could stop speaking now. However, in the light of the high-level debate this morning and the decision taken by such an overwhelming - some might say, crushing - majority, I just want to say that when I tabled this question on 5 June I could not have imagined, no matter how great my powers of forecasting, that the issue would have reached its present pass.
All of this goes to show, Mr President-in-Office, that, yes, there really is an institutional issue. I respect absolutely and agree with your academic and general political appraisal. But that is not the issue here. The issue is that things specific and things general, for example, the Florence Summit and the intergovernmental conference, are going on under the shadow of the problem created by the government of Mr Major. It is not just a general political matter any more, nor, certainly, an academic institutional issue. It is, rather, a question of options and decisions.
Mr President-in-Office, ladies and gentlemen, I am concerned for my fellow-Europeans in the British Isles. I am concerned for my fellow-Europeans across the whole of the European Union, and for the people of the whole world. Permit me to say, as a professor of medicine, that I understand the problems stemming from mad cow disease. But that is not the issue. The issue facing us is what to do about this dangerous paralysis of our general functioning.
I would appreciate a further comment from you, Mr President-in-Office, beyond the resolution that you read to us at the end and about which I am glad; a further statement from you as to whether specific decisions have been taken, such as on exploring the possibility, with the Commission, of taking the matter to the European Court. Because from time to time certain countries have, in fact, been habitually, and unjustifiably, depicted as the black sheep of the European Union. But anyway, I, for my part, do not want to view the government of Mr Major as the black cow of the European Union.
I refer to what President Dini said here this morning. We hope the way forward to solving the BSE problem will be determined in the next few hours, ending the current state of paralysis and deadlock and allowing the United Kingdom to replace non-cooperation with a more flexible attitude. If this does not happen, we believe that Florence, only forty-eight hours away, and with all the Heads of State and of Government present, will provide an authoritative political setting for examining the problem and deciding on any subsequent steps.
I raised the matter this morning with President Dini, then with President Santer. Of course, neither has replied.
I now make a third attempt: why, faced with such an attitude, one that you yourself have just described as totally contrary to the spirit of the Treaty, do we not recognize that we find ourselves confronted by a position that can be likened to abstention? In the present very specific case, the British position is a non position, and therefore an abstention, which legitimately authorizes you to take decisions that are completely valid.
It is up to Great Britain to go before the Court of Justice to have these decisions ruled to be invalid. We wish them good luck. Why do you not do this? And what arguments have your lawyers so far advanced against this proposal?
In principle there are no legal obstacles to using the instrument Parliament is calling for. But political judgement is what is needed. The British attitude of non-cooperation has aroused great tension in the Union. We want this state of tension ended and perhaps this can be done through an agreement based on political logic. I think what you are asking for should be a last resort, and before we reach that point we are trying to resolve the matter through persuasion. That is the view of the presidency of the Council. I do not think recourse to the Court of Justice would calm the situation down, it would just make everything more complicated and tense. Politics is the art of negotiation!
Mr President, I believe that Mr Herman has presented the issue in its proper terms. I welcomed the statement this morning by the President-in-Office of the Council, Mr Dini, and I welcome Mr Fassino's interpretation of the issue. I think that Mr Fassino is right when he says that this is a political matter, but that it also has a legal aspect. And there is some truth in what Mr Herman has just said. If the government of the United Kingdom is violating Article 5 of the Treaty on European Union, there are two possibilities: either the Council - or the Commission, since this also seems to be the Commission's viewpoint - can appeal to the Court of Justice to declare the British Government's action illegal; or the Council can simply declare that the British delegation has voted against a given decision.
There are two possibilities, therefore, but I believe that the President-in-Office is also right when he says that this is above all a political matter for the moment, but that the legal aspect also has to be taken into account. In any event, I believe that this issue is beginning to be addressed in its proper legal terms.
I can only reiterate what I have said. I am not saying this idea is not based on a legitimate legal approach. I recognize that it is and we may even get to the point where we have to use that instrument. But I repeat that I feel it should be the last resort and, above all, follow evaluation the immediate contingencies. Mediation is in progress to reach an agreement, and the European Council meets in forty-eight hours. In view of these two considerations, I think we should assess, in Florence, whether the deadlock is over, and if it is not, everyone best able to take the most appropriate decision will be there, so that is the place to consider what to do next.
Question No 4 by Mr Newens (H-0404/96)
Subject: Freedom of the press
In view of the threats to freedom of the press which are implicit in the policy increasingly adopted by large media distribution companies of refusing to handle publications with limited circulation, what action can the Council take to prevent discrimination against such publications?
This is an issue of enormous significance. As we all know, information and full freedom of expression through information channels of every kind is of the utmost importance in today's modern society. Obviously we all agree that plurality of information is and must remain a fundamental principle of the state of law and democracy in our countries and in every country. It is implicit in the concept of plurality of information that every effort should be made to prevent cultural decline or any impoverishment in the range of information media either through simple market forces or worse, through inadequate or faulty legislation.
In Europe we are witnessing an apparently contradictory phenomenon - I emphasize apparently, because the range of cultural information media has never grown so fast as in recent years. One need only think of the quantity of newspaper titles and of publishing houses of every type and quality which have flourished lately. But on the other hand there is recognition in all the countries of the inadequacy of legislation and financial support effectively ensuring pluralism in information, above all that provided by small and medium-sized newspapers.
I think it goes without saying that it is in the interests of the European Union and all its bodies, including the presidency of the Council, to do their utmost to take all necessary and useful steps to ensure full pluralism of information.
I should like to thank the President-in-Office for his reply. I should really like to have it in English so it would be available for outside information. However it really does not deal with the problem because what we are asking is what action can the Council take to prevent discrimination against such publications. At present too few publications with limited circulation are handled by large media distribution companies and if we allow those that are available to vanish from the shelves it will be a sad state of affairs. Therefore, I share the President-in-Office's views on these matters.
The reality is that mergers and acquisitions are putting enormous power in the hands of distributors and newspaper publishers which means that these two cartels working together can shift magazines and newspapers off the shelves at a whim. They will place other magazines, for example pornographic magazines and other obscene literature - and I mean obscene political literature as well as obscenity in the human decency sense - but they will prevent the distribution of political magazines considered reasonable in any civilized society. So we are asking what action can the Council take in these matters?
I have no difficulty in agreeing with the honourable Member on the need he raises, but I would like to emphasize that under Article 155 of the Treaty it is up to the Commission to monitor the application of the Treaty provisions and the measures taken by the institutions pursuant thereto. So it is the responsibility of the Commission, not the Council, to monitor existing regulations, including regulations relating to information, and it is the Commission which should bring forward proposals. The Council can only agree with the need raised by the honourable Member and hope to receive proposals from the Commission.
As the author is not present, Question No 5 lapses.
Question No 6 by Mr Theonas (H-0407/96)
Subject: Tension in Kosovo
The recent bomb attacks carried out in the suburbs of Pristina by Albanian-speaking groups and the clashes in north-eastern Bosnia between Muslims and Bosnian Serbs are reviving sources of tension and giving justifiable cause for concern that the region is once more about to erupt. The heightened tension in Kosovo is giving rise again to the disquiet engendered by the Dayton Accord, which is so vague in many respects and fails to address significant territorial and constitutional issues that it is unsure whether it will be observed and doubtful whether it can contribute to a genuine and stable peace in the region.
Will the Council take steps to secure the withdrawal of all foreign troops from the region so that the local communities can resolve their differences by peaceful means and on just terms, on a genuinely equal footing and without foreign intervention, in order to prevent the rekindling of hostilities and the creation of further flash points?
This is a very delicate issue and of course a very important one. We all know that for years there has been an unresolved problem about protecting the rights of the majority Albanian population living in the Kosovo region. Now I do not want to enter into a general discussion and will naturally restrict myself to the terms of the question. The honourable Member makes explicit reference to the Dayton agreement. Well, I want to emphasize - I do not know whether it is right or not, but I will start from this point - that the Dayton agreement covers the re-establishment of peace in Bosnia-Herzegovina and that the situation in Kosovo and in other possible flashpoints in the region is not directly governed by the Dayton and Paris agreements.
It is clear, however - it escapes no-one, it did not escape those who signed the peace in Dayton, nor does it escape anyone in this Chamber - that stability and peace in the Balkans depends not only on full respect for what was said and signed up to in Dayton but also on a policy to guarantee the rights of all the ethnic, religious and national communities throughout the Balkan region.
Kosovo has long been a flashpoint. This Parliament and the presidency of the Council, in the various presidencies that have followed each other, have frequently expressed concern about the situation in Kosovo, through many periods of tension, if not open repression of the Albanian population. I confirm what has been confirmed on many previous occasions by the Council and what has been said in numerous statements of the European Parliament, which is that the request to the Federal Republic of Yugoslavia to conform to the principles of international law established by the Paris Charter and by the international conventions on the rights of minority communities to full protection and respect for the rights of the Albanians in Kosovo.
I would further mention that the situation in Kosovo is being formally monitored by the working group on minorities in former Yugoslavia, chaired by Mr Lutz within the peace mission which is currently managed by the High Representative of the European Union, Carl Bildt. I would mention that it was formally established that the condition of a progressive improvement in relations between the European Union and the Federal Republic of Yugoslavia is full respect for human rights, minority rights and the right to return of all refugees and displaced persons, as well as granting a large degree of autonomy to Kosovo within the Federal Republic of Yugoslavia. During the visit that President Santer and President Dini made to the capitals of the principal states of the region on 7 and 8 June last, they once again impressed on the Belgrade government the delicacy of the problem and the need for Belgrade to comply with that criterion if relations with the European Union are to progress. This was also discussed a few days ago at the Florence International Conference, and it is the task of the presidency of the Council to act, in agreement and in concert with the other bodies of the Union, so that the rights of the Kosovo Albanians can be respected and a solution found to the problem which guarantees respect for the rights of minorities and protection of the individual and collective rights of those who live in that region.
I am grateful to the President-in-Office, at least for the length of his answer. However, I would like to point out that while the Dayton Accord has no applicability to the problem in Kosovo, its general spirit may, I believe, be influencing the situation that is developing there, if one takes account of recent events in Albania itself, the approach of the Albanian Government to the situation in the region and the general climate of hostility towards the Serbs. I think it ought to be stressed that the rights of minorities also include the rights of the Serb population of Kosovo, and we cannot accept that those people should have to suffer acts of terrorism, without so much, furthermore, as a word of sympathy from us for the victims of such acts.
So I think that we should be careful and that the European Union should be doing whatever it can, on the basis of the spirit of the Dayton Accord, to prevent the creation of a source of tension in Kosovo which could take the war further south in the Balkans.
I agree with the points that have been made. It is true, of course - and I said so myself - that even if the Kosovo case is not specifically mentioned in the Dayton agreements, the application of these agreements requires a wider framework of stability which also means working for a solution in Kosovo.
I agree with that evaluation and I confirm the commitment of the presidency of the Council to take action in all settings to encourage a solution.
Mr President-in-Office of the Council, first of all I should like to thank you for your clear answers. However, in connection with Kosovo I should like to make one comment. You have read out to us some very fine-sounding statements, containing demands that human rights should finally be respected. But we have a credibility problem here, because we have threatened all manner of things, but have not really taken any serious action.
Do you not think, Mr President-in-Office, that it is high time to set a real example in Kosovo, in other words to stand up, credibly, for the right of self-determination, or at least for the protection of the Albanian majority, so that the European Union will at least be standing up for something in earnest? On the one hand we issue statements, but on the other hand the sanctions are increasingly being relaxed, and the Serbs continue their provocative behaviour. They are just laughing at us!
Mr President-in-Office, it is vital that we should regain our credibility. Do you not think that this would be a good opportunity?
I agree with you, I think you are right. The challenge is, of course, to do it more effectively. There is no doubt that determined and clear action must be taken against Belgrade to make explicit the disquiet and dissatisfaction of the international community about the current position of the Albanians living in Kosovo, nor is there any doubt that we must go further than words because those words must be followed up with political deeds which change the situation.
It is a matter of achieving maximum effectiveness. I am not going to pretend that it is not complicated and difficult to protect the Kosovo Albanians, especially after these four years of war in Bosnia and throughout former Yugoslavia. Obviously the tension, conflict and open warfare in the area has made everything more complex and difficult and has certainly not made things any easier for Kosovo and the Albanians who live there either.
In any case I agree with you, and the presidency of the Council is determined to deal with this problem in a credible way.
Mr President, the collapse of Yugoslavia was triggered in Kosovo by the major deployment there of a million Serbs in 1989, and by the abolition of autonomy. So why has Kosovo retreated into the background? Because the Albanians of Kosovo, who are not a minority, but rather the majority in Kosovo, did not use force, but deliberately chose non-violent means.
I see a very dangerous development here. If this majority, the Albanian majority, is punished because it chose non-violent methods, then this will send the message that violence is necessary in this region. I therefore take the view that we should have a Kosovo Conference of our own, since Kosovo was omitted by mistake from the list of conditions for the recognition of what remains of Yugoslavia. In addition, I believe that elections should be held there in the presence of international observers. I think there is an urgent need for action here, before catastrophe strikes. So far, this has only been done in one case, that of Macedonia, and in that case it was helpful. We really ought to take preventive measures, because otherwise violence will flare up again there, and will spread like wildfire.
It is absolutely true that one of the initial flashpoints of this Balkan crisis was Kosovo: the repression of Kosovo and the abolition of Vojvodina's autonomy originated the crisis in former Yugoslavia. It is by no means a marginal flashpoint and obviously not just a consequence of the events of the last few years. In fact it has been a flashpoint for a long time. We are all well aware of Twentieth Century history: the problems of the Albanians and Kosovo have repeatedly sparked conflict and tension.
It seems to me that all this should increase our determination to work towards a political solution to the problem.
As the author is not present, Question No 7 lapses.
Question No 8 by Mr Lomas (H-0410/96)
Subject: Death of Mr HUSEYIN KOKU
Will the Council please press the appropriate Turkish authorities for information regarding the death of Mr Huseyin Koku, who was arrested in Elbiston on 20 October 1994? Nothing further was heard of the prisoner until 27 April 1995 when the police advised his wife that his body had been found. No details have ever been given to his wife and family.
I will reply to this question in two parts. While certain rather inadequate information has come to the attention of the Council about the specific case raised, this event and the difficulties the presidency of the Council has encountered in obtaining any details, in my opinion confirm the delicacy of the situation in Turkey and the need for the presidency of the Council and the European Union more generally to put all possible pressure on the Turkish government to guarantee the respect for human rights, fundamental democratic rights and principles of the rule of law that governs the life of the Union. These are prior conditions for a country to become part of the Union or, as in the case of Turkey, have a special relationship with it, and of course Turkey and the European Union have signed a customs union agreement.
I would also mention that the criterion of full respect for the principles of the rule of law by all those who are either members of the European Union or have established relationships of cooperation or association with the European Union, was confirmed at the Barcelona Conference and in the final declaration of the Ravello Mediterranean Forum, and has frequently been confirmed during contacts and at meetings between the European Union and the Turkish government. But while pressure from the European Union and the international community has achieved some results, such as the partial modification of the constitution in the direction of greater respect for fundamental democratic rights and principles, we do not think we can lower our guard yet, and the presidency of the Council remains faithful to its commitment to maintain vigilance and pressure on Turkey and every other country which violates human rights.
I am sure the Council will appreciate the anguish of the family of this murdered man. I do not think they would use the term 'delicacy' , as the Council did. The last time they saw him alive he was in police custody. Now, of course, we know, regrettably, that it is all too common in Turkey for the police and the military to murder its citizens.
But just general condemnation - while that has to be made - is really not sufficient. I ask the Council to ask the Turkish Government - particularly in view of the fact that we now have this customs union which, we were told, would improve human rights in Turkey - whether it would institute a proper inquiry into how a man can die while in police custody and then his body be produced six months later, told it was found in some wood somewhere and the police had nothing to do with it. It is just so blatantly unlikely. I ask Council to press this specific case, rather than just make generalized condemnations.
I do accept the request to press for a specific enquiry into this case, and I agree with the honourable Member that signing the customs union treaty with Turkey not only does not exempt Europe from vigilance, but if anything requires it to be even more vigilant.
I have already spoken on the subject, but I will spend a few more moments confirming my conviction that when the European Union signed the agreement on a customs union with Turkey, after a very complex and lengthy debate to which this Parliament made a wide-ranging contribution, it did not do so because certain problems of law and democracy in Turkey had been overcome, but for quite the opposite reason. Aware of the existence of problems of law and democracy in Turkey, the European Union considered that a strong European anchorage would be the best way of influencing that country to resolve these problems positively and overcome the limits and contradictions relating to democracy and rights that still exist. To put it more clearly, when there are unresolved problems of democracy and law in a country, there is a choice between two opposite strategies, both legitimate, both well-founded: one accentuates political, economic and all forms of isolation; the other creates a kind of democratic contamination and anchorage which forces that country to change.
The European Union has not chosen a policy of isolation towards Turkey, which might not have been effective, but taken the line of democratic contamination and anchorage, in the hope that the more Turkey is integrated into Europe, the closer it will become to Europe and the more it will be induced to adopt European standards as regards democratic rights. Naturally this is not just a hope, it is a goal the European Union is working towards by bringing pressure to bear in every necessary way.
Mr President, this is just one example that the questioner has raised concerning the situation in Turkey. A habitat conference was held very recently in Turkey which also demonstrated police methods of dealing with their Kurdish and Turkish fellow citizens.
I would like to ask whether the Council does not draw any conclusions from the judgement which Mr Fassino says the Council made in connection with the customs union agreement with Turkey. The judgement was, after all, as you say, that it was better to allow Turkey to conclude an agreement and to exert influence in that way. Several months have now elapsed. Have any of us and have you in the Council seen any improvement in conditions as regards human rights, democracy and freedom of expression? I have not seen any such thing.
Finally, I should like to ask the following question: if there is no improvement - and this was a requirement set by Parliament and the EU in connection with the customs union agreement with Turkey - is the Council prepared to tear up the customs union agreement with Turkey?
No, I do not think that interpretation can be put on my position and I do not believe that is the intention of the European Union. The argument is not of a purely legal nature and there are no suspensive conditions to be interpreted in legal terms. We have to make a political judgement. When Europe chose to sign the customs union agreement with Turkey - after a very difficult debate, I repeat - it did so in the conviction that involving Turkey in the life of the European Union and providing a stronger European anchorage would lead that country to adopt European standards especially on democracy and human rights. Now that the judgement has been made, the European Union feels committed to apply all forms of pressure and persuasion to ensure that the Turkish government does adopt policies better geared to full democracy. Naturally, if we then find ourselves greeted with a deaf ear, the fears honourable Members have expressed will be proved right, but at this stage I think we should continue to act positively to obtain from the Turkish government those guarantees which have been lacking up to now.
Mr President, I understand that you are refusing me the right to ask a supplementary question to the Council on the basis of the question tabled by Mr Lomas because I previously asked a supplementary question to another question to the Council. There is nothing in the Rules which prohibits this. This decision is based on an interpretation of what is written there by the staff sitting on your left-hand side.
Mr President, that is wrong. Therefore, I ask you to refer this matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, because what you are saying is that it is acceptable for Members to come here and ask their own particular questions and then leave whilst the rest of us - who have an interest in a variety of subjects - are denied the right to ask a supplementary question which is of interest to the Member who asked the question in the first place.
The Rules of Procedure are very rigid on this point. I welcome Mr Falconer's suggestion that it be referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities for amendment. But that relates to the general right to ask questions. You have already asked one and I am therefore constrained not only by the Rules but by the many questions tabled by colleagues long ago which will unfortunately not be answered because those present are taking up their time and refusing them the floor. But I will put the question to the Committee on the Rules, Mr Falconer. Now we must move on to the next question.
Question No 9 by Mr Kranidiotis (H-0415/96)
Subject: The Di Roberto report on Cyprus
In January the Italian presidency appointed Ambassador Di Roberto as its special representative on Cyprus.
Mr Di Roberto visited the parties concerned, heard their points of view and in April submitted his report to the Council.
Can the Council provide more information on the Di Roberto report, the response of the parties concerned, his recent contacts and activities and proposals to continue and upgrade his mission in view of the forthcoming assumption by Ireland of the presidency of the Council?
This is another particularly delicate political issue. We all know that the Cyprus question has dragged on for years and successive presidencies of the European Union have attempted mediation to reach a solution, but so have the United Nations and various governments, in particular the government of the United States.
Ambassador Di Roberto has made numerous missions to Cyprus and the principal capitals of the European Union on behalf of the Italian presidency, and has also kept in touch with the principal governments interested in resolving this crisis, including the United States government.
I have been asked for a report on the situation, so I want to mention, if only in summary, all the work Ambassador Di Roberto has done so far. It will be continued in the next term, no longer by Ambassador Di Roberto but by a special representative of the Irish presidency who has already been named. Ambassador Di Roberto has made progress in several areas. On security, which is regarded as an essential priority by both sides, the Turkish Cypriots have confirmed their position on the validity of the treaty of guarantee signed some time ago, while President Cleribes has on occasion been open to and interested in the hypothesis of demilitarization, coupled with the presence of a multinational force.
As regards the institutions, the United Nations resolution calls for the establishment of a federation with single citizenship based on the principles of bizonality, bicommunality and political equality between the two parties, and these points are maintained. But although that is accepted in principle by both parties, the efforts to achieve it have not yet produced tangible results, in fact there are fears on one side that it would result in some kind of recognition of Turkish Cypriot identity and on the other that a unified island would not give the Turkish Cypriots proper guarantees.
President Cleribes has mentioned a transition period for implementing freedom of movement for all Cypriot citizens on the reunified island, and another proposal put forward by the Turkish Cypriots, for a cantonal structure for the island, should also be looked at carefully.
As regards the renewal of the dialogue between the two communities, despite many difficulties the Turkish Cypriot leadership recently confirmed again that it was ready to renew interinstitutional dialogue without preconditions. Traditionally Turkey is not in favour of a European Union role in Cyprus, but there is a hint that Ankara might recognize a role of facilitator to the Union. Coordination between the European Union and the United States remains crucial to any solution.
As I said just now, we understand that the Irish presidency intends to take Ambassador Di Roberto's work forward, and an Irish diplomat has already been identified as its personal representative with mediation functions. Obviously the Irish presidency will need to continue the action carried out in these six months by the Italian presidency and operate in close contact with the troika to monitor every possibility of a solution. I would also mention that while positive, if only indirect, cooperation towards a solution to the situation still does not strike me as imminent, this could develop out of implementation of the activities planned by the EuroMediterranean Partenariat as agreed at Barcelona.
I am grateful to the President-in-Office for his answer. However, I am sorry to have to say that the results of the Di Roberto mission fall short of our expectations. I appreciate the difficulties faced by the Italian presidency and by Mr Di Roberto himself. Despite their good intentions, they were unable to achieve any progress because of the opposition of certain other Member States which had embarked on initiatives of their own which, in the final analysis, served to undermine the Italian presidency's initiative. Nevertheless, I am glad that the Irish presidency intends to continue with this initiative.
I want to say something else, however, and to ask about the following. As you know, the European Parliament believes, and has stated in a resolution, that the European Union should undertake a comprehensive initiative to find a solution to the Cyprus problem; an initiative in the form of a joint action, as opposed to a mission by a representative of the presidency simply to monitor the Cyprus situation. We believe that the time is now right for the European Union to assume its responsibilities and to embark on a joint action, which should include appointing a coordinator for Cyprus and developing ideas for a number of cooperation programmes to involve Greek and Turkish Cypriots, and also - why not - formulating a proposal for a solution to the Cyprus problem based on the resolutions of the United Nations and, in view of the fact that Cyprus is due to move towards accession to the European Union, on the Community legal order. It has been agreed that Cyprus will be included in the next enlargement and that negotiations with it will begin six months after the end of the intergovernmental conference.
Naturally I can only concur with the demand for a wider and more effective initiative, and it will obviously be up to the Irish presidency to see how practicable this is and implement it. If I may make a point, which is as valid for this situation as for any other conflict situation, at least in this case, at least at this stage, we are not dealing with a bloody conflict but with a political conflict, even if it has a bloody past.
It has to be said that mediation can only be effective when the parties to the conflict are reasonably ready for it. Peace can never be imposed from outside, it has to come from within. Until those who are making war become convinced that it is better to make peace, the war will not end. That is true of any type of conflict. So the international community must try to find a method of mediation and intervention and cannot be a passive witness or play a waiting game. I certainly welcome the request from the honourable Member because it would mean a leap forward in the European Union's initiative, but I emphasize that in Cyprus, as in so many other situations, mediation has been hampered by persistent and obstinate refusal to listen and be receptive to the points put forward by any mediator. We hope things will improve in the future.
I, too, wish to thank the President-in-Office.
I would like to say first of all that we in this Parliament viewed Mr Di Roberto's appointment as mediator, as the representative of the presidency in the search for a solution to the Cyprus problem, as a very positive step. I regard the intention of the Irish presidency to continue with the initiative as equally positive.
I would, however, like to ask the President-in-Office whether Mr Di Roberto's mission brought any actual gain which can further the work of the new, Irish presidency, mediator.
And something else: during the period of Mr Di Roberto's mission, we had the statements from Denktash, of which you will be aware, about the fate of the missing Greek Cypriots in Cyprus. Did Mr Di Roberto himself deal with that question, and what does his report say, if, in fact, he has submitted a report?
Ambassador Di Roberto has naturally accumulated a vast amount of information which is summarized in a report presented to the General Affairs Council, and in an updated version to COREPER. The fifteen countries of the Union therefore have all the information they need to assess the situation and this provides the acquis which will be the starting point for the Irish presidency to pursue mediation and also deal with the problem of those who have disappeared.
I just wish the House to know that I will remain here for this particular purpose. By your absurd ruling based on the absurd advice you received from the staff next to you - nice persons though they are - you have denied representatives of this House the opportunity to ask a second supplementary question. I hope that has been entered in the record.
Question No 10 by Mr Vieira (H-0418/96)
Subject: Poseima
Poseima is a wide-ranging programme for the autonomous regions of Madeira and the Azores. It includes various measures which have quite rightly been of benefit to agriculture, fisheries, handicrafts, energy, consumers, the environment, taxation, etc.
I imagine that the Commission will seek to ensure that this programme is continued, if only because the text establishing it makes no general reference to expiry dates. However, in some cases, the periods for the granting of aid are stipulated, e.g. in the case of the extra cost of the maritime transport of petroleum products.
Poseima should also cover other products with a major impact on the economy of these outermost regions, e.g. agricultural fertilizers, building materials (cement, timber, roofing materials, glass, etc.) and components of livestock feedingstuffs, which have so far not been covered.
Does the Council plan to improve the effectiveness of Poseima by continuing to support the extra cost of the transport of petroleum products, extending the expiry dates for other products and including additional products essential to the economy such as those mentioned above?
The Council naturally concurs with the analysis the honourable Member has set out in the question as to the usefulness of the Poseima programme, launched in 1991 to overcome the distance and insular nature of Madeira and the Azores. But we must point out, as we have already said in other cases, that it is up to the Commission to present proposals to us on the subject and so far the Commission has not submitted any proposal to the Council designed to extend the deadlines or widen the existing measures to other products not already governed by the existing rules. So while in general nothing prevents the points in Mr Vieira's question being taken up, it is up to the Commission to draw up a proposal covering them and submit it to the Council, and that has not happened yet.
Mr President, I thank the Council for its explanations but I think it strange that the Commission should not have referred yet to the Council, for example, for financial support for the extra cost of petrol products up to 1994. I should also like the Council to tell me whether the feeling is that this programme will continue beyond 1999 or whether there might be an objection to continuing this programme which, I repeat, has been very useful indeed for the peripheral regions of the Azores and Madeira.
It may well be strange that the Commission has not put forward proposals, but that is the case. What else can I say? The Commission has not put forward proposals on the issues raised in your question. If the Commission will put them forward, and also give the reasons for them, then in principle nothing prevents the Council examining and welcoming them positively. But it is not up to the Council to present the proposals or justify them, it is up to the Commission, so I agree with you on the need to ask the Commission.
There is something else I should say: when situations like this occur - and we have already had others - the European Parliament has many more ways of putting pressure on the Commission than the Council to progress certain proposals. I say this because the inadequacy of the European Parliament's powers is a recurrent issue. There is no question that the European Parliament has insufficient powers and everyone knows that the Italian presidency has fought and is fighting in the Intergovernmental Conference for greater powers for Parliament, but there is no doubt that Parliament and individual Members have the power to put political pressure on the Commission, especially about progressing specific proposals, so it might be worth using it with more determination.
I will stop the questions now. But there remains Mr Fassino's commitment to reply to Mr Falconer on a question left open from the previous Question Time.
The departments have worked hard to get me all the details I need to give Mr Falconer an answer as promised. We have a written answer for Mr Falconer which is probably more precise and comprehensive than anything I could say here off the cuff. I think it contains all the desired information. If Mr Falconer is not satisfied then we can return to the discussion at the next Question Time.
So we have even satisfied Mr Falconer.
I want to thank the President-in-Office of the Council for the cooperation and availability he has shown us in the past few months.
Questions not taken will be answered in writing.
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Nordic Passport Union, EEA, Schengen - Visby Summit
Ladies and gentlemen, with your permission, the sitting will now commence. As you know, we have unfair competition from a football match - so I greet even more warmly the President-in-Office of the Council - and we also have a Provençal party, but we also have some very serious work to do here.
The next item is the joint debate on the following oral questions:
by Mr Rehn and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, to the Council (B4-0442/96-0-0056/96) and to the Commission (B4-0443/96-0-0057/96), on free movement of persons in the Nordic Passport Union, the European Economic Area and the Schengen countries; -by Mrs Cederschiöld and others, on behalf of the Group of the European People's Party, to the Council (B40449/96-0-0123/96) and to the Commission (B4-0450/96-0-0124/96), on the EU, the Schengen Convention and the Nordic Passport Union; -by Mrs Van Lancker, on behalf of the Group of the Party of European Socialists, to the Commission (B40562/96-0-0128/96) and to the Council (B4-0563/96-0-0129/96), on free movement of persons within the European Economic Area, the Nordic Passport Union and the Schengen countries; -by Mrs Hautala and others, on behalf of the Green Group in the European Parliament, to the Council (B40564/96-0-0131/96) and to the Commission (B4-0565/96-0-0132/96), on the compatibility of the Nordic Passport Union, the Schengen Convention and Article 7a of the EC Treaty; -by Mr Caccavale and Mrs Schaffner, on behalf of the Group Union for Europe, to the Council (B4-0568/96-0-0137/96) and to the Commission (B4-0569/96-0-0138/96), on freedom of movement, the Schengen Convention and the Nordic Passport Union; -by Mr Pradier, on behalf of the Group of the European Radical Alliance, to the Council (B4-0570/96-0-00139/96) and to the Commission (B4-0664/96-0-0140/96), on freedom of movement in the context of the European Union, the passport union of the Nordic countries, the European Economic Area and the Schengen countries; -by Mr Krarup, on behalf of the Europe of Nations Group, to the Council (B4-0667/96-0-0144/96) and to the Commission (B4-0668/96-0-0145/96), on the Nordic Passport Union and the Schengen Convention; -by Mr Sjöstedt, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council (B4-0669/96-0-0146/96), on the Schengen Convention and the Nordic Passport Union; -by Mr Burenstam Linder and Mr Martens, on behalf of the Group of the European People's Party, to the Council (B4-0447/96-0-0121/96) and to the Commission (B4-0448/96-0-0122/86), on the Baltic Sea States summit meeting on 3-4 May 1996 in Visby, Sweden; -by Mrs Roth and others, on behalf of the Green Group in the European Parliament, to the Council (B4-0665/96-0-0141/96) and to the Commission (B4-0666/96-0-0142/96), on the conclusions of the summit of the Baltic Sea States; -by Mr Krarup, on behalf of the Europe of Nations Group, to the Commission (B4-0670/96-0-0148/96), on the Visby summit of 3-4 May in Gotland, Sweden.
Madam President, I am sorry that this is taking place at the same time as a very important European event between Germany and Italy. I myself am also reluctantly present. I assume that the discussions tonight will be very brief.
Behind the oral question under discussion this evening there is concern that the idea of free movement of people already included in the Treaty of Rome has not been genuinely enforced within the European Union. The Liberal Group and the whole Parliament would therefore like an answer from the Council and the Commission, firstly, as to what measures will be taken in order to bring the regulations of the Schengen Agreement in line with the European Union's fundamental treaties and Community decision-making, and secondly, as to what measures will be taken in order to secure the continuation of the Nordic Passport Union when Denmark, Sweden and Finland, current members of the passport union, join the Schengen Agreement at a later date.
The question should be resolved over two separate time spans. The future of the Nordic Passport Union has to be safeguarded within the next few months of negotiations between the Schengen countries and the Nordic countries. The Nordic countries, which besides Denmark, Sweden and Finland, all Member States of the EU, also consists of Iceland and Norway, both non-member states, have since 1954 had a passport exemption clause covering the borders between their countries. A pragmatic and realistic solution to the problem is about to be reached. The governments of Iceland and Norway have stated that they are prepared to abide by the terms of the present Schengen Agreement. These countries have the right to give their opinion on any future decisions made within the Schengen Agreement. Similar rights for Iceland and Norway to veto decisions is of course not on the agenda. The alternative for these countries is either to accept future decisions made by the Schengen countries or to withdraw from the Schengen Agreement. Citizens of the five Nordic countries wish to be part of a wider European territory, where there are no border formalities. On the other hand it is not acceptable to give up the passport exemption clause which has worked for decades. The introduction of border controls between the Nordic countries, which have had a passport exemption clause on a par with that mentioned in the Treaty of Rome since the 1950's, would be a big step backwards for the European integration. That is something we simply cannot afford to do.
As a long-term objective the Schengen Agreement should be made part of the fundamental agreements of the EU. This is the only way to ensure democratic decision-making and a judicial monitoring by the European Court. The Liberal Group considers this to be one of the most important objectives of the present IGC. The Council and the Commission should set a schedule for achieving the objective, for example by the end of year 2000. The answer will show how serious the Council and the Commission are about creating a people's Europe, which essentially is what this discussion is about.
Madam President, free movement of persons is one of the Union's most important objectives. It should not be forgotten that it is an objective which is laid down in the Treaty, one to which all Member States have committed themselves, including those which are now saying they are against free movement and working against it.
Schengen cooperation is a special solution which should in due course be integrated in the EU and be governed by Community legislation, in order for it to operate properly, exactly as we in Parliament and the Commission want. The same is true of more or less all other conventions which come under the third pillar. Everyone knows that completely new legal solutions are required, new legal mechanisms to deal with many of the issues which are today taken care of through conventions which, moreover, are often not ratified and so fail to have the desired effect. As a result, we have no success with the compensatory measures which in themselves constitute the conditions for freedom of movement.
We must in fact at least deal with the most necessary of these: the external borders and the fight against drugs. Deadlocks in the Council often result from Member States' mistrust of other states' ability to take sensible political decisions. Quite simply, there is no sense of trust and this must be established. Here we have Nordic cooperation, which represents practical progress. Nordic police, customs and drugs cooperation is on an everyday basis. We trust one another, in fact. It ought to be possible to transfer this to EU level. Even if the methods are different, the objectives are the same, for example that drug traffickers and terrorists should not be allowed to move freely across European borders.
In the Nordic countries we do not close the borders because the other country is pursuing some policy which we perhaps do not entirely approve of. We exercise trust rather than mistrust. We have had a passport union for over 40 years - it must be retained. The Nordic countries have been a forerunner of and an example to the EU in this regard. We have achieved the goals which the EU is pursuing in this area and therefore it is only logical that the Nordic countries should be involved in continuing developments.
It is important to bind Europe together, not to split it, and so the links must become stronger. The Union should be enlarged not only to the East but also to the North and the South. This means stronger links with the democratic, market-oriented countries around us. The Union must not contract. Our values must be disseminated.
There are some technical and practical problems, concerning such things as air travel and baggage. I believe that Sweden would be able to help in this connection. Perhaps some of the travellers could travel via Sweden, as we have in fact solved this problem. It is not the technical resolution of each little detail which is important and upon which we should concentrate, even though the information Parliament receives on how solutions are found needs to be clearer. The important thing is to incorporate these new countries in a properly functioning legal system, where the Court and Parliament have a supervisory role. To put it simply: Iceland and Norway must be part of things.
I do not doubt for a second that the Commission will be able to take the initiative in this area. However, will the Council manage to live up to European, democratic values?
Madam President, ladies and gentlemen, Commissioner, the European Parliament has not let slip any opportunity of complaining that the free movement of individuals, a Treaty requirement which should have become reality on 1 January 1993, remains a dead letter. Because of obstruction on the part of a number of countries, capital can move freely within the Union, but not people. All manner of specious arguments are frequently deployed to hide the lack of the political will to make freedom of movement a reality. Of course we know that international cooperation is needed for matters of internal security and to combat fraud and crime. In today's world security cannot, of course, be guaranteed by Member States, national Member States. But internal borders are no obstacle to the criminal, ladies and gentlemen. And my Group is very much opposed to the linking of internal security and the movement of individuals. Parliament has also repeatedly criticized the ad hoc way in which structures have been put in place at varying speeds under the Schengen agreements. In a democratic constitutional state, ladies and gentlemen, the principle is that the police have to be answerable to the state. That means the safeguarding of the citizen's rights, judicial and parliamentary scrutiny, and Schengen in no way guarantees that. Even the national parliaments are barely able to exercise scrutiny. So Schengen has to be replaced by European legislation.
Meantime the parliaments have made a start by coordinating parliamentary scrutiny within the Schengen area. So I think it is crucial that the European Parliament should be associated with this coordination, because Schengen is very much a European thing. It is also crucial that the European Commission, as an observer in Schengen and a guardian of the Treaties, should regularly and fully report to Parliament on what is happening in Schengen and the consequences for Community legislation. But Schengen is clearly proving successful, perhaps more so than we would like. Take the agreement currently being negotiated on the accession of the Nordic Passport Union to Schengen. Two of these Nordic countries are not members of the European Union, though this was a requirement for signatories of the Schengen agreements. In itself, enlargement of the area in which there is free movement of individuals is naturally a very good thing, but in this particular case I have two observations to make.
Firstly, it is inconceivable to us that new borders should be created within the Nordic Passport Union, which has existed since 1954, just because of Schengen. But secondly, and equally certainly, it is unacceptable that Norwegian and Icelandic membership of Schengen should, by virtue of various legal complexities, be in a position to influence European Union structures in the future, the free movement of individuals and measures of internal security, and that Norway and Iceland should have the ability to obstruct the European Union.
Schengen, ladies and gentlemen, provides for its own abolition once the Union assumes its duties. And there must be no threat to that. So I ask the Council and Commission what they will be doing, bearing in mind the accession of all the Nordic states, to have the subject matter covered by the Schengen Agreement gradually incorporated into Community law. Because that is what we all want.
Madam President, I agree with my fellow representative Mr Olli Rehn that there is no reason to fear that Iceland and Norway would start to sabotage Schengen decisions, if they were to join in the way presently being discussed. Instead there is reason for concern that membership in the European Union alone and also Sweden's and Finland's membership in Schengen will create other new borders in northern Europe, such as between the Baltic countries and Russia on the one hand and the Nordic countries on the other hand, where movement already is clearly becoming more restricted. People are not able to move within northern Europe as they used to.
It should also be pointed out that Finland joined the Schengen Agreement rather passively, in fact without any extensive public debate, and as far as I know even the Finnish parliament has had its doubts as to whether Finland even needs an arrangement like the present Schengen Agreement.
The Green Group feels that the fact that the Data Protection legislation is rather questionable presents a major problem for the Schengen Agreement. It has to be said that parliamentary monitoring is not enough, but the Green Group would not like to think that the right solution would be to integrate the Schengen Agreement as such into the European Union, since there are fundamental problems related to this agreement from the citizens' point of view, not dissimilar to those relating to the Europol co-operation. It is clear that there is no reason to create a European security state which controls and puts every citizen under suspicion.
There is also a problem regarding what would happen if Norway were to decide to stay outside the Schengen Agreement. Being Finnish myself, I feel that Finland, and possibly also Sweden and Denmark, should give careful consideration to their Schengen membership in this situation, since it would mean in effect that the Nordic Passport Union would cease. Free movement should be developed by means other than the Schengen Agreement within the European Union, and such issues as those concerning data protection and the position of the individual are absolutely vital.
Mr President, in today's oral questions, the passport freedom which exists in Scandinavia is referred to as the Nordic Passport Union, but that is not its proper name. There is no Nordic Union, not even for the smoothly functioning cooperation between the Scandinavian countries. There is a protocol on passport freedom which was adopted by the Scandinavian governments in Copenhagen in 1954, and an agreement on passport controls concluded in 1957. This freedom of movement in Scandinavia, which has worked perfectly well for 40 years, forms an interesting contrast to the Schengen Convention. The Nordic protocol is a singlepage document. The Schengen Convention is a bureaucratic pile-up, a tragi-comic hotchpotch of monitoring and control of both the countries' own citizens and foreign subjects. And this contrast can be explained. The cooperation in Scandinavia is organic; it has grown out of legal and cultural communities which are hundreds of years old. It has not been imposed on the Scandinavian people as a reflection of a pressure from the demands of the market economy for open frontiers. The cooperation in Scandinavia is not centrally dictated. It has no links with the greedy capitalism being pursued through the EU's so-called four freedoms, which are creating far more problems than they solve. The cooperation in Scandinavia is well balanced and works without the police accompaniment and sophisticated monitoring which are the hallmark of the Schengen Convention.
Schengen, on the other hand, is not organic. Schengen is structured, and what a structure it is! In an interminable legal document consisting of 143 articles, with subparagraphs and indents to subparagraphs, the authors have designed a system of monitoring and control which beats any police mechanism seen before. It is legitimized as compensation for the removal of controls at internal frontiers referred to in Article 7a of the Treaty on European Union. One might venture to say that the means are overshadowing the ends. Schengen is a police state in embryo, with sensitive personal data held in information systems - which is at odds with many Member States' traditions of protection of the individual and legal safety - and extensive and ill-defined police powers. Note the conspiratorial way in which the Schengen structure came into existence. The first agreement between the five governments which began the initiative was carefully kept secret for many years. Only several years after the original agreements did the top-secret documents gradually become accessible. It is not a system which came about as a result of a free debate. Schengen has the kind of totalitarian features which would shock any democrat. It is a way of establishing a fortress Europe at the same time as tightening internal controls. There was every reason to keep the Schengen plan secret: it would not have received a great deal of popular support.
Among the many strange obsessions which are currently driving the European Union, at the expense of national self-determination, democracy and legal safety, the most inexplicable is that European politicians apparently lack any understanding of the fact that greater police powers and more controls are a failure of democracy. We are losing the constant struggle of our peoples for democracy and legal safety when we arm ourselves with monitoring and control mechanisms and increased police powers. Yes, but surely Schengen is a system which has been set up independently from the Union? Strictly speaking, that is correct, as the Norwegian Justice Minister told his country's parliament. According to the minister, the Schengen Convention is a separate, independent agreement under international law. Matters can be explained in such a way, but to do so one has to choose to ignore reality and interpret the Schengen agreement in a convenient political context. The realities behind the formal jurisprudence show that Schengen is functionally integrated into the Union. One need only read in the Italian Government's report to the Florence summit that one of the elements in the expansion of justice and police cooperation is the integration of the Schengen arrangement into the institutional system of the Treaty on European Union, as referred to by several speakers here today. And the EU's list of countries whose citizens require a visa is identical to the list adopted under the Schengen system. For Scandinavia, this means that we shall suddenly be introducing a visa requirement for countries whose citizens have been able to travel freely to us for years.
And there is more. Schengen is the structure, the gateway for dealing on a supranational basis with refugee and immigration policy and international crime, a system which the Danish people have rejected once, and which the people in the rest of the EU would certainly not accept either, if they were asked. But they will not in fact be asked, it would appear from the vote today. We have the automatic mechanism which has frequently been mentioned: one step brings another with it. I would present Scandinavia's compliments and say that if our peoples had to choose between Schengen and the Nordic model of free movement, they would choose the latter, but the governments have decided on behalf of their peoples to force them off the path which has been followed up to now. For Norway, membership of the EEA and Schengen means belonging to two thirds of the EU, without having any influence. For the other peoples of Scandinavia, joining Schengen is a tragedy in terms of democracy and their legal policy.
Madam President, Commissioner, ladies and gentlemen, another event of European significance is responsible for my lateness or at least gives me an excuse.
I want to associate myself with the demands and questions put by honourable Members and, taking advantage of Commissioner Monti's presence, I am standing in for Mr Pradier to ask, on behalf of the Group of the European Radical Alliance, the questions we all have, faced with the drift by which the system has in fact overturned one of the cornerstones of the internal market, one of the great strides of the 1985 European Single Act, which opened up the horizon to free movement not only of goods but also of people, thus establishing a great area of freedom and rights. I consider this very dangerous and Commissioner Monti has inherited a very delicate dossier, but we know how effective he is and since he took office he has in fact been attempting to make this right a reality and honour this neglected Article of the Treaty.
But the situation now seems to be becoming particularly grave, when decision-making bodies do not even have the shame to refer to it. I am not speaking of Community bodies as such, but of the third pillar and particularly the Schengen executive committee, the body empowered to deal with issues relating to free movement, both internally and in third countries. Obviously I am referring to the question of the countries of northern Europe, but it is a general question. So it is reasonable to ask what can be done and how we can help the Commission to ensure that the citizens of Europe receive a message of integration and not one of liquefaction, especially in this area, from mere intergovernmental cooperation which is anyway bankrupt.
Madam President, the Nordic countries' passport union has been in operation for more than forty years. Unlike the Schengen Agreement, it has operated well. But then it is completely different from the Schengen Agreement. It means that one has the right to travel freely without a passport, though border controls are still carried out. It is a model which has considerable popular support. The Nordic passport union must be retained. The Swedish government has made it clear that it would not be appropriate for Sweden to become a party to Schengen unless all the Nordic countries do. It is impossible not only politically but also in practical terms to have a Schengen border between Sweden and Norway.
The Nordic countries have now been offered an agreement by the Schengen countries which would mean all the Nordic countries adopting the Schengen model. For Norway and Iceland this would mean that they would have to comply but without being able to exert any influence. They would not have voting rights on the Schengen executive committee but would on the other hand have to approve all future decisions, on pain of having to leave the entire Schengen system - immediately.
I believe that in democratic terms such a model is totally unacceptable. It is moreover an extraordinarily unstable model; all it needs is for Norway to say no once and a Schengen border would have to be erected between Sweden and Norway. Never before has the Nordic passport union been so threatened as it is today by this arrangement.
My next question is this: what will happen when the Schengen Agreement becomes part of EU law? We know that that day is relatively close. At the Intergovernmental Conference highly technical and highly concrete discussions are currently taking place on how Schengen should become part of EU law. If that happens the Court of Justice will have jurisdiction and then the Norwegian constitution would have to be amended. If such an amendment were moved, it would be sufficient for every fourth member of the Norwegian parliament to vote against for Norway not to be able to become a party to Schengen. At present more than every fourth member of the Norwegian parliament is opposed to the Schengen Agreement. This means that the Nordic passport union is at direct risk from the arrangements being made now and the current haste is completely incomprehensible, when we do not yet know how the Intergovernmental Conference will turn out. It puts Nordic passport freedom at risk.
In the debate on the Schengen Agreement passport freedom is used as a bait but Schengen is so much more than that: it comprises a harmonised refugee policy with clearly inhumane characteristics, it means large registers of persons subject to weak democratic control. In actual fact it is a central part of the European Union's development of a common policy on justice. This is what Iceland and Norway are to subject themselves to, without having any influence, despite having taken the democratic decision not to become members of the European Union with all its regulations.
Furthermore, the promised passport freedom may turn out to be something other than expected. With regard to other parts of the world, such as Third World countries, it means stricter controls. It may also mean that we are forced to carry identity documents. Sweden has already received reminders from France and the Netherlands that Swedish citizens should have special ID cards when they travel abroad. I therefore wonder what kind of freedom it is when a passport is simply replaced by an ID card. As I see it, it is no freedom at all.
There is really only one solution to this for the Nordic countries, only one solution which will safeguard the Nordic passport union and only one solution which is capable of securing genuine popular support and which will allow us to determine for ourselves the future of the passport union. It is that all five Nordic countries should decide not to accede to the Schengen Agreement.
Madam President, the Council of Baltic Sea States' summit meeting in Visby, at which the EU was represented at the highest level, was a success and that is very important. The Baltic region represents a compact European problem. The former Soviet system has left much behind it and now there is direct contact between the new Russia, the new countries seeking membership of the EU and the new Western Europe, geared to the fulfilment of its historic mission. The Baltic region has great promise but also entails considerable risks.
As one can see from the presidency declaration made by the president of the Visby summit, the Swedish prime minister, the issues discussed included economic development and economic integration, environmental problems and the fight against international crime. Mr Santer presented what is known as the EU's Baltic initiative, which lays a basis for further efforts on the part of the Union. Together with the documents which the country holding the presidency of the Council of Baltic Sea States has been asked to draw up, we have here the principles for the follow-up work which will be started on 2 and 3 July at a meeting of foreign ministers in Kalmar, a town on the Swedish Baltic coast.
Security issues are not on the actual agenda for the Council of Baltic Sea States but in this respect too the Council has an important role to play. The summit provided the first opportunity for informal discussions at the highest level between the Russian prime minister and leaders of the three Baltic states. There will be opportunities for such contacts at subsequent meetings at ministerial level. The security situation will also be furthered by networks of contacts at all levels involving civil servants, industrialists and academics. The EU and the Council of Baltic Sea States can facilitate an intensification of all these networks.
The motion for a resolution to be adopted by Parliament states that the EU and the Council of Baltic Sea States should take the initiative in gathering together all the Member States of the Union, in cooperation with the European Parliament and the national parliaments for a conference of the kind which was held last year in Barcelona on Mediterranean issues. Such an initiative would bring peoples closer. Within a growing EU, Madam President, special measures are needed to foster contacts between Members and applicant countries, since geographical distance and differences in history and culture can make it more difficult to create a real community.
As part of the preparations for the Visby summit a group of prominent business leaders held a business summit at which they adopted an agenda of measures to stimulate increased economic activity, investment and trade. The chair of the business leaders group was invited to give an account of this agenda at the Visby summit. It is important that this industrial cooperation is facilitated and fostered and that industry recognises and makes the most of the opportunities. In this way the resource flows arising from the European Union aid effort and bilateral programmes can be enlarged and vitalised.
The motion for a resolution also stresses the importance of creating better legal structures in the countries which are now undergoing political and economic transformation. A country should be built on the basis of law. Law faculties at universities were seriously neglected during the Soviet era. There is an important task for the EU here, namely to support national efforts to develop legal competence.
Madam President, the Schengen Agreement was signed as long ago as 1985 but it was ten years before it came into force. Most Schengen countries and their citizens are today extremely critical of the Agreement. In many other countries there is also a great deal of mistrust. In order to achieve something positive - free movement - it was felt that a great many negative measures had to be taken and this has led to the idea of Fortress Europe. Is it not time to recognise that the Schengen Agreement which is so subject to criticism is neither the best nor the only way of achieving free movement of persons?
The Nordic passport union is another way; it has been in operation for over forty years and really does allow people free movement, without creating walls against the world outside, and it must be preserved. What does free movement mean from an EU perspective? High walls against the outside world and advanced systems of control, replacing fixed internal border control points with peripatetic controls on the inside, exchanging passports for an obligatory Schengen ID card, and so on. Everything being monitored by a police office we call Europol.
The Green Group wishes to express its total opposition to the integration of the Schengen model in the Union and regards it as regrettable that the Council's working documents show that work is already being done on this.
Madam President, I just want to mention what the citizens of Europe have been waiting for since January 1993: economic growth, especially free movement and cooperation between national governments on security and the fight against crime, but I would say primarily a Europe that is a leading world player, and it seems to me that we are very far from achieving these objectives.
We cannot calculate the negative effects of the fact that these objectives are not being achieved in the Union. I think we are all, or almost all, in favour of the Nordic countries joining the Schengen Agreement, but our criticism is about a two-speed Europe, more than two speeds, and in open order, with some Member States going ahead on free movement and security and the fight against crime in their own ways. That is why we are so critical. Not of the aims of Schengen which are perfectly correct, but of the fact that this agreement might discourage or slow down bringing the third pillar into the Community sphere, which is what we all want. Great commitment is required of us all on this subject and I wonder if the importance of the objective of free movement of persons is comparable to the territorial issue of Gibraltar or the powers of the Court of Justice, which is also of absolute importance. Now the convention is blocked and it is also blocking other important acts, for instance the Dublin Convention on the right of asylum.
So I would like us all to give this our attention and I hope that the Commission and the Council take positions on this.
As regards accelerating the implementation of free movement of persons in the European Union, the Council's organizations are working on three proposals presented last year by Commissioner Monti on the right of citizens of third countries to travel inside the Community, the abolition of controls on persons at internal frontiers and the adaptation of the derived right of free movement of workers, self-employed workers and beneficiaries of services. Furthermore, the Council is devoting attention to the draft convention on the crossing by persons of the external frontiers of the Member States of the European Union. However there are still unresolved problems on this text including in particular the area of territorial application and the possible attribution to the Court of Justice of powers to make preliminary judgements on the interpretation of the provisions of the convention and to rule on controversies relating to its application. The opinion expressed by Parliament on this draft convention in April 1994 has naturally received the Council's attention, and successive Presidencies of the Council have not failed to inform Parliament step by step of the progress made on this issue.
The Council is also looking at the relationship between the Nordic Passport Union and the draft convention on the crossing by persons of the external frontiers of Member States. It is not up to the Council to take a position on the implications of the Nordic Passport Union and the extension of the provisions of the Schengen agreement. Any communitization of such sectors, envisaged by the Schengen agreement, can only be achieved in accordance with the procedures laid down by Article K.9 or Article M of the Treaty on European Union. Article K.9 provides that the Council, acting unanimously on the initiative of the Commission or a Member State, may decide to apply Article 100c of the Treaty to certain areas covered by cooperation in the fields of justice and home affairs determining the relevant voting conditions. These decisions should later be adopted by the Member States in accordance with their respective constitutional requirements. The Commission has already announced that it does not intend to present an initiative along these lines in a communication to Parliament and the Council of November 1995, as it believes the objective of the communitization of the sector in question is more likely to be achieved under the auspices of the Intergovernmental Conference for the revision of the treaties rather than through an initiative based on Article K.9. So it is clear that as the Intergovernmental Conference has started its work, it is up to that forum convened under Article N of the Treaty on European Union, to examine the possibility of incorporating the provisions of the Schengen agreements into the Treaty on European Union, bringing them under the control of the European Parliament and the jurisdiction of the Court of Justice of the European Community.
I would now like to dwell briefly on the Baltic Sea States Summit of 3 and 4 May at Visby. I want to emphasize that the Council naturally sets great store by strengthening the stability and the economic development of the Baltic region and, in line with the conclusions of the Essen European Council, it confirms the importance of regional cooperation initiatives in Europe. As regards cooperation, in particular with the Baltic Sea region, on 29 May 1995 the Council drew up conclusions on European Union policy towards this region based on guidelines in a Commission communication. Before coming to the contents of these conclusions, I would like to record that the presidency of the Council has actually spoken on the Visby summit in Parliament already, in a debate here on 17 April. The Union's interest in the whole area bordering on the Baltic was stressed at Visby. I am thinking in particular of the European association agreements with four countries in the area - Poland, Estonia, Latvia and Lithuania - and of the intense political dialogue that has now developed on the basis of the Italian-British initiative of 1993. Indeed, the European Parliament contributes significantly to this political dialogue. At the Warsaw meeting of the joint parliamentary committees of the European Parliament and the Polish Parliament on 22 January, and the analogous meeting held with Estonia in Brussels on 26 March, where the Italian presidency intervened at the political level. There was also the information mission made by the Italian presidency at the beginning of April to Riga, Vilnius, Tallinn and Warsaw to explain the priorities of our term to those countries. There was also the participation of Poland, Estonia, Latvia and Lithuania in the WEU as associated partners, a qualitative leap achieved by moving forward from the old consultative forum with the countries of central and eastern Europe and granting associated partner States participation with a reasonable degree of involvement in many WEU activities.
What I have mentioned so far is part of the general framework of Union support to the various forms of regional cooperation discussed and approved at Essen, intended to promote the pre-membership strategy and bring groups of States closer to the Union, in particular the States in the area concerned.
I have already mentioned the Nordic Council; I would also like to mention the Central European initiative which also specifically targets the Baltic because Poland has been involved from the start. At the ministerial meeting in Vienna a few weeks ago, the INCE decided to enlarge its organization to fifteen members, making it the strongest and largest example of regional cooperation in Europe. The Council and the Commission has entered into relations with the INCE, and this will be reflected in the final document from the Florence European Council.
I have mentioned all this to remind you that the 29 May Cooperation Council with the Baltic Sea States was not an isolated event but part of a strategy on relations between the European Union and the countries of the Baltic Sea, which is already well advanced. In particular, the Council stresses the importance of integrating the region into the European and world economy through the possibility of trade and investment, and this integration is in the interests of the Union. The European Union already contributes through existing instruments, in particular the PHARE, TACIS and cross-border cooperation programmes, to economic growth and freer trade, encouraging new investment possibilities. It has also concluded agreements with coastal third countries to reduce port barriers in particular ways. Many of the plans that emerged from the Visby Conference are already under way with the assistance of the European Union and with bilateral assistance from Member States. There is, for example, assistance in the administrative and customs sectors, support to coastal third countries to join the World Trade Organization, support for establishing a free trade area between Baltic countries and Poland, assistance in cross-border cooperation.
In conclusion, the Commission will report to the Florence European Council on the results of the Visby Conference, where it presented its initiative for the Baltic Sea region. The framework guidelines of this initiative must now be converted into action and the Council will of course make a statement on that, in the light of the conclusions of the European Council and with a view to the meeting of the Foreign Ministers of the Baltic Sea Council, which will take place in Kalmar on 2 and 3 July 1996.
Madam President, the European Parliament has always strongly supported the abolition of internal frontier controls on persons, an aim written into the Treaty under Article 7a. So I find it logical that honourable Members are interested in the development of Schengen, especially the relationship between the Schengen Agreement and the achievement of this objective throughout the Union. The oral questions tabled demonstrate this interest, and seem to me to revolve around three essential issues. First, how the Commission now intends to achieve the objective of abolishing internal frontier checks on persons in the Union; second, whether the acquis of the Nordic Union will be maintained, hence including Norway and Iceland when this objective is achieved at Union level; third, the role the Intergovernmental Conference could and should play in achieving the objective of integrating Schengen into the Treaty on European Union.
On the first point, while the Commission welcomes the Schengen Agreement as the Union's precursor to achieving abolition of controls on persons, it recognizes that Schengen is only a partial implementation of the objective of Article 7a of the Treaty on European Union. This is in fact a Community objective, to be achieved throughout the European Union using European Union instruments and drawn up in accordance with the provisions of the treaties and in full respect of the role of the various institutions. From this viewpoint, Schengen currently suffers from an institutional deficit.
Personally I have to say I find it particularly unacceptable that, of the four great freedoms of movement on which the European single market is based, it is actually free movement of persons which remains most in arrears. So it is hardly surprising if the citizens do not have a real and positive perception of European integration. That is why the Commission put forward three proposals last July to complement the legislative instruments which will allow us to abolish internal frontier controls throughout the European Union, and Parliament's opinion on those proposals is expected shortly. Mr Dell'Alba, whom I thank for his appreciation of these proposals, wonders how the European Parliament can help the Commission. First of all, I would say, by giving the requested opinion on the Commission's three proposals for directives which is scheduled for the July session, and then, with the specific proposals on the table, by exercising all that welcome and timely pressure which the European Parliament has historically brought to bear on this issue.
On the second point - cooperation between Schengen and Norway and Iceland - I recognize that, at the appropriate time, the Union will have to deal with the same problem already encountered by the Schengen group. The Schengen Member States and the countries of the Nordic Union are of the opinion that Denmark, Finland and Sweden being party to the agreement must not compromise the acquis of the Nordic Union. Their involvement must therefore be accompanied by cooperation between Schengen on the one hand, and Norway and Iceland on the other, which cannot join Schengen because the convention is restricted to Member States of the European Union, in twinning the two areas without frontiers, Schengen and the Nordic Union. When we are close to achieving abolition of internal frontier controls on persons in the European Union, that clearly should not become a reason for eliminating the acquis of the Nordic Union, which dates back forty years. So we must find appropriate solutions for this. I believe Schengen may, and indeed should, also function as precursor in terms of twinning the areas without frontiers of the Nordic Union and the European Union. Political agreement on the cooperation to be established for this purpose exists, but the negotiations on technical solutions between the Schengen States and Norway and Iceland have only just begun. The Commission is involved in these negotiations, and I guarantee that it will ensure that any cooperation agreements between Schengen and Norway and Iceland do not compromise existing Community law or constitute an obstacle of any kind to its future development.
Madam President, I come to the third issue raised in the various questions: the role that the Intergovernmental Conference could or should play in the context of the achievement of this fundamental objective. The European Parliament is kept informed of the work of the Intergovernmental Conference so honourable Members know about the three hypotheses under consideration. One is about bringing into the Community sphere a number of policy areas which currently appear in Title VI of the Treaty on European Union, so that they can benefit from Community mechanisms and all the institutions can fulfil their traditional roles, which is the aim the Commission supports. Then the mechanisms established in Title VI need to be strengthened for the matters it continues to cover, and in particular the institutions should be assigned a more important role. Finally there is the possibility of integrating the content of Schengen into the Treaty on European Union, some of it in the first and some in the third pillar as appropriate. These options are not mutually exclusive: for example possible integration of the content of Schengen into the Treaty on European Union should in no way interfere with increasing the effectiveness of the decision-making procedures set out in Title VI at the same time.
However, and this concludes my reply to the first group of questions, in the Commission's view, the Intergovernmental Conference - let me stress this - cannot serve as an alibi or pretext for holding up work in progress. The objective of abolishing internal frontier controls on persons is already in the Treaty on European Union and together we must do our utmost to achieve it on the basis of the Commission proposals currently under examination. We cannot yet foresee the content of the new Treaty, it will take time for it to be ratified by all the countries, and if we wait for that we will inevitably get even further away from the date initially set for the completion of the single market and free movement of persons constitutes an essential factor in that.
I come now, much more briefly, to the questions on the Baltic Sea States Summit held in Visby. On 17 April Commissioner Van den Broek explained to Parliament the objective of the Visby meeting and the role the Commission would play there. It is superfluous to stress the political importance of cooperation between all the countries of the Baltic Sea. The informal and open dialogue between the Heads of Government of the Baltic Sea States, in which the Presidents of the European Council and Commission took part, has contributed to strengthening cooperation and, I would say, trust in the region.
The meeting supported the efforts made by Estonia, Latvia, Lithuania and Poland to join the European Union. On the specific questions by Mr Burenstam Linder and Mr Martens, I have pleasure in confirming that the Commission's document 'Initiative' has been favourably received, both as regards the support of the Community to priority cooperation sectors defined by the Baltic Sea States, and as regards the efforts made by the Commission to strengthen coordination.
On the questions by Mr Roth and others, I want to confirm that nuclear safety is one of the Commission's priorities. We are trying to strengthen international collaboration in this field but we must not forget that this is primarily a matter for national governments. As to the future of reactors which do not meet current safety criteria, the Commission believes that they must be brought up to standard or deactivated as soon as possible.
Finally, on protection of the identity of the Nordic countries, the subject of a question by Mr Krarup, I can only say that the Visby meeting looked at cooperation in the whole Baltic region, including strengthening democracy and the security of citizens.
I thank Commissioner Monti for his very detailed replies and I give the floor to Mrs Iivari, on behalf of the Group of the Party of European Socialists.
Madam President, I am going to talk about the summit in Visby, and I would like to take the opportunity to thank the Council's and the Commission's representatives for their contributions here today. The development in the Baltic and the Mediterranean areas is important for the stability and prosperity of the whole of Europe. The European Union's active involvement in creating democracy, strengthening economies and overcoming environmental problems is essential both in the south and in the north.
It is essential that the political results reached regarding the Baltic area at the summit held in Visby are put into practice without delay. It was of great value that all states in the Baltic area, including Russia, participated in the summit, in addition to the European Union. Let that be a start to a strengthening of the Nordic dimension within the Union.
The Council and the Commission should now draw up a programme as soon as possible for the initiatives required to implement the decisions made at the summit. In the Baltic area widespread co-operation is required in order to counteract international crime and resolve severe environmental problems, amongst other things. An energy network comprising the whole of Europe, linking Norway's and Russia's gas resources, should be extended to this area. The PHARE and Interreg programmes should also be integrated and implemented in such a way that they offer real benefits in creating democracy and public well-being in the Baltic countries.
The European Union's Baltic policy should be based on existing Europe agreements as well as a full implementation of co-operation and partnership agreements. The Baltic area, which in many respects is in a very delicately balanced, requires a framework for co-operation which respects the independence of all countries and guarantees human rights for citizens in the whole area. This co-operation cannot be left to words alone.
Madam President, Commissioner, Mr President-in-Office, I have listened with pleasure to the comments made concerning Baltic cooperation. I was visited today by some television people who work a great deal on media cooperation in the East. We talked about the cultural aspects too, and I would recommend that those aspects should also be addressed in all the discussions on the economy.
I think that on this Scandinavian evening, a welcoming voice should be heard from Denmark among the chorus of speeches which have been made. I myself live near the Danish-German border. This is not only the border between Denmark and Germany, but also the border between Germany and the other countries of Scandinavia. The Nordic Passport Union, which my fellow countryman Mr Krarup says must not be called that, but referred to as a Nordic passport-free area, is not just a practical question, but in fact a political one as well, which says something about the Nordic context and also about Nordic solidarity. As a Dane, I think it is important to draw attention to this, in these days of Europe and Schengen. I hope - and I welcome what the Commissioner said in this respect - that Norway and Iceland can be brought into this cooperation, so that the Nordic Passport Union is preserved intact. The delegation from Parliament will be going to Norway and Iceland shortly. It would be very good to be able to say in Oslo and Reykjavik from the European Parliament - and this is what I understood from the Commissioner - that there is every chance of the Nordic Passport Union surviving intact within the system in Europe.
Madam President, it is undoubtedly necessary both to widen the Schengen area to cover as many countries as possible and to improve the free movement of persons between the Nordic Union and the European Union, provided that minimum guarantees are demanded from Iceland and Norway. But haste is one thing and speed another.
In the first place, to accept the complete 'communitization' of the third pillar today, as the resolution of 13 March 1996 would wish, while negotiations in the Intergovernmental Conference are still going on, seems to me premature. Although harmonization with the Community sphere, particularly for points 1 to 6 of Article 1, is desirable, we should nevertheless consider it point by point and take the necessary precautions. We must always hold fast to the idea that the European citizen should be at the heart of European integration. The Union has an unconditional obligation to look at its citizens' needs in practical terms, but also at their concerns.
Similarly, there can be no question of creating a European space with no frontiers without the accompanying measures needed to deal with internal security. Measures relating to free movement and those relating to the security of external frontiers should be applied simultaneously.
Ladies and gentlemen, for the sake of the well-being and freedom of all citizens of the Union, let us avoid (in the words of a well-known saying) 'putting the cart before the horse' . Besides, these same citizens would accept the idea of freedom linked to free movement more enthusiastically if the European decision-maker framed this plan with due allowance for aspects essential to the security of the external frontiers.
Let us never forget that security for us all is as much a right as freedom of movement.
Madam President, I should also like to thank the Council and the Commission for the interesting answers. I should like to begin with Baltic cooperation. It is good that the Council supports Baltic cooperation so actively. It is important that this cooperation should become a matter for the whole of the EU; it is quite likely that the subject will also be discussed further in Florence. It is good, however, that we have already been able to confirm that active Baltic cooperation is a matter for the whole of the EU and that it is not simply a question of cooperation with the Baltic states and Poland but can also become an important bridge to Russia.
As regards the free movement of persons, I believe it is worth stressing that this is something that the single market stands for and is intended to achieve. This was completely clear both to those who created the single market and to those of us who joined the Community later. I am also one of those who complains that free movement has not been achieved and that it is quite possible to criticise the often highly technical and convoluted solutions, or detours, which it has been necessary to adopt via Schengen. However, I also believe that everyone who is in favour of such free movement understands us in the Nordic countries, that we are afraid for the community which we have in the form of the passport union and a free and common labour market. This can of course, as has already been pointed out, serve as a good example of how free movement can operate at its best.
I am quite convinced that if the Member States of the EU and the Nordic countries which are not part of the EU can only find the will it will be possible to resolve the difficulties associated with the achievement of free movement throughout the Nordic countries and the EU.
Madam President, ladies and gentlemen, the questions raised this evening show that the only realistic Europe, which is at last being built, will necessarily be one that is sometimes scornfully called an 'à la carte' Europe. Because there is both dogma and reality. The dogma, of course, is expressed in Article 7a of the EU Treaty, for example. The reality is the setting up of specific systems like that established for the Schengen agreement. The reality is also the existence of autonomous machinery for regionalized spaces for free movement of persons like that of the Nordic Passport Union. But it is by no means certain that it is possible or even desirable to harmonize these different systems and, from this point of view, plurality, originating from a previous historical development, should not necessarily be automatically criticized.
Moreover, we have here a unilateral idea. Freedom of movement is always favoured at the expense of security, and it is in the face of this situation that some States found themselves prey to a kind of anxiety which led them to set up the Schengen agreements. I do not think this situation will disappear overnight.
Thirdly, the Visby conference proved that frameworks for cooperation much wider than those of the European Union alone had to be found. All this clearly shows that it is unreal to pretend that Europe should be organized only in the rigid framework of the European Union. I should like to emphasize in passing that Europe will always be mutilated as long as it excludes Russia, and for the very simple reason that the present Europe is increasingly becoming a privileged space for economic and cultural colonization by the United States. Faced with this transatlantic world superpower, it will be absolutely essential to find a counterweight some day. Of course, I do not think that Russia and the CIS can be included in the rigid framework of the European Union, but this means that that framework cannot take priority. Other, more flexible, forms of cooperation will have to be set up: this is what is happening gradually under the pressure of necessity.
Consequently, for all these reasons, I truly think that the Europe of the future will be an 'à la carte' Europe, which may or may not please those who, on doctrinal grounds, are opposed to it.
Madam President, it is perfectly understandable of course that the countries of Denmark, Sweden and Finland should be seeking to join the Schengen group. It is equally understandable that they will want to preserve the existing Nordic free movement arrangements and that their membership of Schengen will be contingent upon the willingness to accept that Norway and Iceland should be included in that as well, expanding Schengen to some 13 members. Indeed, in the negotiations on accession by Norway, which came to naught because of the referendum decision, this was an important consideration.
Some speakers here have dwelt, quite understandably, on the problems that would arise from the fact that Iceland and Norway, through not being Member States of the European Union, will be excluded from discussions on the future development of the free movement area if it were to be incorporated into the Union treaties. I would like to add another angle to that, namely the question of the three or four Member States which at the moment do not seek to join the Schengen arrangement and which are insisting on retaining the right to exercise border controls because they do not accept that non-citizens of the Union have the right of free movement. They would be in a peculiar position because they would find that non-Member States were involved in a free movement arrangement which as Member States they were not part of. It is all a very unhappy situation.
I hope that it will not be a permanent difficulty, that one day it may be possible for all the Member States of the Union to be part of the free movement area. But it is a reality at the moment that Britain and one or two others certainly do not see that happening in the immediate future. And that must be recognized.
In conclusion, some of us may have to abstain on this common text. There are certain points in paragraphs 1, 2, 6 and 10 which we cannot at the moment fully accept, although I must say that there is an enormous amount in this resolution with which we could all agree.
First let me emphasize once more that the Visby meeting promoted regional cooperation and also identified, as an example of such regional cooperation, the Baltic way - the road corridor between Helsinki and Warsaw-Tallinn-Riga-Kaunas - which is one of the trans-European network priorities.
Then there are two groups of questions which I will briefly follow up. As regards the Nordic Union countries, I believe it is very important for the European Union to keep in mind the experience on passports acquired over a long period by the Nordic Union and I think it is appropriate to mention the question of compatibility between the Nordic Union arrangements and the Treaty on European Union. The Commission is not aware of any provisions in the Nordic Union agreement which might be incompatible with existing Community law or existing European Union arrangements. Everything naturally needs to be explored in the new situation which we hope will shortly be created when the abolition of the controls on persons enters into force for the whole of the European Union.
Some people have stressed the issue of security. I want to dispel any doubt immediately: the three proposals formulated by the Commission in July 1995 are all inspired by full recognition that security is just as important as freedom of movement, which is why a link has been planned between the accompanying measures and the abolition of controls at the internal frontiers of the European Union. So I would not want anyone to think the Commission is so preoccupied with achieving the objective of freedom of movement that it would neglect security. That is certainly not the case.
Finally, on Mr Elliott's speech, some Member States, probably very few, which are not interested in taking part in Schengen and have certain reservations of principle about the interpretation of freedom of movement of persons in the European Union, may indeed find themselves in a peculiar situation, when other states which are not members of the European Union are participating, through Schengen, in this great area of freedom of movement in security.
I have received 11 motions for resolutions pursuant to Rule 40(5) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow at 12 noon.
Economic and social reform in the Mediterranean
The next item is the report (A4-0198/96) by Mr Barón Crespo, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation (COM(96)0113 - C40253/96-95/0127(CNS)) on financial and technical measures to accompany the reform of economic and social structures in the framework of the Euro-Mediterranean partnership (MEDA).
Madam President, I take the floor with great concern because the Union's credibility is at stake. This morning Mr Dini, President-in-Office of the Council, said that he too was concerned about it but, at the moment, it would seem that the Council is more concerned with leaving the Chamber than following the debate. But, after all, we are used to this kind of shenanigans.
I am concerned that at this moment the Union's credibility is at stake vis-à-vis the Mediterranean countries because we have approved a Euro-Mediterranean policy and we must honour our commitments. The Council, in principle, claimed to refer to the European Parliament and, for the first time, there has had to be a fresh consultation of the European Parliament and we have tried to help to unblock a situation where - I must acknowledge - the Commission has shown sensitivity towards our proposals. The issue has been blocked for some months now in Council for two reasons: one concerns the situation of the human rights clause - and I must say that we maintain an amendment referring precisely to the way of assessing developments in the situation, and our proposals is that in cases where a Mediterranean partner fails to meet the obligations set out in Article 3, i.e. there is a situation of massive human rights violation, the measures including the suspension of planned aid, should be determine by qualified majority, on the Commission's proposal and following the prior opinion of the European Parliament, by 30 June 1997. Our committee's proposal to refer the issue to the IGC has succeeded in unblocking a situation in which the government of one Member State has vetoed the situation. I think that this proposal will meet with the agreement of the Commission because, inter alia, the Commission itself has been proposing it in a general way to the IGC and we think that it is important that, in that case, we should make some progress in turning human rights into an important rallying point and in a democratic way.
There is the other extreme that we must not forget: the concern with safeguarding and protecting one Member State, namely Greece. The Committee on Foreign Affairs has been sensitive to the concerns of our Greek fellow Europeans, about what I might call certain territorial disputes which have worsened this year and we have therefore accepted an amendment referring to the territorial integrity of the Member States and their external borders and of the Union. The resolution which the European Parliament has approved concerning the Florence summit also mentions this matter and it is also in the Treaties. However, with respect to this and the EuroMediterranean Conference, it is worth making it quite clear.
I should like to launch an appeal although I am not sure if it will be heeded, reiterating the words of Mr Pangalos, when he stayed away from the Council meeting at the end of May, revindicating for Greece the fatherhood of the Euro-Mediterranean policy. It is certain that many things were born in Greece, not just the Euro-Mediterranean policy. There is no doubt that it was at the Corfu summit that a boost was given to it, when the Commission proposal was accepted despite reservations by the Council and the European Parliament. It would therefore be very positive if we could count, having shown our solidarity, on the real and effective support that would enable us to unblock this situation and, above all, enable us - and here I turn full circle - to honour our commitments and keep to our word since, at this moment, this is now the end of June and we must be able to spend effectively nearly 900 million ECU that we have promised for this year. The agreements which we have reached, albeit multilaterally, always imply services in return. Our Mediterranean partners have taken a step and now we must in turn we able to face up to our responsibilities and keep to our word. Therefore I think it is important that this regulation be approved once and for all, through consultation, at this plenary session.
Madam President, I should like to take the floor very briefly since we already examined this report last November. First of all, I think that, although this is a fresh consultation, the opinion of the Committees on Budgets and Budgetary Control should have been sought, and this was not done.
Secondly, I should like to ask why it is not the Committee on Budgets at this moment in time that is the right one to deal with the fundamentals of this issue, since this is a regulation with an essentially financial content.
Thirdly, I should like to comment that, as far as the overall chapter is concerned, this is acceptable, with the rider that the Council does not take any decisions that might affect the fragile balance struck in category 4 without first consulting the European Parliament. On the other hand, I should also like to comment that six months have gone by, as the rapporteur said, and yet the issue is still being held up in Council.
Fourthly, the European Parliament - and this too has already been mentioned - has respected for 1996 the sum of 900 million ECU decided at the Cannes summit. Yet the execution of the MEDA budgetary line for this year is still at the starting-point. Time goes by and we shall reach the end of the year and, Commissioner, you know what we shall be told - ' You will not be able to spend this money in this or that zone...' . We know what the cost of propelling the MEDA programme has been and we know what is at stake in the area.
Fifth point: I think that reference must be made to the fact that in the past financial protocols with the countries in the Mediterranean zone have been submitted to the European Parliament for the opinion procedure, enabling it to exert some control. This regulation, however, only provides for a consultation of the European Parliament. This means that the European Parliament must develop effective instruments so that it can exert control over the application of the programme, as well as proper budgetary management.
I should like to end by thanking once again - because I thanked him in November - Mr Barón for accepting our amendments and I must say that they were purely technical, drawn from the experience of PHARE and TACIS. Thanks to them, with the permission of those whose task it is to unblock the procedure and with the speed that must be applied by the Commission, I am sure that we shall be able to keep to our commitments for 1996 and, in accordance with Article 205, obliging the Commission to deal with proposals approved in the European Parliament, I am convinced that we shall finally succeed in implementing the MEDA programme.
Madam President, the Socialist Group supports the report of our rapporteur, Enrique Barón Crespo. My group campaigned for a Mediterranean policy for the EU and insisted on parallelism between our approach to the east and to the south. It is the Mediterranean policy and its funding which we are talking about tonight and, in our view, the MEDA programme must be seen in the light of our commitment to the development of democracy, economic advancement and the cause of human rights in the Mediterranean basin.
The Socialist Group will support the approach to global MEDA funding. But it is fair to give warning that we believe that the Government of Turkey has yet to deliver on the promises made to this Parliament before the ratification of the customs union in December last year. We know that in the field of democratic reform and human rights abuses the situation has not only stalled but has actually deteriorated since the Turkish general election in December. Not one of the constitutional reforms brought in to charm us last year has yet found its way onto the statute book. The continuing stream of arrests for freedom of thought and speech continues to give Turkey an internationally bad name and the recent wave of unrest and hunger strikes in Turkish prisons is a demonstration of the violation of natural rights and common decency. Nor has Turkey made any effort to deal with the political problems of Cyprus and the Kurdish area.
In all these ways Turkey is found wanting, and yet it has an exceptionally close relationship with our Union and we have a right to expect more.
My group will therefore be looking to use our budgetary powers this autumn to keep up the pressure on Turkey. We have a substantial right as the co-authority on the Union's budget. We intend to use it and to invite other groups to join us.
Madam President, Commissioner, ladies and gentlemen, I, too, would like to compliment Mr Barón Crespo on his work and, also, on the way he handled this delicate matter in the Committee on Foreign Affairs.
The MEDA programme must be implemented quickly - immediately, I would say - even though one country, Turkey, is systematically creating problems, in contravention of the philosophy and principles both of the Barcelona procedure and of the MEDA programme itself, not only for one Member State of the European Union but also for at least one other country in the Mediterranean basin, namely Syria. You are all aware of the problems that Turkey is creating for Syria, at least as far as water is concerned.
Even so, the MEDA programme must be implemented. It is the financial instrument of the Mediterranean policy, and both we and the Mediterranean countries are looking forward to it with some impatience because everyone is of the view that it can bring overall improvement to those countries and turn them into genuine and full members of the new Euro-Mediterranean partnership, which is something that we all want. Further to that, I would be failing in my duty if I did not emphasize the special relevance that the implementation of the MEDA programme will have for the Middle East peace process.
Madam President, ladies and gentlemen, the MEDA programme encompasses many important actions covering nearly every sector of civil life: energy, transport infrastructures, regional cooperation, small and medium-sized enterprises, and a whole variety of other activities within that bracket.
The four amendments that have been tabled are all, I think, very important. I will mention just two of them: the amendment concerning the definitive procedure for adopting appropriate measures when such are deemed necessary and the amendment on synergy.
As regards the first of those two, Commissioner, I hardly need to say how important it is that the decision on the adoption of appropriate measures must be approved by qualified majority. In fact, that is what you, and the Commission, recommended in your original proposal.
As regards the other amendment, I feel that I should draw attention again to the importance of ensuring transparency in this programme, particularly given the undesirable precedents that have occurred in certain other sectors. I remind you, Commissioner, that you yourself - and I commend you for it - have on many occasions given verbal assurances to committees of the European Parliament about the safeguarding of transparency.
To conclude, Madam President, ladies and gentlemen, I inform you that my group will be voting in favour, will be supporting the regulation, that is.
Madam President, in addition to congratulating Mr Barón Crespo on his report, I should like to emphasize that the MEDA programme, promoting the development of and closer contacts between countries on the southern flanks of the Mediterranean, can only merit our full support.
This is a neighbouring area, closely linked to us throughout our history, where the lack of resources and demographic growth are now triggering extremely tricky problems. As well as the most important aspect, the fact that the well-being of the area's peoples is in jeopardy, this is also leading to an obvious migratory pressure with people seeking employment in our countries, leading in many cases to serious problems of integration.
This is the case not only in the southern countries of the Union but also in the North (which is where the highest percentages of immigrants are to be found), and they should be as or more involved in finding a solution that, indeed in the overriding interest of the migrant populations themselves, will encourage them to stay in their countries of origin.
Given this humanitarian, social, economic and political interest we must all have a broad view when it comes to finding the funds needed, while recognising the existing difficulties. The existing rules must be kept to but it is equally necessary to stop using the need to stick to the rules as a pretext for dragging our feet over the basic problem, a problem that instead of being a reason for widespread concern could be turned into a factor of enrichment for both of these neighbouring regions.
Madam President, ladies and gentlemen, this report concerns the Euro-Mediterranean policy which fully illustrates the ultimate wish to communitarize all fields of external policy.
Everything proposed here could just as well have been regulated by bilateral agreements, with all the flexibility that such agreements between the various countries around the Mediterranean could have given. Moreover, bilateral agreements would probably have ensured a much more genuine democratic control than the control exercised in the context of the European Union, that is, the control of national parliaments over the foreign policies of Member States.
It is true that in this case the main objective is perhaps less legitimate cooperation between the different States than the ultimate creation of a kind of enormous free trade area extending over the whole Mediterranean basin. However, in the light of the differing economic structures north and south of the Mediterranean, it is not certain that it has to go in this direction without precautions. We have seen the disastrous consequences for Mexico which have followed from the NAFTA agreements in North America, for example.
As for human rights, I cannot speak about the Mediterranean without recalling at the same time that our Parliament was considerably misled last autumn, or last winter, during the negotiations on a customs union between Europe and Turkey, and I note that the fears of our Greek colleagues were fully justified in this respect.
To return to the MEDA programme itself, we are not sure that it will not in fact ultimately be economically counterproductive, and in any case we are convinced that it is contrary to the wholehearted application of the principle of subsidiarity.
There is no need, in this respect, to eliminate the role of Member States in this type of cooperation policy. That is why we shall vote against the report in the hope that this kind of policy will henceforth come within the competence of Member States, with all the flexibility which that will allow in comparison with the rigid programmes planned at present.
Madam President, I should like to begin by thanking Mr Barón for his report and congratulating him and, above all, the European Parliament and its various committees for having agreed to carry out the second reading so quickly. There is no doubt that the Commission backed the European Parliament's criterion and I must say that, after some hesitation, the Council has also finally come round to the idea of a further consultation of the European Parliament, because there would undoubtedly have been one or two points that would have had quite obvious political repercussions vis-à-vis the original proposal and, at the same time, a series of new decisions that were the difference between the Council's final decision and what would have been the European Parliament's proposal and report.
To sum up - as I think that Mr Barón has said this very well - we accept what he pointed out. It is true that at the moment, in terms of the MEDA regulation, regardless of the fact that it is - it is true - a strictly financial regulation of great technical complexity, this is a political moment when what Mr Barón said is quite right: what is at stake is the credibility of the Union's capability in terms of foreign relations.
I share the concerns of the Committee on Budgets and Budgetary Control. I should like to respond to those concerns. Three agreements have already been finalised. In chronological order they are: Tunisia, Israel and Morocco. In all cases both parties have agreed upon a free trade zone. Each party has stood up for itself. One of the main demands of the European Union has been precisely the lifting of trade barriers. This stems from the retrospective clause of 1 January 1996 and has already begun but I cannot go on, as Commissioner responsible, receiving more and more visits from the ministers of those countries asking for their share. We cannot go on until the end of the year with a situation in which one party - with a far weaker industrial base and economy than us, after all - has done its duty and completed its work and the European Union has not. In other words, Mr Barón is right. This is a problem that goes beyond the financial aspect or technicalities of the MEDA programme.
As for the amendments, the Commission thinks that in the case of three of them this is not the right moment to introduce them because that would presuppose changing the proposal and that would take us another three or four months. But there is a political amendment which I see no reason for the Commission to refuse since it has already put it forward at the IGC. Indeed, in the procedural framework for decision-taking in the new CFSP, as I envisage it, the Commission's position will be that all cases relating to human rights will always be decided on the basis of qualified majority. Over this there is no doubt: the Commission is quite against the idea of unanimity. It is a problem of time. If the MEDA regulation had been approved by qualified majority, it would have been a good precedent for the European Parliament and the Commission, but it would now provoke a negative attitude on the part of certain delegations to the IGC. You might say: what is the link between these? Many of the tactical positions of the Member States are interlinked at this moment in time, and it would only need the principle of qualified majority to be applied just now for some of them to block everything.
We hope that, in the framework of the IGC, the human rights dossier will have its rightful place in terms of possible sanctions and the application of qualified majority and the Commission will stick to its previous position.
As for what was said earlier, I should like to make a few remarks, which might be bad for my health. I hope that the mad cow miracle will take place in Florence and I hope that the MEDA miracle will also take place. I hope the IGC will get off the ground in Florence. We are expecting so much of Florence that I think we might be disappointed.
I should like to make this point: the situation for the Committee on Budgets and Budgetary Control has become so schizophrenic that I have to point it out to the European Parliament. The Commission and the European Parliament reached agreement over financial programming for the next three years. For this year, the Commission and the European Parliament reached agreement over a figure: 600 million ECU. It was the Council which increased that amount to 900 million ECU. That is the truth. It is true, however, that the Council has denied us, by various blockages, the legal basis since last November, when the Barcelona Conference took place. That will last until July. In other words the same institution that increased the financial ceiling has also prevented us from spending a single ecu.
You will understand that, supposing that an miracle does take place in Florence, the Commission knows what decisions the Committee on Budgetary Control will take in October, and all unspent reserves will be cancelled, making the situation even more schizophrenic because we have been prevented from spending that money for lack of a legal basis. Try and explain that to the Mediterranean non-member states - that not only are we not going to honour our commitments under an international agreement but, in October, we are going to lower the financial commitment too. That is totally schizophrenic and it highlights how rotten this so-called CFSP instrument is.
I therefore hope that, on the basis of many concrete cases, there can be some lessons learned among the various institutions as to how to find a compromise solution for something that is clearly difficult to comprehend. And understand this: I prefer the political sanction of being prevented from spending that money - although it seems unfair since we have not been allowed to - to a situation in which the Commission spends everything in September in order to escape the regulation's guillotine clause. That would be irresponsible of the Commission and so I am not going to propose that the Commission spend all of the 900 million ECU programmed for this year because this would not be possible, it would not be credible, it would not be serious and in the end it would kill of any remnant of credibility remaining in the MEDA programme.
In other words, the situation is very serious, Mr Barón. I am not over-dramatizing. We cannot go on working like this and I think that the TACIS and MEDA programmes both demonstrate perfectly, for the benefit of the IGC, that with the Treaty as it stands it is quite impossible to carry out serious and solid work on foreign policy in the European Union.
Madam President, I should first of all like to thank Commissioner Marín for the frankness and clarity of his answer. As for his position on amendments that cannot be approved, I must nonetheless thank him for the Commission's favourable stance vis-à-vis the most important one and I agree that this amendment does not only refer to this programme and this report, but is a fundamental political criterion for the Commission which the European Parliament has always agreed with; decisions must always be taken by majority including those referring to the CFSP.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Workers' health and safety in explosive atmospheres
The next item is the report (A4-0158/96) by Mr Mather, on behalf of the Committee on Social Affairs and Employment, on the proposal for a Council Directive (COM(95)0310 - C4-0508/95-95/0235(SYN)) on minimum requirements for improving the safety and health protection of workers potentially at risk from explosive atmospheres.
Madam President, the Commission has put forward a basically sound and progressive proposal on improving the health and safety protection of workers who are potentially at risk from explosive atmospheres. The directive is produced in accordance with the Framework Directive No 391/89. It places three main obligations on employers.
Firstly, they must prevent the formation of explosive atmospheres. Secondly, they must prevent the ignition of any such atmospheres. Thirdly, they must reduce the effects of explosions to a minimum. Our report from the Committee on Social Affairs and Employment insists that employers must treat each of these three obligations as high priorities and observe each of them.
The Commission's purpose in this report balances the need to protect workers with a balanced approach to regulation. This really is an area where preventative measures can help to safeguard human lives. In due course this sign - if I may show it to colleagues in the Chamber - will signify the presence of explosive atmospheres. This black and yellow warning will help protect workers from unexpected explosive atmospheres and warn them to take care in those environments.
The directive is also necessary because in some Member States regulation is non-existent or at best rudimentary. The Commission's set of minimum standards is an effective one. It is important to note that the consultative process on which the Commission embarked was both thorough and exhaustive and this has lent credibility to their conclusions.
All these points have been kept in mind by the committee when it reviewed the comments and suggestions of various associations and institutions and worker representatives and including the opinion of ECOSOC and other parliamentary committees. I am glad to say that the committee voted unanimously for this report. There are some important amendments including the one which highlights the triple responsibility of employers. It is necessary to ensure that Member States which already meet minimum requirements should not be subject to excessive administrative provisions from such a directive. Therefore the Committee on Social Affairs and Employment has suggested that the documentation and classification systems advocated by the Commission could instead be fulfilled in these circumstances by using current documents or practices at the Member State level.
This, however, does not amount in any way to a lessening of effective control and it is important to note that some of the committee's amendments strengthen the Commission's proposals, in particular the requirement in Amendment No 12 that employers should constantly monitor the protective systems, not just engage in an annual review but maintain constant supervision that protective measures are up to scratch.
Some amendments concerned the implementation periods which are appropriate for this directive. It is clearly enormously important that small and medium-sized enterprises across the Union are given adequate time and information to bring into force effective preventative measures. The committee has drawn again on ECOSOC opinions written by the workers' group representative there to strengthen the proposals in the directive.
These are a few general points about the report and I look forward to hearing the observations of colleagues and of the Commissioner. The importance of this directive must be clear to all of us and it rests in the fact that this measure can improve the prospects of health and safety in the workplace with the real possibility of saving lives across the European Union.
Madam President, Commissioner, I will begin roughly where the rapporteur left off. I heartily agree that this regulation substantially augments the armoury of the European Union, of the Member States and of our people in the combating of workplace hazards.
And that is not the only point on which assent is forthcoming from this side. In the case of this report, Commissioner, common points of agreement were found very easily, and we worked through it in the Committee on Social Affairs and, I venture to say, improved it, and finally approved it, unanimously, without any difficulty at all. We think that this Commission proposal provides a significant advance in the definition of what is meant by an explosive atmosphere; an advance, that is, which, as well as augmenting the armoury of the European Union and imposing equipment requirements that bring the approach that we have been working on for quite some time to completion, fills the gaps that exist at Member State level. And let me remind the rapporteur that the need for a common approach, for common measures at the European Union level, in order to safeguard the safety of workers in what is, by definition, a dangerous environment, was never a source of contention.
We believe, Commissioner, that the amendments, as finally formulated after exhaustive but quite easy discussion in our committee, from which many compromise positions emerged, genuinely improve the regulation. I must stress that the emphasis is placed where we believe it to be necessary; that is to say, not on the officially large corporations, which are pretty obviously not a problem in that monitoring is easy, but on the many instances in which small and medium-sized enterprises have to deal with these phenomena on a daily basis and right alongside us. In addition, I believe that the implementation timetable in our proposal strikes a good compromise between the immediate future and the time that undertakings actually need to adjust to the new equipment.
On behalf of my group I can inform you that we shall be very happy to vote for Mr Mather's report.
Madam President, Mr Flynn, in businesses and factories in Europe there are often no instructions at all about how to handle explosive atmospheres, or at best they exist only in rudimentary form. An explosive atmosphere is a highly inflammable mixture of air and flammable substances, and constitutes a potential danger to workers. Therefore there is a need for a European directive. Organizational measures and technical specifications should be laid down in order to improve protection for workers' health and to ensure greater safety. Graham Mather has done some excellent work here on behalf of the Committee on Social Affairs and Employment.
What are the principles to be observed in order to avoid explosions and provide adequate protection? The formation of explosive atmospheres must be prevented. The igniting of explosive atmospheres must be avoided. The effects of explosions must be limited so that they no longer constitute a hazard. By observing each separate principle, the necessary protection can be achieved. Rooms in factories should be divided up into various zones, depending on the level of risk. Employers must be aware of their duty to inform and involve their employees and their representatives, and to listen in good time to what they have to say. The safety measures must be checked at least once a year, using suitable instruments and modern technology, and must be under the constant supervision of a responsible person, to be appointed on the basis of their professional training and experience. In order to provide equality of opportunity for small and medium-sized enterprises, this directive must be implemented within a reasonable time.
Last but not least, a vade-mecum should be drawn up, in agreement with the Council, in order to explore the options for putting the minimum requirements into practice. Our unanimity within the Committee on Social Affairs and Employment certainly sends a positive signal to workers, and also to the Commission and the Council.
Madam President, the Commission's proposal regarding the minimum requirements for the protection of workers potentially at risk from explosive atmospheres is absolutely vital. Far too many workers have been injured in explosions and far too many workers have died in explosions. Stringent safety measures are required to prevent explosions. Detailed regulations are also required in order to minimize the damages caused, if explosions occur despite safety measures.
Mr Mather pointed out in committee that regulation is required. I am glad to hear that Mr Mather has come to this conclusion after reading the Commission's proposal, considering that the British government formed by the party he represents has systematically opposed the health and safety regulations drawn up by the European Union.
It has been mentioned that the report was accepted unanimously by the committee. I did indeed vote for the report in the final vote, but I could not support all of Mr Mather's proposals, which unfortunately were accepted by the majority of the committee. On many issues it would have been better to rely on the Commission's expertise, instead of proposing apparent amendments. These amendments do not however change the situation so much that it would be dangerous if they were accepted. I cannot however recommend to my group the acceptance of Amendments Nos 1-8, whereas I warmly support Mr Mather's proposal to provide more information for employees, especially those working in small and medium-sized enterprises in particular, on the dangers caused by explosions. On the whole I congratulate Mr Mather on this report.
First of all I should like to express my thanks to you, Mr Mather, for the remarkably good job you have done on this very technical matter. The Commission is prepared to accept the majority of the proposed amendments, in total or in part.
Let me start with the four amendments which we find are not acceptable to the Commission: Amendments Nos 6, 9, 10 and 12. Amendment No 6 is unacceptable to the Commission since Article 9 covers requirements on both workplaces and work equipment. Concerning Amendment No 9 the Commission considers that it introduces uncertainty regarding the entry into force of the directive. However, the Commission supports the concept underlying the amendment and during the interinstitutional negotiations it will bear this in mind and seek to ensure that information is properly provided to all of the parties concerned. Indeed the question of good information being supplied has been mentioned by many of those who have contributed. The Commission cannot accept Amendment No 10. However it would consider modifying its original text by adding the phrase 'and the assessment of the anticipated effects' in order to bring the text more into line with the ISO texts.
Regarding Amendment No 12, the Commission thinks that this amendment renders the text too restrictive and imposes an unnecessary burden on industry, in particular on small and medium-size enterprises, and therefore it cannot be accepted.
Secondly, I would like to enumerate the five amendments that are partially acceptable to the Commission. Regarding Amendment No 2, the Commission feels that the first part of the amendment clarifies the text of the Commission's proposal and therefore it can be accepted. In contrast, the last paragraph runs contrary to the risk assessment philosophy as it imposes the application concurrently and simultaneously of all three basic principles, rendering the text unnecessarily stringent.
Regarding Amendment No 3, the replacement of 'responsible supervision' by 'appropriate supervision' also reflects the opinion of ECOSOC and is acceptable to the Commission. However, including training and education in this context is rather meaningless as far as supervision is concerned. So the last paragraph of the amendment cannot be accepted since it adds nothing to what has already been laid down in Article 4(4) of the proposal and Article 6 of Framework Directive 89/391.
Regarding Amendment No 4, the Commission considers that the amendment can be accepted with a slightly different wording in line with the Commission's original text which specifies that the employer shall ensure that a health and safety plan is drawn up and kept up to date, otherwise the employer will be obliged to draw up the health and safety plan himself or herself, which would impose unacceptable constraints on small and medium-sized enterprises.
Regarding Amendment No 7 the Commission considers that the deletion of 'work equipment' is a logical consequence of the wording of Article 9, paragraphs 1 and 2, and can be accepted. However, workplaces already in use before entry into force of this directive have to comply with the minimum requirements specified in the proposal and not only those of Article 4.
With respect to Amendment No 8, the Commission is of the view that the deletion of the reference to Article 17 of the framework directive renders the text imprecise since the amendment does not specify who draws up the vademecum. As a consequence it should be complemented with the words: ' by the Commission' .
Lastly - and this was something that was mentioned both by you, Mr Mather, and by Mr Papakyriazis - I am pleased to inform you that there are five amendments which are totally acceptable to the Commission. The Commission's view is that these amendments, namely Amendments Nos 1, 5, 11 and 13, improve the original text by providing a better formulation and that Amendment No 14 in particular, by providing for early information, particularly to small and medium-sized enterprises, facilitates their adaptation to the requirements of that directive. Indeed Mr Thomas Mann very rightly draws our attention to the basic principles involved here, which firstly, are, to prevent the formation, in the first instance, of such atmospheres, which requires certain elements of venting. Then there is the question of preventing the ignition causing the explosion. And we must, of course, always seek to take mitigating action if the explosion occurs. These are the fundamentals of what we are seeking to do here. Mr Papakyriazis, you are quite right to say that this is a good step forward. We have to provide the right kind of information, as Mrs Stenius-Kaukonen said, because this is the way to move forward in the interest of protection of workers.
Thank you for your attention. There are not many here but at the same time this is important legislation and we look forward to its early adoption.
Madam President, I wish to thank Commissioner Flynn for what he said and, indeed, all my colleagues for their remarks, which have been most helpful.
As the Commissioner said, this is a very technical measure indeed and the points which have arisen show that. The committee, as Mr Papakyriazis said, has spent a great deal of time and paid enormous attention to detail. I am most grateful for that and for the comments of my colleague, Thomas Mann.
I must say a word in response to Mrs Stenius-Kaukonen, who gave me a slightly mixed score on the amendments. They are, indeed, stringent and, as my witness, I would call the Commissioner who, in his comments, observed that a number of the measures were slightly too stringent for the Commission's taste. So perhaps I am not stringent enough for Mrs Stenius-Kaukonen and a little too stringent for the Commissioner. I hope the report is therefore pitched about right.
I will not abuse the hospitality of the Chamber to defend the honour of the UK Government in response to Mrs Stenius-Kaukonen's comments, other than simply to say that it is the view of my colleagues in London that they assiduously comply with and support what they consider to be genuine health and safety measures, but take quite a firm view when health and safety procedures are used for other measures they do not think properly fall within that boundary.
Thank you once again for a debate which I hope will be helpful. We look forward to taking this very important subject further.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of workers against carcinogens
The next item is the report (A4-0103/96) by Mrs Stenuis-Kaukonen, on behalf of the Committee on Social Affairs and Employment, on the proposal for a Council Directive (COM(95)0425 - C4-0433/95-95/0229(SYN)) amending for the first time Directive 90/394/EEC on the protection of workers from the risks related to exposure to carcinogens at work.
Madam President, in this proposal by the Commission the objective is to set an occupational limit values for exposure to benzene, extend the scope of the directive and clarify the wording of two clauses in the directive. This amendment is a clear improvement of the directive.
Extension of the scope of this directive is particularly important, since it brings medicinal preparations, cosmetics, waste, fertilizers, explosives and foodstuffs into the remit of the directive.
The choice of benzene as the first substance for which a limit value is proposed is justified, because benzene exposure is extremely widespread and its tolerance risks clearly stated. Benzene exposure occurs for example in oil refineries, in connection with petrol transport and distribution, that is at service stations and garages, and in the petrochemical industry. Users of power saws may also be exposed to benzene.
The Committee on Social Affairs proposes 16 amendments. The European Parliament has already demanded that limit values be set for all carcinogens. This has however not been implemented. Although in its report the Committee on Social Affairs and Employment does support the Commission's proposal to set a limit value only for benzene as the first substance, it makes a strong recommendation for the Commission to draw up a proposal as to how the required limit value could be set as soon as possible for all substances classified as carcinogens. The Commission has already drawn up a priority list of substances for which limit values should subsequently be set. The committee considers it important that limit values are also set for heavy metals without delay, and proposes that arsenic and certain arsenic compounds should top the priority list.
The committee also proposes that the Commission examines the possibility of simplifying the setting of limit values particularly for substances for which the limit values, based on scientific information and solid research, are purely health-based.
A considerable weakness in the Commission's proposal is that skin absorption has not sufficiently been taken into account. Although the consequences of skin absorption are highlighted in the report, no biological measurements are mentioned in the directive, nor any limit values. In its report the committee requests that the concept of biological limit value is defined and that the Commission should present the biological tolerance limits for benzene without delay. The definition of limit values in the report is taken from the Commission's proposal for a directive on chemical substances. The Committee on Social Affairs and Employment recommends that the definition for limit values as a concept is clarified.
In the Commission's proposal the spatial measurements area is regulated using the expression 'the employee's breathing area' . Legislation should make a clear distinction between two concepts, the air of the workplace and the breathing air of the employee. The committee has consequently made an amendment to the clause in question, in line with a recent recommendation of the European committee on standardization, in which breathing area is defined as an area from which the worker takes his breathing air. Exceeding this value would be prohibited.
The committee's report also recommends that a common measuring practice is created for defining limit values for benzene content. If the concept of limit values is defined in the form presented by the committee, there are no grounds for granting provisional exceptions as suggested by the Commission. They are not satisfactory as legislation. They are also in contravention of the health and safety regulations. If the proposal of the Committee on Social Affairs and Employment is accepted, that is the exceptions are removed, there is no need for Amendments Nos 18 and 19 proposed by the Committee on the Environment.
It should be emphasized that benzene is considered to be a substance for which no limit value can be set beneath which there would be no health risks. Decrease in exposure however also decreases the risks. The limit value of 1 ppm proposed by the Commission may, if exposed to over a working life, cause 0.5-6.6 more cases of leukemia per 1000 workers. This involves a too great a risk, and therefore this limit value should be gradually lowered. The Committee on the Environment has proposed a limit value of 0.1 ppm by the beginning of year 2001, and I myself put this proposal forward to the Committee on Social Affairs, but it was not accepted. I now propose a compromise of 0.5 ppm by the beginning of year 2003, and hope that at least this could be accepted. The benzene content can be lowered mainly by reducing the amount of benzene in petrol, and the Commission has today put forward a proposal, but I do not find it adequate. I would like to thank the Commission for their willingness to co-operate, and I am happy that Ireland will bring this issue to the Council for consideration as soon as their period of presidency begins.
Madam President, the opinion of the Committee on the Environment is not very different from that of the Committee on Social Affairs and Employment. Our task will be easier as a result, but I should like to draw attention to a few aspects of this proposal for a Directive. Firstly, we ought to be delighted that the field of application is widened so as to include all carcinogens present in the workplace - this is excellent - and also so that it takes into account all the possible ways in which workers can be exposed.
Fixing limit values for benzene is also a good thing. What is less good is the fixing of the limit value at one part per million, that is, 3.25 mg per m3 on average over eight hours. This value in fact corresponds to the present situation in all workplaces where benzene is used, except for certain types of enterprise related to the oil industry, precisely where the proposal aims to grant a derogation with a limit value three times as great.
When it has been known for a hundred years that benzene is a carcinogen, when it is also known that there is no value below which there is zero risk, in other words, as soon as one is exposed to benzene there is a risk of cancer, I think - along with the Committee on the Environment - that the proposal is completely inadequate. The derogation is unacceptable. It is entirely possible to limit the working time if, in the short term, it is technically impossible to prevent a worker who works eight hours from getting an exposure of more than one part per million. Thus, the short term solution is to reduce his hours of work.
Another solution would be to reduce the benzene content of fuels. We know that the United States tolerates only 1 % of benzene in petrol, while Europe accepts a maximum of 5 %. Quite clearly therefore the need would be to make a major effort in that direction rather than to grant derogations which will only confirm an existing situation.
One last remark: since logically we should like it to be laid down that exposure to benzene should ultimately be reduced as much as possible, it is essential that, after the year 2000 - and this is the proposal from the Committee on the Environment - the limit value for exposure should be reduced by a factor of 10, in other words to 0.1 part per million.
Mrs Stenius-Kaukonen has produced an insightful and thorough report which has been done practically through hard work in our committee. She knows that I accept nearly everything that she has done, and we in the Socialist Group will accept the entire committee's report as it was voted.
I have a particular direct question to put to the Commissioner on the limit values which have been set by the Commission at 1 ppm. We accept them as being those which the industry can attain and can afford. I wonder whether the Commissioner could confirm that any further reduction, which I believe is unlikely in the short term, is unrealistic as an objective and possibly too severe a burden on the chemical industry as a whole. I do not believe it offers the hope of saving more lives, because I do not think in the short term that this will be achieved, but the possibility of the destruction of many small businesses.
Millions become ill each year in work-related illnesses and this report will have a direct effect on reducing that industrial carnage and misery. That is why we need this report to succeed and we should underline any significant achievements and support them where they occur. It is easy perhaps to dismiss it saying that we have not gone all the way down the line but we know that 5 ppm exists at the moment. To come down to 1 ppm is a significant achievement. I apologize for using the jargon but it is good solid progress.
I hope that all my colleagues in the House, wherever they might be tonight, will take a pragmatic and sincere approach to this problem in tomorrow's vote. No-one should play silly games with health and safety and I should say, without fear of reproach, that this report is one of the most important directives made in health and safety. I warn anyone who thinks that he can play fast and loose with this kind of report that the gloves will come off. The challenge is here to achieve a limit which has never been achieved before, and it is within our grasp to do it. I want the report to be a success. Let there be no difference between us and the Commission on this issue. We want to return this jointly to the Council and we want the Council to accept our opinion.
Madam President, I should like to begin by congratulating Mrs Stenius-Kaukonen, the rapporteur, on her report. This is a field about which she knows a great deal and which she understands thoroughly. I regard the amendments to the Commission's proposal which are proposed in the report and the amendments by the Greens as a necessary tightening up of the Commission proposal.
It should really be self-evident that we should do all we can to ensure that people's health is protected and that they are not exposed to substances which we know to be highly carcinogenic, such as benzene, either at the workplace or anywhere else. Where toxic substances and substances of this kind are concerned the first question should always be whether the substance or product is needed at all; then we can ask whether it can be replaced by anything else. Only thirdly should it be a question of minimising risks.
It is of course extremely good that the Commission has tabled this proposal and that we are going to have a limit value. However, I must at the same time express my regret that limit values have not also been set for all the other substances that have also been found to be highly carcinogenic. It would be preferable for as many of these substances as possible to be got rid of and for limit values to be established for all those which we absolutely have to have. The limit values should also be binding, with a maximum permissible level which may not be exceeded. In this connection the Commission proposal should be formulated in such a way that there can be no ambiguity and no possibility of it being interpreted in different ways.
In order for limit values not to be merely empty figures, the directive should also indicate what will be required of employers if those values are exceeded or what sanctions or consequences will ensue if the maximum permissible levels are not respected.
I also believe it would be regrettable if the directive did not at this stage already lay down a considerably lower limit, exactly as the rapporteur has proposed. It would be a pity if this compromise were to be reached, that is to say 0.1 ppm by the year 2000. After all, there are already countries which have in fact decided to implement it. I do not therefore believe that it would be so impossible. Nor can the Greens accept that an exception be made of the petrol sector, that is to say its storage and distribution, with a limit value of 3 ppm.
We will of course support this proposal but only with the amendments which the Greens have also tabled.
Madam President, cancer is a serious disease among the population. It severely affects many people, and claims many human lives. Leukaemia is one of the most serious forms of cancer; we know from countless studies that there is a link between exposure to benzene and leukaemia. It is therefore extremely welcome that the Commission is now seeking to introduce a higher degree of protection for workers. There is a need for a directive on carcinogens, and for the scope of the current directive to be extended to include medicinal preparations, cosmetics and pesticides. We should do what is politically and humanly possible to limit cancer and protect workers, and this can only be done by taking preventive measures. So I do not think that introducing biological limit values is a good idea. We should ensure that the working conditions as a whole are satisfactory, so that there is no reason to take measurements for individuals. If we go that far, there is already a risk that people will have become ill. We should measure for the workplace, and not for individuals.
The limit values should not stand alone, and we must take care not to focus exclusively on limit values. The other measures in the framework directive should be given higher priority, and there needs to be an overall solution, providing for a safer working environment in general. We must not allow any kind of dangerous substances or machinery in an undertaking. If a substance is dangerous, it should be replaced by another. I would therefore ask the Commission to step up the work in the Scientific Committee. Things are moving far too slowly as regards the study of the various carcinogens. There is a disgraceful lack of speed about this work, Mr Flynn. It is not enough simply to check that the limit values are respected. In some work situations, even the proposed limit value of 0.1 ppm would be too high. The workplace should be completely safe and free of risk. That should be our starting-point. And lastly, I would commend the rapporteur on what is an excellent report.
Madam President, I should like to thank Mrs Stenius-Kaukonen for her good work on this proposal and for her support of the Commission for some time in the fight against occupational cancers. The Commission appreciates it very much as I do personally.
The objectives of the Commission proposal are quite simple. Firstly, we want to extend the scope of the directive to a whole series of preparations which the rapporteur has mentioned, such as medicinal preparations, cosmetics and pesticides. Secondly, for the first time we want to set an occupational limit value for a well-known carcinogen, namely benzene.
Both these measures represent significant new initiatives in the Community's efforts to provide protection for workers from occupational exposure to carcinogens and the Commission is grateful for the support given by Parliament to its proposal. I am pleased to say that the majority of the amendments proposed are acceptable to the Commission.
However, I regret that Amendments Nos 11, 14 and 15 cannot be accepted. These call for the deletion of the temporary derogations for selective sectors of activities as far as the limit value for benzene is concerned. These derogations, which were agreed by the social partners in the advisory committee, are necessary to ensure a little more time for some industrial sectors to comply with the provisions of the directive. The Commission accepts that these derogations are necessary. Obviously it would be ideal if all sectors were in a position to meet the revised requirements immediately. However, in the case of these sectors it is simply not possible.
It is important to note that the derogations are restricted both with respect to the number of industrial sectors concerned and in time. Thus the derogation will expire two years after the transposition by the Member State. The Commission is ready to consider any proposal for a reduction of the time limit for benzene in the future. The figures included in the present text, as I have already said, are the result of a comprehensive consultation with the advisory committee for safety, hygiene and health protection at work. Any further reduction could be part of a further updating of the directive in the future. Mr Skinner is right: this is real progress and he states the position correctly so far as limit values are concerned.
There are countries with the 5 ppm situation in existence so going down to 1 ppm is considerable progress. Mr Skinner was quite right in what he said. For this reason, Amendments Nos 17 and 20 cannot be accepted. Amendments Nos 18 and 19 which intend to reduce the work-time for workers in the case of higher exposure level, even if scientifically sound, would be very difficult to put into practice in the situations provided for in the derogations. For that reason the Commission cannot accept them.
The Commission considers that Amendment No 10 is not appropriate to the text. It is superfluous, given the provisions of the Framework Directive 89/391 from which the current text is derived. The Commission can understand the basis for Amendments Nos 3 and 4. These require simplification for setting limit values for carcinogens and ask for a plan on how to set up these values as quickly as possible for all carcinogens. However, the simplification of the process involved not only included the Commission but also the social partners and the Council.
As far as Amendment No 4 is concerned, adequate scientific data is not available. That is a key point and many of you will understand this, in particular the rapporteur. It is not available just now for all carcinogens. However, the Commission would like to assure the House that when the data is available it will not hesitate to act. In addition, Amendments Nos 3 and 4 which refer to the recitals have no legal follow-up in the text of the decision. This applies also to Amendment No 7. I consider that it would, therefore, be preferable to take note sympathetically of the ideas in these amendments without commitment at this point as to how we might put the principles into practice.
Amongst the amendments which are acceptable, I would in particular like to express my agreement with Amendment No 16 which requires a uniform, measuring procedure for benzene. The Commission will find the appropriate wording to include that particular idea in the text. I should like to thank all those who have contributed and say that we regard it as an extremely important amendment to Directive No 90/394. I am happy to say that the matter has been given priority by the Irish presidency and I sincerely hope we can progress it further in the immediate future.
I should like to thank you in my turn, Commissioner Flynn.
Mrs Stenuis-Kaukonen, you wish to comment?
Madam President, perhaps a few comments would be in order. The exceptions are not in my opinion necessary, not even for the two years proposed by the Commission, but the Commission has its own view on this and I hope that Parliament takes a different view. Most importantly the benzene content in petrol should be lowered in order to achieve lower benzene contents in the air. I referred earlier today to the package on engine oils for cars accepted by the Commission, but unfortunately the target set for the content of benzene in petrol is 2 %, which is far too high. If this target were to be set at 1 %, as many countries have already done, it would be considerably easier to reach the 1 ppm target particularly at service stations, where petrol of course is handled a lot.
In this connection I would merely like to point out that the scientific information on the dangers of all carcinogens - as we know there is not sufficient information regarding all substances - but clearly the Commission has not understood my intentions behind the proposal of this plan. For the substances about which we have sufficient information a detailed proposal should be drawn up regarding when limit values should be set, and for those substances which require more research, this research should be carried out and targets should be set for the schedule of the research. This would speed up these issues considerably. It was said here today that it had taken too long to set these limit values. I would like to remind you of the fact that several years ago now Parliament put forward measures on these issues. On the whole, as I said before, I would like to thank the Commission for its co-operation on this issue and hope that we can now move forward.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 11.35 p.m.)